Case 8:14-bk-11492-ES         Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                        Desc
                               Main Document    Page 1 of 157
                           UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                   SANTA ANA DIVISION

In re:      The Tulving Company Inc                               &DVH1R8:14-BK-11492 ES
                                                                  
                                                                  
Debtor(s)                                                         


           CHAPTER 7 TRUSTEE¶S FINAL ACCOUNT AND DISTRIBUTION
    REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

        WENETA M.A. KOSMALA, chapter 7 trustee, submits this Final Account, Certification that the
Estate has been Fully Administered and Application to be Discharged.

         $OOIXQGVRQKDQGKDYHEHHQGLVWULEXWHGLQDFFRUGDQFHZLWKWKH7UXVWHH¶s Final Report and, if
DSSOLFDEOHDQ\RUGHURIWKH&RXUWPRGLI\LQJWKH)LQDO5HSRUW7KHFDVHLVIXOO\DGPLQLVWHUHGDQGDOO
assets and funds which have come under the trustee¶s control in this case have been properly accounted
IRUDVSURYLGHGE\ODZ7KHWUXVWHHKHUHE\UHTXHVWVWREHGLVFKDUJHGIURPIXUWKHUGXWLHVDVDWUXVWHH

        $VXPPDU\RIDVVHWVDEDQGRQHGDVVHWVH[HPSWWRWDOGLVWULEXWLRQVWRFODLPDQWVFODLPV
discharged without payment, and expenses of administration is provided below:




 Assets Abandoned: $0.00                                      Assets Exempt:       $0.00
 (without deducting any secured claims)

 Total Distribution to Claimants:     $2,842,869.09           Claims Discharged
                                                              Without Payment: $31,610,108.87

 Total Expenses of Administration: $1,681,754.89


         7RWDOJURVVUHFHLSWVRI$4,524,623.98 (see Exhibit 1), minus funds paid to the debtor and
third parties of $0.00 (see Exhibit 2), yielded net receipts of $4,524,623.98 from liquidation of the
property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                      Desc
                                 Main Document    Page 2 of 157
                                            CLAIMS            CLAIMS           CLAIMS          CLAIMS
                                          SCHEDULED          ASSERTED         ALLOWED           PAID

 SECURED CLAIMS
 (from Exhibit 3)                                13,384.17       417,188.30             0.00             0.00

 PRIORITY CLAIMS
     CHAPTER 7 ADMIN. FEES
     AND CHARGES
     (from Exhibit 4)                                 0.00     2,262,120.82     2,264,424.20    1,676,905.98
     PRIOR CHAPTER
     ADMIN. FEES AND
     CHARGES (from Exhibit 5)                         0.00        90,423.07        90,423.07        4,848.91
     PRIORITY UNSECURED
     CLAIMS (from Exhibit 6)                      1,752.11        59,263.80        25,241.69             0.00
 GENERAL UNSECURED
 CLAIMS (from Exhibit 7)                     18,694,197.63    17,764,126.57    15,770,009.52    2,842,869.09

 TOTAL DISBURSEMENTS                        $18,709,333.91   $20,593,122.56   $18,150,098.48   $4,524,623.98



        7KLVFDVHZDVRULJLQDOO\ILOHGXQGHU&KDSWHU11 on 03/10/2014
and it was converted to Chapter 7 on 05/29/2014. The case was pending for 55 months.

        $OOHVWDWHEDQNVWDWHPHQWVGHSRVLWVOLSVDQGFDQFHOHGFKHFNVKDYHEHHQVXEPLWWHGWRWKH
United States Trustee.

         $QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHILQDODFFRXQWLQJRIWKHDVVHWVRI
the estate is attached as Exhibit 87KHFDVKUHFHLSWVDQGGLVEXUVHPHQWVUHFRUGVIRUHDFKHVWDWHEDQN
account, showing the final accounting of the receipts and disbursements of estate funds is attached as
Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.


Dated: 12/05/2018                    By: /s/ WENETA M.A. KOSMALA
                                                              Trustee

STATEMENT:This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5DDSSOLHV




UST Form 101-7-TDR (10/1/2010)
           Case 8:14-bk-11492-ES                Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                 Main Document    Page 3 of 157


                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


EXHIBIT 1 - GROSS RECEIPTS

                                                                                                  UNIFORM                         $ AMOUNT
DESCRIPTION
                                                                                                 TRAN. CODEï                      RECEIVED
Accounts Receivable - On The Rocks                                                                    1121-000                       26,000.00

Coins and Bullion                                                                                     1229-000                     3,248,996.69

Customer Contact List                                                                                 1229-000                      150,000.00

Potential Preference and Other Causes of Action                                                       1249-000                      655,750.00

Other Miscellaneous Receipts                                                                          1290-000                       19,079.13

Bank Account Chapter 11                                                                               1290-010                      424,798.16

TOTAL GROSS RECEIPTS                                                                                                              $4,524,623.98

ï The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 - FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                  UNIFORM                         $ AMOUNT
PAYEE                                   DESCRIPTION
                                                                                                 TRANS. CODE                         PAID
                                                                       None

TOTAL FUNDS PAID TO DEBTOR & THIRD PARTIES


EXHIBIT 3 - SECURED CLAIMS

                                                       UNIFORM    CLAIMS
  CLAIM                                                                                      CLAIMS                 CLAIMS        CLAIMS
                          CLAIMANT                      TRAN.  SCHEDULED
   NO.                                                                                      ASSERTED               ALLOWED         PAID
                                                        CODE   (from Form 6D)
     298       Pollina, Mark                             4110-000                    N/A          65,988.30                0.00            0.00

     330       Collateral Finance Corporation            4110-000                    N/A         175,600.00                0.00            0.00

    330-2      Collateral Finance Corporation            4110-000                    N/A         175,600.00                0.00            0.00

      49       Ford Motor Credit Company, LLC            4210-000              13,384.17                0.00               0.00            0.00

TOTAL SECURED CLAIMS                                                          $13,384.17        $417,188.30              $0.00           $0.00


EXHIBIT 4 - CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                                       UNIFORM
                                                                 CLAIMS                      CLAIMS                 CLAIMS        CLAIMS
                      PAYEE                             TRAN.
                                                               SCHEDULED                    ASSERTED               ALLOWED         PAID
                                                        CODE
WENETA M.A. KOSMALA                                      2100-000              N/A                79,494.36           79,494.36      60,816.40

R. Todd Neilson                                          2100-000              N/A                79,494.36           79,494.36      60,816.41



UST Form 101-7-TDR (10/1/2010)
       Case 8:14-bk-11492-ES               Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59            Desc
                                            Main Document    Page 4 of 157


R. Todd Neilson                                  2200-000    N/A           2,714.75         2,714.75        2,714.75

Weneta M.A. Kosmala                              2200-000    N/A           3,289.76         3,289.76        3,289.76

WESLEY H. AVERY, ESQ.                            3991-000    N/A          11,450.99        11,450.99       11,450.99

PACHULSKI STANG ZIEHL & JONES LLP                3210-000    N/A       1,066,906.00     1,066,906.00     753,244.21

PACHULSKI STANG ZIEHL & JONES LLP                3220-001    N/A         51,414.17        51,414.17       51,414.17

BERKELEY RESEARCH GROUP, LLC                     3410-000    N/A        803,459.50       803,459.50      567,248.86

BERKELEY RESEARCH GROUP, LLC                     3420-000    N/A         17,521.61        17,521.61       17,521.61

Great Collections                                3610-001    N/A          11,365.00        11,365.00       11,365.00

UNITED STATES BANKRUPTCY COURT                   2700-000    N/A            700.00           700.00           700.00

United States Trustee for Central District of    2950-000    N/A            325.00           325.00           325.00
California
INTERNATIONAL SURETIES, LTD.                     2300-000    N/A               0.00         2,303.38        2,013.50

STOR IT COSTA MESA                               2410-000    N/A            146.00           146.00           146.00

STOR IT COSTA MESA                               2410-000    N/A            146.00           146.00           146.00

STOR-IT COSTA MESA                               2410-000    N/A            146.00           146.00           146.00

GreatCollections.com, LLC                        2420-000    N/A         99,885.00        99,885.00       99,885.00

STOR-IT COSTA MESA                               2420-000    N/A            438.00           438.00           438.00

Rabobank, N.A.                                   2600-000    N/A               0.00             0.00            0.00

Signature Bank                                   2600-000    N/A         30,387.03        30,387.03       30,387.03

UNION BANK                                       2600-000    N/A            216.29           216.29           216.29

CITY OF COSTA MESA                               2820-000    N/A            221.00           221.00           221.00

FRANCHISE TAX BOARD                              2820-000    N/A           1,600.00         1,600.00        1,600.00

State of California Franchise Tax Board          2820-000    N/A            800.00           800.00           800.00

TOTAL CHAPTER 7 ADMIN. FEES and CHARGES                      N/A      $2,262,120.82    $2,264,424.20   $1,676,905.98


EXHIBIT 5 - PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                                UNIFORM
                                                          CLAIMS      CLAIMS           CLAIMS          CLAIMS
                    PAYEE                        TRAN.
                                                        SCHEDULED    ASSERTED         ALLOWED           PAID
                                                 CODE
R. Todd Neilson                                  6101-000    N/A         16,756.00        16,756.00             0.00

R. Todd Neilson                                  6102-000    N/A           1,732.50         1,732.50            0.00

PACHULSKI STANG ZIEHL & JONES LLP                6220-000    N/A           5,333.52         5,333.52            0.00

PACHULSKI STANG ZIEHL & JONES LLP                6110-000    N/A         28,687.50        28,687.50             0.00

BERKELEY RESEARCH GROUP, LLC                     6310-000    N/A         32,506.50        32,506.50             0.00

BERKELEY RESEARCH GROUP, LLC                     6320-000    N/A            558.14           558.14             0.00

FRANCHISE TAX BOARD                              6820-000    N/A            800.00           800.00           800.00

State of California Franchise Tax Board          6820-000    N/A           1,117.91         1,117.91        1,117.91



UST Form 101-7-TDR (10/1/2010)
         Case 8:14-bk-11492-ES   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                  Desc
                                  Main Document    Page 5 of 157


STOR IT COSTA MESA                    6920-000       N/A                   146.00        146.00           146.00

STOR-IT COSTA MESA                    6920-000       N/A                 2,785.00       2,785.00      2,785.00

TOTAL PRIOR CHAPTER ADMIN. FEES and CHARGES          N/A               $90,423.07     $90,423.07     $4,848.91


EXHIBIT 6 - PRIORITY UNSECURED CLAIMS

                                     UNIFORM    CLAIMS             CLAIMS
 CLAIM                                                            ASSERTED           CLAIMS        CLAIMS
                     CLAIMANT         TRAN.  SCHEDULED
  NO.                                                            (from Proofs of    ALLOWED         PAID
                                      CODE   (from Form 6E)
                                                                     Claim)
    10      ******                    5800-000             N/A           2,775.00       2,775.00            0.00

    12      ******                    5800-000       1,752.11            1,552.11           0.00            0.00

   12-2     ******                    5800-000             N/A           1,552.11       1,552.11            0.00

    68      ******                    5800-000             N/A          21,230.00           0.00            0.00

    75      ******                    5800-000             N/A           2,775.00       2,775.00            0.00

   114      ******                    5800-000             N/A           8,989.58       8,989.58            0.00

   150      ******                    5800-000             N/A          11,240.00           0.00            0.00

   255      ******                    5800-000             N/A           2,775.00       2,775.00            0.00

   286      ******                    5800-000             N/A           1,800.00       1,800.00            0.00

   339      ******                    5800-000             N/A           1,800.00       1,800.00            0.00

   341      ******                    5800-000             N/A           2,775.00       2,775.00            0.00

TOTAL PRIORITY UNSECURED CLAIMS                     $1,752.11          $59,263.80     $25,241.69           $0.00


EXHIBIT 7 - GENERAL UNSECURED CLAIMS

                                     UNIFORM    CLAIMS             CLAIMS
 CLAIM                                                            ASSERTED           CLAIMS        CLAIMS
                     CLAIMANT         TRAN.  SCHEDULED
  NO.                                                            (from Proofs of    ALLOWED         PAID
                                      CODE   (from Form 6F)
                                                                     Claim)
    1       ******                    7100-000             N/A         175,158.00     175,158.00     32,841.00

    2       ******                    7100-000             N/A         153,541.00     130,140.00     24,399.00

    3       ******                    7100-000             N/A          27,076.00      27,076.00      5,075.00

    4       ******                    7100-000             N/A          25,283.00      25,283.00      4,740.00

    5       ******                    7100-000             N/A          11,100.00      11,100.00      2,080.00

    6       ******                    7100-000             N/A          30,572.72      30,572.72      5,735.00

    7       ******                    7100-000             N/A          26,468.00      26,468.00      4,960.00

    8       ******                    7100-000             N/A          58,125.00      58,125.00     10,897.00

    9       ******                    7100-000             N/A          23,150.00      23,150.00      4,340.00

    10      ******                    7100-000             N/A          22,845.00      20,070.00      3,762.00

    11      ******                    7100-000             N/A          27,362.00      27,362.00      5,130.00

    12      ******                    7100-000             N/A           2,340.00           0.00            0.00

UST Form 101-7-TDR (10/1/2010)
         Case 8:14-bk-11492-ES   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                  Main Document    Page 6 of 157


   12-2     ******                    7200-000        N/A       2,340.00     2,340.00          0.00

    13      ******                    7100-000        N/A      24,680.00    24,680.00      4,627.00

    14      ******                    7100-000        N/A      21,252.00    21,252.00      3,984.00

    15      ******                    7100-000        N/A      11,590.00    11,590.00      2,175.00

    16      ******                    7100-000        N/A      12,380.00    12,380.00      2,320.00

    17      ******                    7100-000        N/A      28,261.00    28,261.00      5,300.00

    18      ******                    7100-000        N/A      49,186.00    49,186.00      9,222.00

    19      ******                    7100-000        N/A      16,069.25    16,069.25      3,012.00

    20      ******                    7100-000        N/A     103,860.00   103,860.00     19,475.00

    21      ******                    7100-000        N/A      11,895.00    11,895.00      2,230.00

    22      ******                    7100-000        N/A     103,279.60   103,279.60     19,363.00

    23      ******                    7100-000        N/A      36,952.00    25,952.00      4,865.00

    24      ******                    7100-000        N/A      56,550.50    56,550.50     10,600.00

    25      ******                    7100-000        N/A      53,348.00    53,348.00     10,002.00

    26      ******                    7100-000        N/A      26,338.00    26,338.00      4,940.00

    27      ******                    7100-000        N/A      24,480.00    24,480.00      4,589.00

    28      ******                    7100-000        N/A      36,765.00    36,765.00      6,895.00

    29      ******                    7100-000        N/A      11,325.00    11,325.00      2,125.00

    30      ******                    7100-000        N/A      32,340.00    32,340.00      6,062.00

    31      ******                    7100-000        N/A      12,170.00    12,170.00      2,282.00

    32      ******                    7100-000        N/A     175,158.00         0.00          0.00

    33      ******                    7100-000        N/A      39,583.50    39,583.50      7,421.00

    34      ******                    7100-000        N/A      12,270.00    12,270.00      2,300.00

    35      ******                    7100-000        N/A      83,415.00    83,415.00     15,639.00

    36      ******                    7100-000        N/A      21,230.00    21,230.00      3,980.00

    37      ******                    7100-000        N/A      36,845.40    36,845.40      6,907.00

    38      ******                    7100-000        N/A      26,844.00    26,844.00      5,035.00

    39      ******                    7100-000        N/A      12,411.00    12,411.00      2,325.00

    40      ******                    7100-000        N/A      10,805.00    10,805.00      2,025.00

    41      ******                    7100-000        N/A      15,965.00    15,965.00      2,994.00

    42      ******                    7100-000        N/A      40,320.00    40,320.00      7,560.00

    43      ******                    7100-000        N/A      33,033.00    33,033.00      6,195.00

    44      ******                    7100-000        N/A      49,854.00    49,854.00      9,349.00

    45      ******                    7100-000        N/A      26,809.00    26,809.00      5,027.00

    46      ******                    7100-000        N/A      12,265.00    12,265.00      2,300.00

    47      ******                    7100-000        N/A      80,562.00    80,562.00     15,105.00


UST Form 101-7-TDR (10/1/2010)
         Case 8:14-bk-11492-ES   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                  Main Document    Page 7 of 157


    48      ******                    7100-000         N/A     27,169.00    27,169.00      5,095.00

    49      ******                    7100-000         N/A      2,195.59         0.00          0.00

   49-2     ******                    7100-000         N/A      2,195.59     2,195.59          0.00

    50      ******                    7100-000         N/A     73,675.00    73,675.00     13,815.00

    51      ******                    7100-000       401.75      401.75       401.75           0.00

    52      ******                    7100-000         N/A     11,600.00    11,600.00      2,175.00

    53      ******                    7100-000         N/A     68,407.50    68,407.50     12,825.00

    54      ******                    7100-000         N/A     12,125.00    12,125.00          0.00

    55      ******                    7100-000         N/A     24,926.00    24,926.00      4,673.00

    56      ******                    7100-000         N/A     54,865.85    54,865.85     10,285.00

    57      ******                    7100-000         N/A     44,520.00    44,520.00      8,347.00

    58      ******                    7100-000         N/A     40,684.50    40,684.50      7,627.00

    59      ******                    7100-000         N/A     14,514.50    14,514.50      2,720.00

    60      ******                    7100-000         N/A     10,040.00    10,040.00      1,882.00

    61      ******                    7100-000         N/A     74,617.50    74,617.50     13,990.00

    62      ******                    7100-000         N/A    103,600.00   103,600.00     19,423.00

    63      ******                    7100-000         N/A    121,985.60   121,985.60     22,872.00

    64      ******                    7100-000         N/A     11,240.00    11,240.00      2,107.00

    65      ******                    7100-000         N/A     23,455.00    23,455.00      4,397.00

    66      ******                    7100-000         N/A     51,010.00    51,010.00      9,562.00

    67      ******                    7100-000         N/A     20,460.00    20,460.00      3,835.00

    69      ******                    7100-000         N/A     11,630.00    11,630.00      2,180.00

    70      ******                    7100-000         N/A     10,595.00    10,595.00      1,985.00

    71      ******                    7100-000         N/A     83,602.86    83,602.86     15,677.00

    72      ******                    7100-000         N/A     24,437.00    24,437.00      4,582.00

    73      ******                    7100-000         N/A    129,370.00   129,370.00     24,255.00

    74      ******                    7100-000         N/A     12,129.00    12,129.00      2,274.00

    75      ******                    7100-000         N/A      8,020.00     8,020.00      1,505.00

    77      ******                    7100-000         N/A     39,179.04    39,179.04          0.00

    78      ******                    7100-000         N/A     50,846.00    50,846.00      9,535.00

    79      ******                    7100-000         N/A     14,250.00    14,250.00      2,670.00

    80      ******                    7100-000         N/A     10,660.00    10,660.00      2,000.00

    81      ******                    7100-000         N/A     27,423.00    27,423.00          0.00

    82      ******                    7100-000         N/A     26,207.00    26,207.00      4,915.00

    83      ******                    7100-000         N/A     10,275.00    10,275.00      1,927.00

    84      ******                    7100-000         N/A     53,041.00    53,041.00      9,945.00


UST Form 101-7-TDR (10/1/2010)
         Case 8:14-bk-11492-ES   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                  Main Document    Page 8 of 157


    85      ******                    7100-000         N/A    420,285.00   420,285.00     78,800.00

    86      ******                    7100-000         N/A     10,860.00    10,860.00      2,035.00

    87      ******                    7100-000         N/A     63,000.00    63,000.00      11,811.00

    88      ******                    7100-000         N/A     67,985.96    67,985.96     12,745.00

    89      ******                    7100-000         N/A     72,906.00    72,906.00     13,670.00

    90      ******                    7100-000         N/A     25,887.00    25,887.00      4,855.00

    91      ******                    7100-000         N/A     33,891.25    33,891.25      6,355.00

    92      ******                    7100-000         N/A     20,470.00    20,470.00      3,840.00

    93      ******                    7100-000         N/A     36,713.00    36,713.00      6,885.00

    94      ******                    7100-000         N/A     52,775.00    52,775.00      9,895.00

    95      ******                    7100-000         N/A     78,610.00    78,610.00          0.00

    96      ******                    7100-000         N/A     25,211.00    25,211.00      4,725.00

    97      ******                    7100-000         N/A     50,926.00    50,926.00      9,550.00

    98      ******                    7100-000         N/A    112,693.00   112,693.00     21,130.00

    99      ******                    7100-000         N/A     22,305.00    22,305.00      4,182.00

   100      ******                    7100-000         N/A     12,310.00    12,310.00      2,310.00

   101      ******                    7100-000         N/A     25,877.00    25,877.00      4,850.00

   102      ******                    7100-000         N/A     28,806.00    28,806.00      5,400.00

   103      ******                    7100-000         N/A     25,169.00    25,169.00      4,719.00

   104      ******                    7100-000         N/A     10,555.00    10,555.00      1,977.00

   105      ******                    7100-000         N/A     24,680.00    24,680.00          0.00

   106      ******                    7100-000         N/A     24,370.00    24,370.00      4,570.00

   107      ******                    7100-000         N/A     11,225.00    11,225.00      2,105.00

   108      ******                    7100-000         N/A     25,768.00    25,768.00      4,830.00

   109      ******                    7100-000         N/A     51,485.00    51,485.00      9,653.00

   110      ******                    7100-000         N/A     26,101.00    26,101.00      4,893.00

   111      ******                    7100-000         N/A     24,889.00    24,889.00      4,667.00

   112      ******                    7100-000         N/A     25,905.00    25,905.00      4,855.00

   113      ******                    7100-000         N/A    166,726.00   166,726.00     31,260.00

   114      ******                    7100-000     9,888.54      898.96       898.96           0.00

   115      ******                    7100-000         N/A     25,479.00    25,479.00      4,777.00

   116      ******                    7100-000         N/A     25,050.00    25,050.00      4,697.00

   117      ******                    7100-000         N/A     11,435.00    11,435.00      2,144.00

   118      ******                    7100-000         N/A     67,502.50    67,502.50     12,655.00

   119      ******                    7100-000         N/A     53,118.80    53,118.80      9,960.00

   120      ******                    7100-000         N/A     10,715.00    10,715.00      2,010.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                  Main Document    Page 9 of 157


   121    ******                      7100-000        N/A      54,614.00    54,614.00     10,240.00

   122    ******                      7100-000        N/A     104,066.00   104,066.00     19,510.00

   123    ******                      7100-000        N/A      11,355.00    11,355.00      2,130.00

   124    ******                      7100-000        N/A      24,812.00    24,812.00      4,653.00

   125    ******                      7100-000        N/A      78,561.00    78,561.00     14,730.00

   126    ******                      7100-000        N/A      18,750.00    18,750.00      3,515.00

   127    ******                      7100-000        N/A      10,365.00    10,365.00      1,945.00

   128    ******                      7100-000        N/A      47,485.00    47,485.00      8,901.00

   129    ******                      7100-000        N/A      53,738.00    53,738.00     10,075.00

   130    ******                      7100-000        N/A      12,515.00    12,515.00      2,346.00

   131    ******                      7100-000        N/A      25,779.00    25,779.00      4,835.00

   132    ******                      7100-000        N/A      52,928.00    52,928.00      9,922.00

   133    ******                      7100-000        N/A      11,265.00    11,265.00      2,112.00

   134    ******                      7100-000        N/A      25,525.00    25,525.00      4,785.00

   135    ******                      7100-000        N/A     230,840.00   230,840.00     43,280.00

   136    ******                      7100-000        N/A      32,028.75    32,028.75      6,005.00

   137    ******                      7100-000        N/A      25,827.00    25,827.00      4,840.00

   138    ******                      7100-000        N/A      48,855.00    48,855.00      9,160.00

   139    ******                      7100-000        N/A      11,645.00    11,645.00      2,182.00

   140    ******                      7100-000        N/A      30,144.40    30,144.00      5,652.00

   141    ******                      7100-000        N/A      46,783.00    46,783.00      8,769.00

   142    ******                      7100-000        N/A     333,632.00         0.00     59,795.00

  142-2   ******                      7100-000        N/A     318,932.00   318,932.00          0.00

   143    ******                      7100-000        N/A      26,130.00    26,130.00      4,899.00

   144    ******                      7100-000        N/A      50,802.00    50,802.00      9,527.00

   145    ******                      7100-000        N/A      12,195.00    12,195.00      2,285.00

   146    ******                      7100-000        N/A     113,206.50   113,206.50     21,225.00

   147    ******                      7100-000        N/A     227,141.00   227,141.00     42,587.00

   148    ******                      7100-000        N/A      25,739.00    25,739.00      4,825.00

   149    ******                      7100-000        N/A      27,583.00    27,583.00      5,171.00

   151    ******                      7100-000        N/A      24,685.60    24,685.60      4,627.00

   152    ******                      7100-000        N/A      11,945.00    11,945.00      2,240.00

   153    ******                      7100-000        N/A      23,735.00    23,735.00      4,450.00

   154    ******                      7100-000        N/A     207,000.00   207,000.00          0.00

   155    ******                      7100-000        N/A      46,500.00    46,500.00      8,719.00

   156    ******                      7100-000        N/A      28,263.00    28,263.00      5,300.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                 Main Document    Page 10 of 157


   157    ******                      7100-000        N/A      50,815.00    50,815.00      9,527.00

   158    ******                      7100-000        N/A      21,060.00    21,060.00      3,948.00

   159    ******                      7100-000        N/A      50,918.00    50,918.00      9,545.00

   160    ******                      7100-000        N/A      31,393.75    31,393.75      5,885.00

   161    ******                      7100-000        N/A      11,890.00    11,890.00      2,230.00

   162    ******                      7100-000        N/A      40,728.00    40,728.00      7,635.00

   163    ******                      7100-000        N/A      25,758.00    25,758.00      4,830.00

   164    ******                      7100-000        N/A     122,379.00   122,379.00     22,944.00

   165    ******                      7100-000        N/A      22,190.00    22,190.00      4,160.00

   166    ******                      7100-000        N/A      10,650.00    10,650.00      1,995.00

   167    ******                      7100-000        N/A      25,357.96    25,357.96      4,755.00

   168    ******                      7100-000        N/A      11,405.00    11,405.00      2,136.00

   169    ******                      7100-000        N/A      10,215.00    10,215.00      1,915.00

   170    ******                      7100-000        N/A      10,505.00    10,505.00      1,969.00

   171    ******                      7100-000        N/A      24,726.20    24,726.20      4,635.00

   172    ******                      7100-000        N/A     118,606.50   118,606.50     22,238.00

   173    ******                      7100-000        N/A      37,854.00    37,854.00      7,095.00

   174    ******                      7100-000        N/A      27,445.00    27,445.00      5,145.00

   175    ******                      7100-000        N/A      50,830.00    50,830.00      9,527.00

   176    ******                      7100-000        N/A      23,970.39    23,970.39      4,495.00

   177    ******                      7100-000        N/A      22,160.00    22,160.00      4,155.00

   178    ******                      7100-000        N/A      26,661.00    26,661.00      5,000.00

   179    ******                      7100-000        N/A      11,955.00    11,955.00      2,240.00

   180    ******                      7100-000        N/A      24,871.00    24,871.00      4,661.00

   181    ******                      7100-000        N/A      26,064.00    26,064.00      4,885.00

   182    ******                      7100-000        N/A      11,005.00    11,005.00      2,065.00

   183    ******                      7100-000        N/A      18,663.00    18,663.00      3,500.00

   184    ******                      7100-000        N/A      10,815.00    10,815.00      2,027.00

   185    ******                      7100-000        N/A      40,505.00    40,505.00      7,594.00

   186    ******                      7100-000        N/A      23,180.00    23,180.00      4,345.00

   187    ******                      7100-000        N/A      26,075.00    26,075.00      4,890.00

   188    ******                      7100-000        N/A      11,005.00         0.00          0.00

   189    ******                      7100-000        N/A      43,583.86    43,583.86      8,170.00

   190    ******                      7100-000        N/A      23,180.00    23,180.00      4,345.00

   191    ******                      7100-000        N/A      44,490.25    44,490.25      8,340.00

   192    ******                      7100-000        N/A      15,744.30    15,744.30      2,950.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                 Main Document    Page 11 of 157


   193    ******                      7100-000        N/A      26,510.50    26,510.50      4,970.00

   194    ******                      7100-000        N/A     123,100.00   123,100.00     23,080.00

   195    ******                      7100-000        N/A     127,800.00   127,800.00     23,962.00

   196    ******                      7100-000        N/A      68,842.16    68,842.16     12,910.00

   197    ******                      7100-000        N/A      15,093.65    15,093.65      2,830.00

   198    ******                      7100-000        N/A      23,743.80    23,743.80      4,450.00

   199    ******                      7100-000        N/A      11,100.00    11,100.00      2,080.00

   200    ******                      7100-000        N/A      12,310.00    12,310.00      2,310.00

   201    ******                      7100-000        N/A      24,675.00    24,675.00      4,627.00

   202    ******                      7100-000        N/A      22,515.00    22,515.00      4,222.00

   203    ******                      7100-000        N/A      28,427.30    28,427.30      5,331.00

   204    ******                      7100-000        N/A      56,175.00    56,175.00     10,530.00

   205    ******                      7100-000        N/A      38,566.50    38,566.50      7,230.00

   206    ******                      7100-000        N/A      25,315.00    25,315.00      4,745.00

   207    ******                      7100-000        N/A      21,590.00    21,590.00      4,050.00

   208    ******                      7100-000        N/A      72,510.00    72,510.00     13,595.00

   209    ******                      7100-000        N/A      12,165.00    12,165.00      2,280.00

   210    ******                      7100-000        N/A      22,300.00    22,300.00      4,182.00

   211    ******                      7100-000        N/A      12,615.00    12,615.00      2,365.00

   212    ******                      7100-000        N/A      77,578.00    77,578.00     14,545.00

   213    ******                      7100-000        N/A      15,805.50    15,805.50      2,965.00

   214    ******                      7100-000        N/A      79,542.89    73,232.50     13,730.00

   215    ******                      7100-000        N/A     156,138.00   156,138.00     29,275.00

   216    ******                      7100-000        N/A      12,430.00    12,430.00      2,330.00

   217    ******                      7100-000        N/A      26,215.96    26,215.96      4,915.00

   218    ******                      7100-000        N/A      12,170.00    12,170.00      2,282.00

   219    ******                      7100-000        N/A      10,920.00    10,920.00      2,047.00

   220    ******                      7100-000        N/A      24,773.00    24,773.00      4,645.00

   221    ******                      7100-000        N/A      25,004.00    25,004.00      4,687.00

   222    ******                      7100-000        N/A     129,305.00         0.00      8,000.00

  222-2   ******                      7100-000        N/A      42,685.50    42,685.50          0.00

   223    ******                      7100-000        N/A      27,311.00    27,311.00      5,120.00

   224    ******                      7100-000        N/A      12,420.00    12,420.00      2,330.00

   225    ******                      7100-000        N/A      13,130.00    13,130.00      2,460.00

   226    ******                      7100-000        N/A      87,203.00    87,203.00     16,349.00

   227    ******                      7100-000        N/A      22,975.00    22,975.00      4,310.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                 Main Document    Page 12 of 157


   228    ******                      7100-000        N/A      27,403.00    27,403.00       5,137.00

   229    ******                      7100-000        N/A      12,360.00    12,360.00       2,317.00

   230    ******                      7100-000        N/A      26,001.00    26,001.00          0.00

   231    ******                      7100-000        N/A      54,026.00    54,026.00     10,130.00

   232    ******                      7100-000        N/A      11,580.00    11,580.00       2,170.00

   233    ******                      7100-000        N/A      15,272.40    15,272.40       2,864.00

   234    ******                      7100-000        N/A      89,672.50    89,672.50     16,813.00

   235    ******                      7100-000        N/A      33,840.00    33,840.00       6,345.00

   236    ******                      7100-000        N/A      22,720.00    22,720.00       4,260.00

   237    ******                      7100-000        N/A      15,358.20    15,358.20       2,880.00

   238    ******                      7100-000        N/A      37,591.15    37,591.15       7,045.00

   239    ******                      7100-000        N/A      11,720.00    11,720.00       2,196.00

   240    ******                      7100-000        N/A      21,530.00    21,530.00       4,039.00

   241    ******                      7100-000        N/A      27,031.00    27,031.00       5,070.00

   242    ******                      7100-000        N/A      62,362.06    62,362.06      11,695.00

   243    ******                      7100-000        N/A      24,788.00    24,788.00       4,647.00

   244    ******                      7100-000        N/A     147,050.00   147,050.00     27,571.00

   245    ******                      7100-000        N/A      10,885.00    10,885.00       2,040.00

   246    ******                      7100-000        N/A      25,205.00    25,205.00       4,725.00

   247    ******                      7100-000        N/A      36,690.00    36,690.00       6,879.00

   248    ******                      7100-000        N/A     107,068.00   107,068.00     20,075.00

   249    ******                      7100-000        N/A      19,478.90    19,478.90       3,650.00

   250    ******                      7100-000        N/A      50,366.00    50,366.00       9,445.00

   251    ******                      7100-000        N/A      11,470.00    11,470.00       2,150.00

   252    ******                      7100-000        N/A      37,770.00    37,770.00       7,080.00

   253    ******                      7100-000        N/A      77,253.00    77,253.00     14,485.00

   254    ******                      7100-000        N/A       8,785.00    21,260.00       3,988.00

   255    ******                      7100-000        N/A      24,851.00    24,851.00       4,661.00

   256    ******                      7100-000        N/A      25,501.00    25,501.00       4,782.00

   257    ******                      7100-000        N/A      25,571.00    25,571.00       4,795.00

   258    ******                      7100-000        N/A      30,600.00    30,600.00       5,740.00

   259    ******                      7100-000        N/A      28,174.00    28,147.00       5,275.00

   260    ******                      7100-000        N/A      42,217.00    42,217.00       7,915.00

   261    ******                      7100-000        N/A      92,139.50    92,139.50     17,275.00

   262    ******                      7100-000        N/A     249,888.00   249,888.00     46,850.00

   263    ******                      7100-000        N/A      11,680.00    11,680.00       2,190.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                 Main Document    Page 13 of 157


   264    ******                      7100-000        N/A     303,794.00   303,794.00     56,960.00

   265    ******                      7100-000        N/A      11,435.00    11,435.00      2,144.00

   266    ******                      7100-000        N/A      11,250.00    11,250.00      2,110.00

   267    ******                      7100-000        N/A      51,102.00    51,102.00      9,580.00

   268    ******                      7100-000        N/A      76,091.00    76,091.00     14,265.00

   269    ******                      7100-000        N/A      15,482.00    15,482.00      2,902.00

   270    ******                      7100-000        N/A      40,229.00    40,229.00      7,542.00

   271    ******                      7100-000        N/A      26,013.00    26,013.00      4,877.00

   272    ******                      7100-000        N/A      10,485.00    10,485.00      1,965.00

   273    ******                      7100-000        N/A      36,300.00    36,300.00      6,805.00

   274    ******                      7100-000        N/A     133,905.28   133,905.28     25,106.00

   275    ******                      7100-000        N/A      33,547.80    33,547.80      6,290.00

   276    ******                      7100-000        N/A      35,965.00    35,965.00      6,742.00

   277    ******                      7100-000        N/A     115,972.50   115,972.50     21,745.00

   278    ******                      7100-000        N/A      11,900.00    11,900.00      2,230.00

   279    ******                      7100-000        N/A      10,680.00    10,680.00      2,004.00

   280    ******                      7100-000        N/A      33,748.76    33,748.76      6,330.00

   281    ******                      7100-000        N/A      10,540.00    10,540.00      1,977.00

   282    ******                      7100-000        N/A      10,640.00    10,640.00      1,995.00

   283    ******                      7100-000        N/A      26,054.00    26,054.00      4,885.00

   284    ******                      7100-000        N/A      10,575.00    10,575.00      1,982.00

   285    ******                      7100-000        N/A      13,160.00    13,160.00      2,470.00

   286    ******                      7100-000        N/A      23,906.00    23,906.00      4,485.00

   287    ******                      7100-000        N/A      25,671.00    25,671.00      4,815.00

   288    ******                      7100-000        N/A      74,886.75    74,886.75     14,039.00

   289    ******                      7100-000        N/A      10,535.00    10,535.00      1,977.00

   290    ******                      7100-000        N/A      15,400.40    15,400.40      2,885.00

   291    ******                      7100-000        N/A      15,272.40    15,272.40      2,864.00

   292    ******                      7100-000        N/A      15,272.40    15,272.40      2,864.00

   293    ******                      7100-000        N/A      26,371.00    26,371.00      4,945.00

   294    ******                      7100-000        N/A      26,191.00    26,191.00      4,912.00

   295    ******                      7100-000        N/A      12,685.00    12,685.00      2,380.00

   296    ******                      7100-000        N/A      41,344.50    41,344.50      7,750.00

   297    ******                      7100-000        N/A      12,595.00    12,595.00      2,360.00

   299    ******                      7100-000        N/A      12,280.00    12,280.00      2,300.00

   300    ******                      7100-000        N/A     194,240.00   194,240.00     36,419.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                 Main Document    Page 14 of 157


   301    ******                      7100-000        N/A      80,175.00    80,175.00     15,033.00

   302    ******                      7100-000        N/A      20,760.00    20,760.00      3,892.00

   303    ******                      7100-000        N/A      13,903.00    13,903.00      2,605.00

   304    ******                      7100-000        N/A      64,210.00    65,210.00     12,227.00

   305    ******                      7100-000        N/A      74,904.00    74,904.00     14,044.00

   306    ******                      7100-000        N/A      11,345.00    11,345.00          0.00

   307    ******                      7100-000        N/A      12,600.00    12,600.00      2,362.00

   308    ******                      7100-000        N/A     650,025.16         0.00          0.00

   309    ******                      7100-000        N/A     128,242.48         0.00          0.00

   310    ******                      7100-000        N/A     142,789.20         0.00          0.00

   311    ******                      7100-000        N/A      40,398.00    40,398.00      7,575.00

   312    ******                      7100-000        N/A      52,460.00    52,460.00      9,835.00

   313    ******                      7100-000        N/A      26,632.00    26,632.00      4,993.00

   314    ******                      7100-000        N/A     407,197.13    98,560.00          0.00

   315    ******                      7100-000        N/A     105,284.00   105,284.00     19,740.00

   316    ******                      7100-000        N/A      14,511.00    14,511.00          0.00

   317    ******                      7100-000        N/A      11,930.00    11,930.00      2,235.00

   318    ******                      7100-000        N/A     216,188.50   216,188.50     40,530.00

   319    ******                      7100-000        N/A      12,390.00    12,390.00      2,325.00

   320    ******                      7100-000        N/A      19,032.15    19,032.15      3,570.00

   321    ******                      7100-000        N/A      82,896.00    82,896.00     15,540.00

   322    ******                      7100-000        N/A      11,705.00    11,705.00      2,194.00

   323    ******                      7100-000        N/A      37,163.00    25,703.00      4,820.00

   324    ******                      7100-000        N/A      12,086.00    12,086.00      2,266.00

   325    ******                      7100-000        N/A      11,060.00    11,060.00      2,075.00

   326    ******                      7100-000        N/A      30,973.10    30,973.10      5,810.00

   327    ******                      7100-000        N/A     111,400.75   111,400.75     20,886.00

   328    ******                      7100-000        N/A      26,504.00    26,504.00      4,970.00

   329    ******                      7100-000        N/A      12,520.00    12,520.00      2,346.00

   331    ******                      7100-000        N/A       9,761.60     9,761.60      1,830.00

   332    ******                      7100-000        N/A      12,792.00    12,792.00      2,400.00

   333    ******                      7100-000        N/A      51,235.00    51,235.00      9,606.00

   334    ******                      7100-000        N/A      17,900.00    17,900.00      3,355.00

   335    ******                      7100-000        N/A      69,649.00    69,649.00     13,059.00

   336    ******                      7100-000        N/A      23,945.00    23,945.00          0.00

   337    ******                      7100-000        N/A      14,834.50    14,834.50      2,782.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59       Desc
                                 Main Document    Page 15 of 157


   338    ******                      7100-000        N/A      10,035.00    10,035.00       1,880.00

   339    ******                      7100-000        N/A      28,335.00    26,535.00       4,975.00

   340    ******                      7100-000        N/A      27,190.00    27,190.00       5,095.00

   341    ******                      7100-000        N/A      57,262.00    54,487.00     10,214.00

   342    ******                      7100-000        N/A      60,066.00    60,066.00      11,261.00

   343    ******                      7100-000        N/A     102,085.00   102,085.00     19,138.00

   344    ******                      7100-000        N/A      63,834.50    63,834.50      11,968.00

   345    ******                      7100-000        N/A      38,291.00    38,291.00       7,179.00

   346    ******                      7100-000        N/A      97,279.00    97,279.00     18,239.00

   347    ******                      7100-000        N/A      12,920.00    12,920.00       2,422.00

   348    ******                      7100-000        N/A      10,990.00    10,990.00       2,059.00

   349    ******                      7100-000        N/A      41,017.35    41,017.35       7,690.00

   350    ******                      7100-000        N/A      12,195.00    12,195.00       2,286.00

   351    ******                      7200-000        N/A      12,180.00         0.00          0.00

   352    ******                      7100-000        N/A      41,540.00    41,540.00       7,790.00

   353    ******                      7100-000        N/A      39,579.87    39,579.87          0.00

   354    ******                      7100-000        N/A      10,020.00    10,020.00       1,877.00

   355    ******                      7100-000        N/A      11,880.00    11,880.00       2,227.00

   356    ******                      7100-000        N/A      42,860.00    42,860.00       8,035.00

   357    ******                      7100-000        N/A      25,144.50    25,144.50       4,713.00

   358    ******                      7100-000        N/A      11,310.00    11,310.00       2,122.00

   359    ******                      7100-000        N/A      13,605.00    13,605.00       2,550.00

   360    ******                      7100-000        N/A      37,290.00    37,290.00       6,990.00

   361    ******                      7100-000        N/A      11,100.00    11,100.00       2,080.00

   362    ******                      7100-000        N/A     115,816.46   115,816.46     21,715.00

   363    ******                      7100-000        N/A      13,100.00    13,100.00       2,455.00

   364    ******                      7100-000        N/A      52,874.00    52,874.00       9,913.00

   365    ******                      7200-000        N/A      27,644.80         0.00          0.00

   366    ******                      7100-000        N/A      13,485.00    13,485.00       2,530.00

   367    ******                      7100-000        N/A      22,225.00    22,225.00       4,166.00

   368    ******                      7100-000        N/A      58,344.00    58,344.00     10,940.00

   369    ******                      7100-000        N/A      33,572.08    33,572.18       6,295.00

   370    ******                      7100-000        N/A      41,005.50    41,005.50       7,690.00

   371    ******                      7200-000        N/A      11,330.00    11,330.00       2,125.00

   372    ******                      7200-000        N/A      74,820.00    74,820.00     14,029.00

   373    ******                      7200-000        N/A      25,878.00    25,878.00       4,850.00


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59        Desc
                                 Main Document    Page 16 of 157


   374    ******                      7200-000            N/A    40,705.11   40,705.11       7,630.00

   375    ******                      7200-000            N/A    10,745.00   10,745.00       2,015.00

   376    ******                      7200-000            N/A    22,050.00   22,050.00       4,134.00

   377    ******                      7100-000            N/A    67,080.00   67,080.00     12,580.00

   378    ******                      7200-000            N/A    24,931.00   24,931.00       4,673.00

   379    ******                      7200-000            N/A    11,635.00   11,635.00       2,180.00

   380    ******                      7100-000            N/A    98,772.00   98,772.00     18,517.00

   381    ******                      7100-000            N/A    40,440.00   40,440.00       7,585.00

   382    ******                      7100-000            N/A    53,920.00   53,920.00      10,110.00

   383    ******                      7200-000            N/A    26,673.00   26,673.00       5,000.00

   384    ******                      7200-000            N/A    25,377.00   25,377.00       4,755.00

   385    ******                      7100-000         938.90         0.00        0.00            0.00

   385    ******                      7200-000            N/A     1,897.50    1,897.50            0.00

   386    ******                      7200-000            N/A    10,265.00   10,265.00       1,925.00

   387    ******                      7200-000            N/A    11,340.00   11,340.00       2,125.00

   388    ******                      7200-000            N/A    44,685.00   44,685.00       8,375.00

   389    ******                      7200-000            N/A    24,889.00   24,889.00       4,667.00

  389-2   ******                      7200-000            N/A    24,889.00        0.00            0.00

   390    ******                      7200-000            N/A    20,148.70   20,148.70       3,777.00

   391    ******                      7200-000            N/A    22,125.00   22,125.00       4,150.00

   392    ******                      7200-000            N/A    49,189.10   49,189.10       9,222.00

   393    ******                      7200-000            N/A    12,230.00   12,230.00       2,292.00

NOTFILED ******                       7100-000   18,671,529.98        0.00        0.00            0.00

NOTFILED ******                       7100-000            N/A         0.00        0.00            0.00

NOTFILED ******                       7100-000            N/A         0.00        0.00            0.00

NOTFILED ******                       7100-000        2,190.65        0.00        0.00            0.00

NOTFILED ******                       7100-000          96.50         0.00        0.00            0.00

NOTFILED ******                       7100-000            N/A         0.00        0.00            0.00

NOTFILED ******                       7100-000        4,705.28        0.00        0.00            0.00

NOTFILED ******                       7100-000         301.47         0.00        0.00            0.00

NOTFILED ******                       7100-000            N/A         0.00        0.00            0.00

NOTFILED ******                       7100-000          66.51         0.00        0.00            0.00

NOTFILED ******                       7100-000          37.27         0.00        0.00            0.00

NOTFILED ******                       7100-000          82.13         0.00        0.00            0.00

NOTFILED ******                       7100-000        3,958.65        0.00        0.00            0.00

          ******                      7100-000            N/A      785.68      785.68           785.68


UST Form 101-7-TDR (10/1/2010)
     Case 8:14-bk-11492-ES       Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                   Desc
                                 Main Document    Page 17 of 157


          ******                      7300-000             N/A            57.41            57.41           57.41

TOTAL GENERAL UNSECURED CLAIMS                   $18,694,197.63   $17,764,126.57   $15,770,009.52   $2,842,869.09




UST Form 101-7-TDR (10/1/2010)
                                   Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                              Desc
                                                                          Main Document    Page 18 of 157
                                                                                    FORM 1                                                                                               Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                         Page: 1
                                                                                 ASSET CASES
Case Number:        8:14-BK-11492 ES                                                                            Trustee:                        WENETA M.A. KOSMALA
Case Name:          The Tulving Company Inc                                                                     Filed (f) or Converted (c):     05/29/14 (c)
                                                                                                                D0HHWLQJ'DWH           07/02/14
Period Ending: 12/05/18                                                                                         Claims Bar Date:                09/30/14

                                        1                                        2                             3                          4                 5                        6
                                                                                                      Estimated Net Value                                                       Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property         Sale/Funds           Administered (FA)/
                                Asset Description                           Unscheduled             Less Liens, Exemptions,          Abandoned          Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                  Values                   and Other Costs)          2$ D$EDQGRQ     the Estate          Remaining Assets

  1     Customer Contact List (u)                                                         0.00                             0.00                              150,000.00             FA
        Fully administered by Former Chapter 7 Trustee.
  2     Coins and Bullion (u)                                                             0.00                      500,000.00                             3,248,996.69             FA
        22 pallets consisting of approximately 500 boxes of
        miscellaneous graded and ungraded coins, as well as gold and
        silver ingots and bullion [currently held by the Department of
        Justice]. Successor Trustee administered.
  3     Accounts Receivable - On The Rocks                                                0.00                      593,434.00                                  26,000.00           FA
        Fully administered by Former Chapter 7 Trustee.
  4     Bank Account Chapter 11 (u)                                                       0.00                             0.00                              424,798.16             FA
        Fully administered by Former Chapter 7 Trustee.
  5     Other Miscellaneous Receipts (u)                                                  0.00                             0.00                                 19,079.13           FA
        Fully administered by Former Chapter 7 Trustee.
  6     Debtor's Customer List (u)                                                        0.00                             1.00                                       0.00          FA
        Included and fully administered with asset # 1 above
  7     Potential Preference and Other Causes of Action (u)                               0.00                             1.00                              655,750.00             FA
        Successor Trustee investigating and administering.

        Litigation: Adversary Complaint for Avoidance and Recovery of
        Fraudulent Transfers; Adversary Case Name: R. Todd Neilson,
        as Chapter 7 Trustee for The Tulving Company, Inc., Plaintiff
        vs. Armen Haig Gugasian, Defendant; Adversary Case No.
        8:16-ap-01083-ES; Status: settled per Court Order entered on
        December 19, 2107

        Adversary Complaint for Avoidance and Recovery of
        Fraudulent Transfers and (2) Objections to Proofs of Claim Nos.
        308, 309 and 310; Adversary Case Name: R. Todd Neilson, as
        Chapter 7 Trustee for The Tulving Company, Inc., Plaintiff vs.
        Levon Gougasian, Defendant; Adversary Case No. 8:16-
        ap-01084-ES; Status: settled per Court Order entered on
        December 19, 2107

        Trustee also sold remnant assets for $7,500.
  8     Debtor's Domain Names (u)                                                         0.00                             1.00                                       0.00          FA
        Included and fully administered with asset # 1 above.
  9     Debtor's e-mail addresses (u)                                                     0.00                             1.00                                       0.00          FA
        Included and fully administered with asset # 1 above.
                                    Case 8:14-bk-11492-ES              Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                                       Main Document    Page 19 of 157
                                                                                     FORM 1                                                                                             Exhibit 8
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                        Page: 2
                                                                                  ASSET CASES
Case Number:         8:14-BK-11492 ES                                                                          Trustee:                        WENETA M.A. KOSMALA
Case Name:           The Tulving Company Inc                                                                   Filed (f) or Converted (c):     05/29/14 (c)
                                                                                                               D0HHWLQJ'DWH           07/02/14
Period Ending: 12/05/18                                                                                        Claims Bar Date:                09/30/14

                                         1                                     2                              3                          4                 5                        6
                                                                                                     Estimated Net Value                                                       Asset Fully
                                                                            Petition/           (Value Determined By Trustee,         Property         Sale/Funds           Administered (FA)/
                                 Asset Description                        Unscheduled              Less Liens, Exemptions,          Abandoned          Received by           Gross Value of
 Ref #                (Scheduled And Unscheduled (u) Property)               Values                    and Other Costs)          2$ D$EDQGRQ     the Estate          Remaining Assets

  10     Debtor's telephone numbers (u)                                                  0.00                             1.00                                       0.00          FA
         Included and fully administered with asset # 1 above.
TOTALS (Excluding Unknown Values)                                                       $0.00                  $1,093,439.00                             $4,524,623.98                     $0.00
                                   Case 8:14-bk-11492-ES                     Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                         Desc
                                                                             Main Document    Page 20 of 157
                                                                                     FORM 1                                                                                                              Exhibit 8
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                         Page: 3
                                                                                  ASSET CASES
Major activities affecting case closing:
  As a result of Trustee's administration of this estate, unsecured creditors of this estate who were victims of the Debtor's fraud received an interim distribution of approximately 18% of their claims,
pursuant to a joint disposition plan approved by both the Bankruptcy Court and the District Court in the Debtor's Criminal Case. As reflected in this final report, Chapter 11 administrative creditors will
receive no distribution from the estate, and Chapter 7 administrative creditors will receive a significantly reduced payment on claims. Pursuant to Court Order entered September 12, 2014, the Trustee's
Final Report and Notice thereof have been modified to delete information regarding creditors other than information found in the Court's claims register which is public record.

   Tulving is a California corporation. The Debtor was in the business of selling and purchasing gold, silver, coins and other precious metals through its internet website or by phone. Prior to the filing of
the bankruptcy, customer complaints concerning delayed or undelivered orders were increasingly made to the Better Business Bureau against the Debtor. In early March, 2014, a class-action lawsuit was
filed against the Debtor and Hannes Tulving in the United States District Court, Northern District of California. A criminal investigation of the Debtor and Mr. Tulving by the United States, through the
United States Attorney for the Western District of North Carolina (the ³Government´was also being pursued.

   The Debtor ceased operations on or about March 3, 2014. On March 8, 2014, Special Agents of the United States Secret Service executed a Search Warrant on the Debtor¶s offices on probable
cause that the Debtor and Mr. Tulving were engaged in fraud. The Search Warrant resulted in the seizure of the Debtor¶s property including rare coins and other valuable items (the ³Seized Assets´
Two days later, on March 10, 2014, the Debtor filed for relief under chapter 11 of the Bankruptcy Code. Thus, at the time of filing, virtually all of the Debtor's assets were in the possession of the
Government, potentially subject to forfeiture in the criminal proceedings

   Todd Neilson was appointed the Chapter 11 Trustee. After investigation, Mr. Neilson determined that no reorganization of the Debtor was possible and filed a motion to convert the case to a Chapter
7. Upon conversion, Mr. Neilson was appointed the Chapter 7 Trustee. Mr. Neilson¶s professionals prepared Debtor¶s Schedules and Statements, obtained authorization to file customer information
under seal, and set a bar date for the filing of claims. The Chapter 7 Trustee reviewed and filed objections to numerous claims against the Estate, which objections were sustained.

   During the pendency of the bankruptcy case, the Government continued its investigation of the Debtor and Hannes Tulving¶s activities, including issuing a Grand Jury Subpoena to the Debtor¶s former
accountants. The Chapter 7 Trustee had meetings with Hannes Tulving and his criminal counsel and also had meetings with counsel for the Government concerning the scope of creditor claims and,
particularly the claims of creditors who were also victims of the Debtor¶s illegal activities ³Victim/Creditors´Mr. Tulving eventually agreed to enter into a plea agreement with the Government in which he
pled guilty to one count of 1886&1343 wire fraud charge as set forth in Count One of a Bill of Information in a criminal case against Tulving and Mr. Tulving in the district court (the ³Criminal Case´
Mr. Tulving was incarcerated and, among other things, the defendants agreed to pay restitution to the victims of fraud.

   Mr. Neilson engaged in extended negotiations with the Government to allow the Chapter 7 Trustee to develop a plan for disposition of the Seized Assets in the bankruptcy case, rather than in the
criminal proceedings. Following the negotiation and preparation of various agreements and pleadings which were submitted for approval to the District Court in the Criminal Case and to the Bankruptcy
Court, the Bankruptcy Court approved a disposition plan for the Seized Assets by order entered January 28, 2016. The disposition plan provided for the transfer of the Seized Assets from the Delaware
Depository in Wilmington, Delaware to Heritage Auctioneers ³Heritage´in Dallas, Texas, the pro rata distribution to creditors of certain Presidential Error-Missing Edge Letter Coins ³Error Coins´and
the liquidation of other coins ³Non-Error Coins´at an auction to be held by Heritage (who was retained by the Estate). The disposition plan also allowed creditors to ³opt out´of receiving Error Coins.
Approximately thirty (30) Victim/Creditors initially determined to ³opt out´

   On March 21, 2016, Todd Neilson withdrew as Chapter 7 Trustee, effective April 1, 2016. On April 1, 2016, Weneta Kosmala was appointed the successor Chapter 7 Trustee for the Tulving estate.

   The successor Trustee oversaw the auction of the Non-Error Coins implemented by Heritage in or about July 2016. At the time of the auction it became apparent that the Error Coin disposition plan
was not viable as proposed. Firstly, the Error Coins were comingled together and not separately identifiable. Secondly, the asserted value of the Error Coins (valued at approximately $7.3 million by
Debtor¶s coin appraiser) was questioned by Heritage, who believed the Error Coins to have an auction value of approximately $500,000. Because of the substantial discrepancy in the Error Coin values
and the inability to determine which coins were valued at which amounts, the Trustee could not implement the disposition plan as initially proposed and was required to seek authorization to implement a
revised disposition plan based upon a formal appraisal of the coins. To do so, required that each individual Error Coin be graded and then a value to each Error Coin ascribed. In this way, the value of
each of the Error Coins could be determined and a distribution plan specifying each Error Coin to be distributed to each individual Victim/Creditor would be determined for purposes of making equal pro
rata distributions of the Error Coins directly to Victim/Creditors on account of their claims. To reduce the costs to the Estate of the coin grading, GreatCollections.com d/b/a Great Collections ³Great
Collections´purchaser of the Debtor¶s customer lists, agreed to allow the Trustee to utilize its special pricing with Pacific Coin Grading Services ³PCGS´to formally grade the Error Coins. Upon
obtaining additional relief from the Bankruptcy Court, the Error Coins and certain other coins not sold by Heritage at auction were shipped by Heritage in Dallas, Texas to Great Collections in Irvine,
California. After a several month process (where each coin was individually graded by three separate coin appraisers and then individually sealed), a valuation for the Error Coins was determined in or
about April 2017, the Trustee prepared detailed lists of the Error Coins, new opt-out notices and a comprehensive pleading package that was sent to Victim/Creditors in or about June 2017. The
Trustee¶s Notice of Motion and Motion for Order (I) Approving Coin Valuations and Distribution Schedule of Error Coins to Victim/Creditors, and (II) Granting Related Relief was objected to by one of the
many hundreds of Victim/Creditors effected. The Trustee¶s Reply to the Victim/Creditor¶s Objection was filed, and the Trustee¶s Motion was granted. The Trustee implemented the disposition plan for the
Seized Assets in August and September 2017.

   Also during the case, the U.S. Commodity Futures Trading Commission (the ³CFTC´filed a ³Complaint Against The Tulving Company, Inc. and Hannes Tulving, Jr. for Permanent Injunction, Civil
Penalties, and Other Equitable Relief´(the ³Complaint´alleging violations of the Commodity Exchange Act, 786&1-26 (2012) (the ³Act´and the Commission¶s Regulations promulgated
thereunder, 17&)51.1-190.10 (2013) in case number 3:15±cv-424-RJC-DSC, pending in the United States District Court for the Western District of North Carolina. The grounds for the Complaint
were based upon substantially the same operative facts underlying the plea agreement discussed above. The Trustee entered into a Consent Order with the CFTC to consensually resolve its claims,
                                   Case 8:14-bk-11492-ES                    Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                        Desc
                                                                            Main Document    Page 21 of 157
                                                                                    FORM 1                                                                                                            Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                      Page: 4
                                                                                 ASSET CASES
allowing it claims against the Debtor, subordinated to the claims of all general unsecured creditors. A supplemental consent order was later entered.

   Based upon the investigation conducted by the Trustee, Trustee's Counsel and the Trustee¶s financial advisors, the Trustee commenced litigation against Armen Haig Gugasian for avoidance and
recovery of fraudulent transfers, and against Levon Gugasian for avoidance and recovery of fraudulent transfers and objections to proofs of claim number 308, 309, and 310. The litigation was settled at
the second mediation conference for a cash payment of $648,250 and a complete waiver of Gugasian's $650,025.15, $128,242.48, $142,789.20 and $79,200 claims. The settlement was approved by
Court Order entered on December 19, 2017. The Trustee also entered into a stipulated judgment with ³On the Rocks´an account debtor of the Debtor, in the amount of $593,434. After the Trustee¶s
enforcement efforts were thwarted, the Trustee retained collection counsel to pursue the judgment on a contingency basis. Unfortunately, the collection firm was unable to recover payment on the
judgment and subsequently abandoned the judgment.

   The successor Trustee completed the disposition of the Error Coins, pursued and eventually settled the Gugasian Litigation, resolved further issues with the CFTC, auctioned the remaining coins,
abandoned the On the Rocks judgment, sold residual assets of the Estate to Oak Point Partners, attended to numerous creditor calls and correspondence concerning the Error Coin distributions and
opt-out matters, and oversaw the administration of the estate.

   The Estate¶s assets have now been administered and the Trustee is filing her final report. Based upon the PCGS Court approved valuation of the Error Coins in the amount of $2,955,113.00, victim
general unsecured creditors received distributions of Error Coins amounting to 18.73% to 18.77% of the amount of their claims.

9/30/2017 SUMMARY: The case was filed as a Chapter 11 on 3/10/14. R. Todd Neilson was appointed as Trustee on 3/19/14. The case converted to Chapter 7 on 5/24/14. Mr. Neilson withdrew as
Trustee on 3/22/16, and Weneta Kosmala was appointed as his successor on 4/1/16.

TAX STATUS: 5/21/2018 2018 Estate Tax Returns y/e 12/31/18 1120S/100S/K-1; 2017 Estate Tax Returns y/e 12/31/17 1120S/100S/K-1; 6/6/17 2016 Estate Tax Returns y/e 12/31/2016; Forms
1120S/100S/K-1; 8/2/16 2015 Estate Tax Returns y/e 12/31/2015 Forms 1120S/100S/K-1 were filed by the successor Trustee. Prior estate tax returns were filed by the predecessor Trustee. No tax
issues currently exist.

ASSET STATUS: The Tulving Company, Inc.³Debtor´commenced this chapter 11 case on March 10, 2014, two days after the U.S. Secret Service executed a search warrant on probable cause that
the Debtor was engaged in fraud. The search warrant resulted in the seizure of the Debtor¶s property including rare coins and other valuable items. On March 21, 2014, R. Todd Neilson ³Mr. Neilson´
was appointed as Chapter 11 Trustee of the Debtor¶s estate. Thereafter, upon motion of the trustee, the case was converted to a chapter 7 and Mr. Neilson was appointed as the chapter 7 Trustee. On
March 22, 2016, Mr. Neilson filed his Withdrawal of Trustee and on April 1, 2016, Weneta M. A. Kosmala was appointed as the chapter 7 trustee ³Trustee´of the Debtor¶s estate.

Administration of Estate Assets
   At the inception of this case, Mr. Neilson, as trustee, administered the property of the estate remaining at the Debtor¶s premises. The trustee rejected the Debtor¶s leases and sold residual property of
the Debtor at those premises. Through court approved agreements, the U.S Government agreed to release the coins that had been seized by the Secret Service and return them to the bankruptcy
estate for distribution to creditors. Certain coins were sold at auction pursuant to order of the Court. An agreement was reached between Mr. Neilson and the government that approximately 15,580
Presidential Error-Missing Letter Coins and Double Edge Coins (collectively, the ³Error Coins´were to be distributed directly to creditors (rather than sold at auction) on a pro rata basis.

Distribution of Error Coins
   In light of conflicting valuations of the Error Coins, in October 2016, the Trustee obtained Court authorization to retain experts to grade the Error Coins so that verified values could be ascribed to
them. The valuation of the Error Coins was completed in or about April, 2017. The Trustee¶s professionals prepared a distribution schedule identifying specific coins to be distributed to each creditor
based on the Error Coin valuations and the amount of each creditor¶s claim. Pursuant to order of the Court entered July 25, 2017, the Trustee obtained authority for GreatCollections.com d/b/a Great
Collections ³Great Collections´to distribute the Error Coins pursuant to the distribution schedule. The remaining coins, including the error coins otherwise allocable to Victim/Creditors that determined
to opt-out, were sold at auction by Great Collections, for which proceeds totaled $23,109.17. Net proceeds of the sale, after deducting fees, were $21,656,69.

Claims and Causes of Action
   The Trustee¶s professionals have evaluated various claims and causes of action. The Trustee obtained documents from third parties concerning the estate¶s transactions and engaged in informal
discovery and conducted oral examinations to resolve outstanding questions.

    Mr. Neilson analyzed claims and potential causes of action and against Marc One Numismatics and Kevin Lipton Rare Coins based upon information provided by Mr. Tulving and his counsel,
followed up by discovery conducted by the Trustee¶s professionals. The claims asserted by Mr. Tulving were not substantiated and the Trustee determined not to pursue such claims. The
Trustee also investigated and conducted discovery concerning potential claims against A-Marc Precious Metals, Inc. Based on that investigation, the Trustee determined there were no viable claims to
pursue.

   The Trustee commenced lawsuits against Levon Gugasian and Armen Gugasian ("Gugasians") to recover transfers under the Trustee¶s avoidance powers. The parties engaged in mediation on early
November 3, 2017 in an effort to resolve the lawsuits without trial. Through mediation, the parties reached a settlement whereby the Gugasians would pay the sum of $648,250 to the Trustee on or
before 10 days after all parties had executed the settlement agreement. The Trustee would segregate the payment from the Gugasians from all other funds, and deposit the payment into a separate
account (not to be transferred into the Trustee's general operating account) until the 15th day after entry of a Bankruptcy Court order. If the Settlement Agreement was not approved by the court within
60 days after the execution of the Settlement Agreement by all of the parties, then the Trustee would immediately return the Settlement Payment to the Gugasians and the Settlement Agreement would
                                   Case 8:14-bk-11492-ES                    Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                       Desc
                                                                            Main Document    Page 22 of 157
                                                                                    FORM 1                                                                                                            Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                      Page: 5
                                                                                 ASSET CASES
be deemed of no force and effect, and the adversary proceeding would proceed as if the Settlement Agreement had never been entered into. Within 10 days of entry of the Order allowing the Settlement
Agreement, The Guguasians would waive all claims and Levon Gugasian would file notices with the court to withdraw each claim; the Trustee would waive and release all claims and claims for relief
against the Gugasians and request dismissal with prejudice of the Gugasian Adversary Proceedings. Payment was received by the Gugasians on December 5, 2017, and the order approving the
Settlement agreement was subsequently entered on December 19, 2017.

   The Trustee also entered into a stipulated judgment with On the Rocks, an account Debtor of the Estate, for $593,434. Initial collection actions were unsuccessful and the Trustee retained
contingency counsel to pursue collection against the account debtor. Unfortunately, Those efforts were unsuccessful, and and the Trustee was unable to recover payment. The Trustee subsequently
DEDQGRQHGWKHMXGJPHQWDJDLQVW2QWKH5RFNVSXUVXDQWWR544 on June 8, 2018.

Supplemental Consent Order
   The Trustee had entered into a Consent Order with the U. S. Commodities Futures Trading Commission ³CFTC´in settlement of a civil Complaint filed by the CFTC against Tulving and its principal
Hannes Tulving, Jr. In 2017, the CFTC requested that the Trustee enter into a Supplemental Consent Order in accordance with the terms of the prior Consent Order. The Trustee submitted a motion to
approve the Debtor¶s entry into the Supplemental Consent Order, by the Debtor¶s principal on behalf of the Debtor, in or about June 2017, The Order approving the consent order was entered on
December 4, 2017.

Sale of Remnant Assets
   The Trustee, through Counsel, negotiated with Oak Point Partners ("Oak Point") and sought approval for the sale of the Estate's remnant assets to Oak Point for $7,500. No overbids were received,
and the order approving the sale was entered on June 25, 2018.

Resolution of Case
   The Estate's assets have now been administered and the Trustee is filing her Final Report. Based upon the PCGS valuation of the Error Coins in the amount of $2,955,113, general unsecured
creditors (who did not opt out of the Error Coin Distribution) will receive distributions of Error Coins amounting to 18.73% to 18.77% of the amount of their claims.

   The Current Projected Date of Final Report (TFR) is October 31, 2018.

INSURANCE STATUS: H.W. Wood Limited, The Baltic Exchange, 38 St. Mary Avenue, London; This is to evidence that: GREATCOLLECTI()NS;COM, LLC, 17500 Redhill Avenue, Suite 160, Irvine, CA
92'614 , Telephone No: +44 (0) 20 7398 9000; Has currently in force insurance for all risks of physical loss or damage as set out in policy number 810988153045 incepting for a 12 month period on the
31st December, 2015 to include: Coins/numismatics and the like including but not limited to rare coins, bullion coins, and the items of numismatic interest and/or current and/or items of a philatelic nature
and/or watches and/or the Insured's supplies and reference library, all being the property of the Insured or fer Which they are responsible. Interest also includes works of art at the insured premises
owned by the insured and/or the principles. Effective 31st August 2016, the following is noted as a Loss Payee hereunder for their respective rights and interests as they may appear, not exceeding USD
$600,000 Weneta M.A. Kosmala, Chapter 7 Trustee for The Tulving Company, Inc.

   GreatCollections.com: Individual Auctioneer Bond Bond NO. 0708439 - Greatcollections.com, LLC of the State of California as Principal, and the International Fidelity Insurance Company as surety,
are held and firmly bound unto the United States of America as obligee in the penal sum of $25,000. Power of Attorney, International Fidelity Insurance Company, Allegheny Casualty Company:1
Newark Center, 20th Floor, Newark, NJ 07102-5207. International Fidelity Insurance Company, a corporation organized and existing under the laws of the State of New Jersey and Allegheny Casualty
Company, a corporation organized and existing under the laws of the State of New Jersey.
   Auctioneer Bond No. 0708440 - Great Collections.com, LLC (hereinafter called Principal), as Principal, and the International Fidelity Company, its home office in Atlanta, GA 30350, as Surety, are held
and firmly bound unto the United States of America, in the full and just sume of $150,000. Power of Attorney, International Fidelity Insurance Company, Allegheny Casualty Company:1 Newark Center,
20th Floor, Newark, NJ 07102-5207. International Fidelity Insurance Company, a corporation organized and existing under the laws of the State of New Jersey and Allegheny Casualty Company, a
corporation organized and existing under the laws of the State of New Jersey.

   Certificate of Property Insurance: Insurance Company, Lloyds of London and Varios, Provider: Commercial Lines (972) 588-6456, Wells Fargo Insurance Services, USA, INc. 5151 Belt Line Road,
Suite 200, Dallas, TX 75254, Contact: Cathilina Sutton, (972) 588-6472 cathilina.sutton@wellsfargo.com; Insured: Heritage Auction Galleries, 3500 Maple Avenue, 17th Floor, Dallas, TX 75219; Policy
No. 948510; Personal Property $225,000,000. Certificate Holder - Weneta M.A. Kosmala, Successor Chapter 7 Trustee of the Tulving Case No. 8:14-bk-11492-ES USBC, 3 MacArthur Place, Suite 760,
Santa Ana, CA 92707. Policy Term: 3/31/16 - 3/31/17.

   Auctioneer's Bond NO. PB12266800035 Heritage Numismatic Auctions, Inc. dba Heritage Auctions of 3500 Maple Avenue, 17th Floor, Dallas, TX 75219 as Principal and Philadelphia Indemnity
Insurance Company has caused this instrument to be executed by its proper officers duly authorized 6/6/2016. Bond Amount $600,000. Power of Attorney - Philadelphia Indemnity Insurance Company.
    Auctioneer's Bond NO. PB12266800034 Heritage Numismatic Auctions, Inc. dba Heritage Auctions of 3500 Maple Avenue, 17th Floor, Dallas, TX 75219 as Principal and Philadelphia Indemnity
Insurance Company has caused this instrument to be executed by its proper officers duly authorized 6/6/2016. Bond Amount $600,000. Power of Attorney - Philadelphia Indemnity Insurance Company.
   Order Exonerating Auctioneer's Individual Bond entered 8/12/16.

LITIGATION STATUS: Adversary Complaint for Avoidance and Recovery of Fraudulent Transfers; Adversary Case Name: R. Todd Neilson, as Chapter7 Trustee for The Tulving Company, Inc., Plaintiff
vs. Armen Haig Gugasian, Defendant; Adversary Case No. 8:16-ap-01083-ES
                                   Case 8:14-bk-11492-ES                     Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                         Desc
                                                                             Main Document    Page 23 of 157
                                                                                     FORM 1                                                                                                             Exhibit 8
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                         Page: 6
                                                                                  ASSET CASES
   Order Dismissing Adversary Proceeding entered January 11, 2018; case subsequently closed on February 5, 2018.

   August 29, 2016: Mediator's certificate regarding conclusion of mediation assignment (unsettled) Filed by Mediator Robbin Itkin.

Adversary Complaint for Avoidance and Recovery of Fraudulent Transfers and (2) Objections to Proofs of Claim Nos. 308, 309 and 310; Adversary Case Name: R. Todd Neilson, as Chapter 7 Trustee for
The Tulving Company, Inc., Plaintiff vs. Levon Gugasian, Defendant; Adversary Case No. 8:16-ap-01084-ES

   Order Dismissing Adversary Proceeding entered January 11, 2018; case subsequently closed on February 5, 2018.

   August 29, 2016: Mediator's certificate regarding conclusion of mediation assignment (unsettled) Filed by Mediator Robbin Itkin.

OPEN ISSUES: Liquidate remaining assets; Preparation of Final Tax Returns; Final Claims Review and Objections;

5/24/2018 Notice to Pay Court Costs Due Sent To: Weneta M A Kosmala, Chapter7 Trustee, Total Amount Due $700.00 (Adversary filing fees charged to the estate - 8:16-01083ES and 8:16-01084ES -
$350.00/each).

5/21/2018 Notice to Professionals to File Applications for Compensation.

1/31/2018 Entered Order Approving Chapter 7 Trustee's Stipulation With Creditors Susan Thompson And Lawrence Thompson Regarding Creditors' Determination To Opt Out Of Error Coin
Distribution; Thompsons shall return the Error Coins to Great Collections by Priority Mail and the cost of such shipment shall be borne by the Debtor's Estate.

12/19/2018 Entered Order Approving Chapter 7 Trustee's Settlement with Armen Haig Gugasian and Levon Gugasian.

12/4/2017 Entered Order (A) Approving and Authorizing the Debtor to Enter Into Supplemental Consent Order Assessing Restitution and Civil Monetary Penalty Against Defendants The Tulving
Company, Inc. and Hannes Tulving, Jr. (B) Authorizing Hannes Tulving, Jr. to Execute the Supplemental Consent Order with the United States Commodity Future Tranding Commision on Behalf of the
Debtor, and (c) For Related Relief Pursuant to Sections 105 and 362 of the Bankruptcy Code.

10/20/2017 Entered Order Approving Igor Pavolovsky's Motion to Opt Out of the Error Coin Distribution in Lieu of Cash Distribution.

10/10/2017 Entered Order on Trustee's Motion for Approval of Cash Disbursements [LBR 2016-2] for $3,600 for mediation expenses (Estate's 50% portion of Mediation Fees payable in
October/November 2017 for Mediation scheduled for November 3, 2017).

8/23/2017 Entered Order on Trustee's Motion for Approval of Cash Disbursements [LBR 2016-2] for $1,500 ($800 post-petition taxes, $200 interest, and penalties for post-petition tax, $500 CA Secretary
of State Statement of Information Fees).

7/25/2017 Entered Order (I) Approving Coin Valuations and Distribution Schedule of Error Coins to Victim/Creditors, and (II) Granting Related Relief Pursuant to Sections 105 and 363 of The Bankruptcy
Code; Valuation of Error Coins by PCGS, and Trustee's allocation of specific Error Coins to each of the Victims/Creditors as set forth in the Distribution Schedule, as modified by the Supplement is
approved; 7/3/2017 Opt-Out Deadline is approved; Victims/Creditors who did not respond to the Opt-Out Notice by the Opt-Out Deadline are teemed to have opted-in; Trustee's disbursement of the
Error coins is authorized; Distribution of Error Coins to Victims/Creditors shall be treated as distribution of cash of an amount equal to the value of their allocated Error Coins; Trustee is authorized to pay
GreatCollections the amount of its costs to ship the Error Coins to Victim/Creditors; Court retains jurisdiction to hear and determine any issues/disputes arising from this order.

7/11/2017 Entered Order Approving Stipulation Regarding (a) Limited Opposition to Motion to Approve and Authorize the Debtor to Enter Into Supplemental Consent Order with the US Commodity
Future Trading Commission; and (2) Limited Opposition to Motion for Order (I) Approving Coin Valuations and Distribution of Error Coins to Victim/Creditors, and (II) Granting Related Relief Pursuant to
Sections 105 and 363 of the Bankruptcy Code ; The Stipulation is approved; Trustee shall not attribute all or any portion of the Penalty to support the contention of insolvency set forth in the Complaints
alleging that the Debtor was insolvent as of the dates of the transfers that are sought to be avoided in the adversary proceedings; Any valuation of the coins pursuant to the Coin Distribution Motion and
any order thereon will not be binding to the Gugasians for purposes of the Adversary Proceeding, and Trustee and Gugasians reserve their respective rights as to the coin values as of all dates for
purposes of Adversary Proceedings; Limited Opposition and request for hearing on the Consent Order Motion and Informal Opposition to the Coin Distribution Motion is deemed withdrawn by the
Gugasians.

6/28/2017 Entered Order Approving Motion of Chapter 7 Trustee to Pay Invoice of Greatcollections.com d/b/a Great Collections; Trustee is authorized to pay the balance of $79,885 to Great Collections;
the court shall retain jursidiction to determine any issues arising from the implementation of this order.

3/16/2017 Entered Order Granting Chapter 7 Trustee's Notice of motion and Motion for Order Directing FRBP for 2004 Oral Examination of Marc One Numismatics, Inc.; Trustee shall issue a subpoena
to Marc One Numismatics, Inc., requiring it to submit to oral examination under oath on the date set forth in the Motion.
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                        Main Document    Page 24 of 157
                                                                                 FORM 1                                                                                                      Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 7
                                                                              ASSET CASES
3/6/2017 Entered Order on Trustee's Motion for Approval of Cash Disbursements [LBR 2016-2] $800.00 for Post-Petition taxes payable pursuant to 1186&503 (b)(1)(B), but not preconversion
taxes.

1/24/2017 Entered Order Approving Application for Order Authorizing and Approving the Employment of Creditors Adjustment Bureau Inc., as collections agent for the Trustee pursuant to sections
327(a) and 328 of the Bankruptcy Code, with fees and expenses to be paid pursuant to the Fee Agreement annexed to the Application.

1/11/2017 Entered Order Granting Second Interim Application of Pachulski Stang Ziehl & Jones LLP for Compensation and Reimbursement of Expenses for Pachulski Stang Ziehl & Jones LLP, is
awarded on an interim basis $472,896.00 in fees and $25,312.05 in costs.

1/11/2017 Entered Order Granting Second Interim Application of Berkeley Research Group, LLC for Compensation and Reimbursement of Expenses; the application is granted and the requested fees
and expenses are approved; BRG is awarded on an interim basis fees in the amount of $409,378.00 and costs advanced in the amount of $9,025.44.

10/17/2016 Tax Clearance Letter from Department of Treasury re Form 1120S for period ending 12/13/2015.

10/13/2016 Notice of Hearing Notice to Estate Professionals re Setting of Hearing on Second Interim Applications for Compensation and Reimbursement of
Expenses Filed by Trustee Weneta M Kosmala (TR). (Cantor, Linda)

10/11/2016 Notice of lodgment Notice Of Lodgment Of Order Granting Motion For Order
Authorizing The Trustee To (I) Retain Greatcollections.Com D/B/A Great Collections As Auctioneer, (II) Modify, In Part, Asset Distribution Plan, And (III) Set
New Opt-Out Deadline For Creditors To Determine Whether To Receive Error Coins In Partial Payment Of Their Claims And Sell Coins Not Distributed To Creditors
Free And Clear Of Liens, Claims And Interests Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[623] Application to Employ GreatCollections.com
as Auctioneer Notice Of Motion And Motion For Order Authorizing The Trustee To (I) Retain GreatCollections.Com D/B/A Great Collections As Auctioneer, (Ii)
Modify, In Part, Asset Distribution Plan, And (Iii)). (Cantor, Linda)

10/06/2016 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)(3)) Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)
[616] Motion Notice Of Motion And Motion For Approval Of Cash Disbursements By The Trustee [LBR 2016-2]). (Cantor, Linda)

10/06/2016 Hearing Held (RE: related document(s)[623] Motion For Order Authorizing The Trustee To (I) Retain GreatCollections.Com D/B/A Great Collections
As Auctioneer, (Ii) Modify, In Part, Asset Distribution Plan, And (Iii) Set New Opt-Out Deadline For Creditors To Determine Whether To Receive Error Coins In
Partial Payment Of Their Claims And Sell Coins Not Distributed To Creditors Free And Clear Of Liens, Claims And Interests, filed by Trustee Weneta M Kosmala
(TR)) - GRANT MOTION. (Duarte, Tina)

10/06/2016 Notice of lodgment Notice Of Lodgment Of Order On Trustees Motion For Approval Of Cash Disbursements [LBR 2016-2] Filed by Trustee Weneta M
Kosmala (TR) (RE: related document(s)[616] Motion Notice Of Motion And Motion For Approval Of Cash Disbursements By The Trustee [LBR 2016-2] Filed by Trustee
Weneta M Kosmala (TR)). (Cantor, Linda)

09/27/2016 Notice of Change of Address Filed by Creditor Kelly Conner . (Reid, Rick)

09/22/2016 Hearing Held (RE: Related doc #1 - Status Conference on Trustee's Complaint) RULING: Discovery Cut-off Date: April 3, 2017; Pretrial Conference
Date: May 18, 2017 at 9:30 am; Deadline to Lodge Joint Pretrial Stipulation: May 4, 2017. (Reid, Rick) (Entered: 09/23/2016)

09/22/2016 Hearing Held (RE: Related doc #1 STATUS CONFERENCE RE: Trustee's Complaint) RULING: Discovery Cut-off Date:April 3, 2017; Pretrial Conference
Date: May 18, 2017 at 9:30 am; Deadline to Lodge Joint Pretrial Stipulation: May 4, 2017. (Reid, Rick) (Entered: 09/23/2016)

09/22/2016 Notice of lodgment /Notice of Lodgment of Order or Judgment in Adversary Proceeding for order titled Status Conference and Scheduling Order
Filed by Trustee Weneta M.A. Kosmala (RE: related document(s)1 Adversary case 8:16-ap-01083. Complaint by R. TODD NEILSON against Armen Haig Gugasian. (Charge
To Estate)(fee: $350.00). /Trustee's Complaint for Avoidance and Recovery of Fraudulent Transfers (Attachments: # 1 Exhibit # 2 Adversary Proceeding Cover
Sheet) Nature of Suit: (13 (Recovery of money/property - 548 fraudulent transfer)) (Hunter, James) Modified on 3/10/2016. filed by Plaintiff R. TODD NEILSON).
(Hunter, James) (Entered: 09/22/2016)

09/22/2016 Notice of lodgment /Notice of Lodgment of Order or Judgment in Adversary Proceeding for order titled Status Conference and Scheduling Order
Filed by Trustee Weneta M.A. Kosmala (RE: related document(s)1 Adversary case 8:16-ap-01084. Complaint by R. Todd Neilson against Levon Gugasian. (Charge To
Estate). /Trustee's (1) Complaint for Avoidance and Recovery of Fraudulent Transfers and (2) Objections to Proofs of Claim Nos. 308, 309 and 310 (Attachments: #
1 Exhibit Exhibits 1 through 3 # 2 Exhibit Exhibit 4 # 3 Exhibit Exhibit 5 # 4 Exhibit Exhibits 6 through 11 # 5 Adversary Proceeding Cover Sheet) Nature of
Suit: (13 (Recovery of money/property - 548 fraudulent transfer)) filed by Plaintiff R. Todd Neilson). (Hunter, James) (Entered: 09/22/2016)
                                  Case 8:14-bk-11492-ES                    Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                                           Main Document    Page 25 of 157
                                                                                   FORM 1                                                                          Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 8
                                                                                ASSET CASES

09/06/2016 Blanket and Individual Auctioneer Bonds of Greatcollections.com dba Great Colletions Filed by Trustee Weneta M Kosmala (TR) (RE: related
document(s)[623] Application to Employ filed by Trustee Weneta M Kosmala (TR)) (Reid, Rick)

09/02/2016 Statement Blanket And Individual Auctioneer Bonds Of Greatcollections.Com D/B/A Great Collections In Connection With The Motion For Order
Authorizing The Trustee To (I) Retain Greatcollections.Com D/B/A Great Collections As Auctioneer, (II) Modify, In Part, Asset Distribution Plan, And (III) Set
New Opt-Out Deadline For Creditors To Determine Whether To Receive Error Coins In Partial Payment Of Their Claims And Sell Coins Not Distributed To Creditors
Free And Clear Of Liens, Claims And Interests Filed by Trustee Weneta M Kosmala (TR). (Cantor, Linda)

09/01/2016 Application to Employ GreatCollections.com as Auctioneer Notice Of Motion And Motion For Order Authorizing The Trustee To (I) Retain
GreatCollections.Com D/B/A Great Collections As Auctioneer, (Ii) Modify, In Part, Asset Distribution Plan, And (Iii) Set New Opt-Out Deadline For Creditors To
Determine Whether To Receive Error Coins In Partial Payment Of Their Claims And Sell Coins Not Distributed To Creditors Free And Clear Of Liens, Claims And
Interests; Memorandum Of Points And Authorities In Support Thereof; Declarations Of Weneta M.A. Kosmala And Ian Russell Filed by Trustee Weneta M Kosmala (TR)
  (Cantor, Linda)

09/01/2016 Hearing Set (RE: related document(s)[623] Application to Retain Greatcollection.com dba Great Collections as Auctioneer filed by Trustee Weneta
M Kosmala (TR)) The Hearing date is set for 10/6/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Reid,
Rick)

08/29/2016 Mediator's certificate regarding conclusion of mediation assignment (unsettled) Filed by Mediator Robbin Itkin. (Itkin, Robbin) (Entered:
08/29/2016)

08/29/2016 Proof of service Filed by Mediator Robbin Itkin (RE: related document(s)11 Mediator's certificate regarding conclusion of mediation assignment
(unsettled)). (Itkin, Robbin) (Entered: 08/29/2016)

08/25/2016 Notice of Change of Address Filed by Creditor M. Anthony Speena . (Evangelista, Maria)

08/16/2016 Notice of lodgment; Filed by Creditor Ronald Steward (Document Not Properly Filed; Proof of Service Incomplete and Not Signed) [Order to
Chambers] (RE: related document(s)[275] Motion). (Duarte, Tina)

08/11/2016 Ex parte application Trustee's Auction Report And Ex Parte Application For Exoneration of Auctioneer's Individual Bond; Declaration of Weneta
M.A. Kosmala In Support Thereof Filed by Trustee Weneta M Kosmala (TR) (Cantor, Linda)

08/11/2016 Motion Notice Of Motion And Motion For Approval Of Cash Disbursements By The Trustee [LBR 2016-2] Filed by Trustee Weneta M Kosmala (TR)
(Cantor, Linda)

08/11/2016 Notice of lodgment Notice of Lodgment of Order Exonerating Auctioneer's Individual Bond Filed by Trustee Weneta M Kosmala (TR) (RE: related
document(s)[617] Ex parte application Trustee's Auction Report And Ex Parte Application For Exoneration of Auctioneer's Individual Bond; Declaration of Weneta
M.A. Kosmala In Support Thereof Filed by Trustee Weneta M Kosmala (TR)). (Cantor, Linda)

07/11/2016 Notice of Change of Address Filed by Andrew Sleefe . (Reid, Rick)

07/08/2016 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)(3)) Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)
[593] Motion Notice of Motion and Motion Under LBR 2016-2 For Approval Of Cash Disbursements By the Trustee; Opportunity to Request Hearing; And Declaration of
Trustee). (Cantor, Linda)

07/08/2016 Notice of lodgment Notice Of Lodgment Of Order Approving Application Of The Chapter 7 Trustee, For An Order Authorizing And Approving The
Employment Of Berkeley Research Group, LLC, As Accountants And Financial Advisors, Nunc Pro Tunc To April1, 2016 Filed by Trustee Weneta M Kosmala (TR) (RE:
related document(s)[595] Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors Application Of The Chapter 7 Trustee For The
Tulving Company, For An Order Authorizing And Approving The Employment Of Berkeley Research Group, LLC, As Accountants And Financial Advisors, Nunc Pro Tunc To
April 1, 2016 Filed by Trustee Weneta M Kosmala (TR)). (Cantor, Linda)

07/08/2016 Notice of lodgment Notice of Lodgment of Order Approving Employment of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel to the
Chapter 7 Trustee Nunc Pro Tunc to April 1, 2016 Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[594] Application to Employ Pachulski Stang
Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For An Order Authorizing And
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                         Main Document    Page 26 of 157
                                                                                 FORM 1                                                                                                      Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                              Page: 9
                                                                              ASSET CASES
Approving The Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To April1, 2016 Filed by Trustee
Weneta M Kosmala (TR)). (Cantor, Linda)

07/08/2016 Notice of lodgment Notice of Lodgment of Order on Trustee's Motion for Approval of Cash Disbursements [LBR 2016-2] Filed by Trustee Weneta M
Kosmala (TR) (RE: related document(s)[593] Motion Notice of Motion and Motion Under LBR 2016-2 For Approval Of Cash Disbursements By the Trustee; Opportunity
to Request Hearing; And Declaration of Trustee Filed by Trustee Weneta M Kosmala (TR)). (Cantor, Linda)

07/08/2016 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)
(3)) Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[595] Application to Employ Berkeley Research Group, LLC as Accountants and Financial
Advisors Application Of The Chapter 7 Trustee For The Tulving Company, For An Order Authorizing And Approving The Employment Of Berkeley Research Group, LLC, As
Accountan). (Cantor, Linda)

07/08/2016 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)
(3)) Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[594] Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy
Counsel to the Trustee Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For An Order Authorizing And Approving The Employment Of Pachulski
Stang Ziehl &). (Cantor, Linda)

07/07/2016 Statement Submission of Report of Auctioneer and Auction Expenses and Declaratin of Gregory J Rohan In Support Thereof Filed by Trustee Weneta
M Kosmala (TR). (Cantor, Linda)

07/05/2016 Notice of Change of Address Filed by Creditor James W Hancock . (Steinberg, Elizabeth)

07/01/2016 Notice of lodgment Notice Of Lodgment Of Order Approving Chapter 7 Trustees Motion For Order (I) Authorizing The Turnover Of Certain Books,
Records And Files Of The Debtor To Greatcollections.Com D/B/A Great Collections, (II) Authorizing The Disposal Of Other Books, Records And Files Of The Debtor
As They Become Unnecessary, (III) Authorizing Payment Of Disposal Costs When Incurred, And (IV) Granting Related Relief Filed by Trustee Weneta M Kosmala (TR)
(RE: related document(s)[576] Motion for Turnover of Property Notice Of Motion And Trustees Motion For Order (I) Authorizing The Turnover Of Certain Books,
Records And Files Of The Debtor To Greatcollections.Com D/B/A Great Collections, (II) Authorizing The Disposal Of Other Books, Records And Files Of The Debtor
As They Become Unnecessary, (III) Authorizing Payment Of Disposal Costs When Incurred, And (IV) Granting Related Relief; Declarations Of R. Todd Neilson And
WenetaM.A. Kosmala In Support Thereof Filed by Trustee Weneta M Kosmala (TR)). (Cantor, Linda)

06/30/2016 Hearing Held (RE: related document(s)[576] Motion for Turnover of Property filed by Trustee Weneta M Kosmala (TR)) - Grant motion     (Daniels,
Sally)

06/27/2016 Reply to (related document(s): [582] Objection filed by Interested Party Karl Klein) Reply And Statement Of Trustee In Support Of Trustees
Motion For Order (I) Authorizing The Turnover Of Certain Books, Records And Files Of The Debtor To Greatcollections.Com D/B/A Great Collections, (II)
Authorizing The Disposal Of Other Books, Records And Files Of The Debtor As They Become Unnecessary, (III) Authorizing Payment Of Disposal Costs When Incurred,
And (IV) Granting Related Relief Filed by Trustee Weneta M Kosmala (TR) (Cantor, Linda)

06/15/2016 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors Application Of The Chapter 7 Trustee For The Tulving
Company, For An Order Authorizing And Approving The Employment Of Berkeley Research Group, LLC, As Accountants And Financial Advisors, Nunc Pro Tunc To April1,
2016 Filed by Trustee Weneta M Kosmala (TR) (Cantor, Linda)

06/15/2016 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Application Of The Chapter 7 Trustee For
The Tulving Company, Inc., For An Order Authorizing And Approving The Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The
Trustee Nunc Pro Tunc To April1, 2016 Filed by Trustee Weneta M Kosmala (TR) (Cantor, Linda)

06/15/2016 Motion Notice of Motion and Motion Under LBR 2016-2 For Approval Of Cash Disbursements By the Trustee; Opportunity to Request Hearing; And
Declaration of Trustee Filed by Trustee Weneta M Kosmala (TR) (Cantor, Linda)

06/07/2016 Statement Blanket And Individual Auctioneer Bonds Of Heritage Numismatic Auctions, D/B/A Heritage Auctions In Connection With The Order
Authorizing The Trustee To (A) Employ Heritage Numismatic Auctions, Inc., D/B/A Heritage Auctions As Auctioneer, And (B) Sell Certain Estate Property At Public Auction Outside The Ordinary Course
Of Business, Pursuant To 1186&363(B), 327 And 328) [Relates to Docket No. 450] Filed by Trustee Weneta M Kosmala (TR). (Cantor, Linda)

06/06/2016 Notice of lodgment /Notice of Lodgment of Order or Judgment in Adversary Proceeding re order titled Status Conference and Scheduling Order Filed by Plaintiff R. Todd Neilson (RE: related
document(s)1 Adversary case 8:16-ap-01084. Complaint by R. Todd Neilson against Levon Gugasian. (Charge To Estate).
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                         Desc
                                                                          Main Document    Page 27 of 157
                                                                                   FORM 1                                                                                 Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                          Page: 10
                                                                                ASSET CASES
/Trustee's (1) Complaint for Avoidance and Recovery of Fraudulent Transfers and (2) Objections to Proofs of Claim Nos. 308, 309 and 310 (Attachments: # 1
Exhibit Exhibits 1 through 3 # 2 Exhibit Exhibit 4 # 3 Exhibit Exhibit 5 # 4 Exhibit Exhibits 6 through 11 # 5 Adversary Proceeding Cover Sheet) Nature of Suit:
(13 (Recovery of money/property - 548 fraudulent transfer)) filed by Plaintiff R. Todd Neilson, 7 Hearing Held (RE: related document(s)1 Complaint filed by
Plaintiff R. Todd Neilson) RULING: Deadline to attend mediation: Aug. 15, 2016; Continued Status Conference: Sept. 22, 2016 at 9:30 am; Updated Joint Status
Report due: Sept. 8, 2016.). (Hunter, James) (Entered: 06/06/2016)

06/06/2016 Notice of lodgment /Notice of Lodgment of Order or Judgment in Advesary Proceeding re order titled Status Conference and Scheduling Order Filed
by Plaintiff R. TODD NEILSON (RE: related document(s)1 Adversary case 8:16-ap-01083. Complaint by R. TODD NEILSON against Armen Haig Gugasian. (Charge To
Estate)(fee: $350.00). /Trustee's Complaint for Avoidance and Recovery of Fraudulent Transfers (Attachments: # 1 Exhibit # 2 Adversary Proceeding Cover Sheet)
Nature of Suit: (13 (Recovery of money/property - 548 fraudulent transfer)) (Hunter, James) Modified on 3/10/2016. filed by Plaintiff R. TODD NEILSON, 7 Hearing
Held (RE: related document(s)1 Complaint filed by Plaintiff R. TODD NEILSON) RULING: Deadline to attend mediation: Aug. 15, 2016; Continued Status Conference:
Sept. 22, 2016 at 9:30 am; Updated Joint Status Report due: Sept. 8, 2016.). (Hunter, James) (Entered: 06/06/2016)

06/03/2016 Notice of Change of Address Filed by Creditor Michael D Ivey . (Reid, Rick)

06/02/2016 Hearing Held (RE: related document(s)1 Complaint filed by Plaintiff R. TODD NEILSON) RULING: Deadline to attend mediation: Aug. 15, 2016;
Continued Status Conference: Sept. 22, 2016 at 9:30 am; Updated Joint Status Report due: Sept. 8, 2016. (Reid, Rick) (Entered: 06/03/2016)

05/31/2016 Notice of sale of estate property (LBR 6004-2) Approximately 175,000 coins of both graded and ungraded modern coins from 1968 to present. Filed
by Trustee Weneta M Kosmala (TR). (Cantor, Linda)

05/26/2016 Hearing Set (RE: related document(s)[576] Trustee's Motion for Order (1I) Authorizing the Turnover of Certain Books, Records and Files of the
Debtor to Greatcollections.com d/b/a Great Collections, (II) Authorizing the Disposal of Other Books, Records and Files of the Debtor as They Become
Unnecessary, (III) Authorizing Payment of Disposal Costs When Incurred, and (IV) Granting Related Relief, filed by Trustee Weneta M Kosmala (TR)). The Hearing
date is set for 6/30/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina)

05/26/2016 Notice of Hearing on Chapter 7 Trustees Motion For Order (i) Authorizing The Turnover Of Certain Books, Records And Files Of The Debtor To
Greatcollections.com d/b/a Great Collections, (ii) Authorizing The Disposal Of Other Books, Records And Files Of The Debtor As They Become Unnecessary, (iii)
Authorizing Payment Of Disposal Costs When Incurred, And (iv) Granting Related Relief Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[576]
Motion for Turnover of Property Notice Of Motion And Trustees Motion For Order (I) Authorizing The Turnover Of Certain Books, Records And Files Of The Debtor To
Greatcollections.Com D/B/A Great Collections, (II) Authorizing The Disposal Of Other Books, Records And Files Of The Debtor As They Become Unnecessary, (III)
Authorizing Payment Of Disposal Costs When Incurred, And (IV) Granting Related Relief; Declarations Of R. Todd Neilson And Weneta M.A. Kosmala In Support
ThereofFiled by Trustee Weneta M Kosmala (TR)). (Cantor, Linda)

05/24/2016 Notice of Change of Address Filed by Creditors Rick Davidson , Vickie Davidson . (Steinberg, Elizabeth)

05/23/2016 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)(3)) on Notice of Motion and Motion Under LBR 2016-2 For Approval of Cash
Disbursements by the Trustee, Including Exhibit A and Proof of Service Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[572] Notice of Motion
and Motion Under LBR 2016-2 For Approval of Cash Disbursements by the Trustee; Opportunity to Request Hearing; and Declaration of Trustee , Including Exhibits
A and B and Proof of Service). (Kosmala (TR), Weneta)

05/23/2016 Notice of lodgment of Order in Bankruptcy Case re Notice of Motion and Motion Under LBR 2016-2 For Approval of Cash Disbursements by the
Trustee, Including Exhibit A and Proof of Service Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[572] Notice of Motion and Motion Under LBR
2016-2 For Approval of Cash Disbursements by the Trustee; Opportunity to Request Hearing; and Declaration of Trustee , Including Exhibits A and B and Proof of
Service Filed by Trustee Weneta M Kosmala (TR). (Kosmala (TR), Weneta)). (Kosmala (TR), Weneta)

05/20/2016 Objection and Request for Hearing (related document(s): [576] Motion for
Turnover of Property Notice Of Motion And Trustees Motion For Order (I) Authorizing The Turnover Of Certain Books, Records And Files Of The Debtor To
Greatcollections.Com D/B/A Great Collections, (II) Authorizing The Disposal Of Other Book filed by Trustee Weneta M Kosmala (TR)); Filed by Interested Party
Karl Klein (Daniels, Sally)

05/19/2016 Status report /Joint Status Report Filed by Plaintiff R. Todd Neilson (RE: related document(s)1 Complaint). (Hunter, James) (Entered: 05/19/2016)

05/19/2016 Status report Joint Status Report Filed by Plaintiff R. TODD NEILSON (RE: related document(s)1 Complaint). (Hunter, James) (Entered: 05/19/2016)
                                 Case 8:14-bk-11492-ES                 Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                                       Main Document    Page 28 of 157
                                                                                FORM 1                                                                                                   Exhibit 8
                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                        Page: 11
                                                                             ASSET CASES
05/11/2016 Statement Submission Of Final Victim/Creditors List In Accordance With Order For Coordination Agreement For Distribution Of Seized Items From United State To Bankruptcy Trustee And
From Trustee To Victims [Dkt. Nos. 264 and 494] Filed by Trustee Weneta M Kosmala (TR). (Cantor, Linda)

05/06/2016 Motion for Turnover of Property Notice Of Motion And Trustees Motion For Order (I) Authorizing The Turnover Of Certain Books, Records And Files
Of The Debtor To Greatcollections.Com D/B/A Great Collections, (II) Authorizing The Disposal Of Other Books, Records And Files Of The Debtor As They Become
Unnecessary, (III) Authorizing Payment Of Disposal Costs When Incurred, And (IV) Granting Related Relief; Declarations Of R. Todd Neilson And Weneta M.A.
Kosmala In Support Thereof Filed by Trustee Weneta M Kosmala (TR) (Cantor, Linda)

05/06/2016 Notice of Change of Address Filed by David Kuykendall Estate . (Reid, Rick)

05/06/2016 Notice of Change of Address Filed by Don R Trueblood . (Reid, Rick)

05/06/2016 Notice of lodgment Notice Of Lodgment Of Order Granting Motion Approving Settlement Agreement With On The Rocks Jewelry & Coins, et al. Filed
by Trustee Weneta M Kosmala (TR) (RE: related document(s)[232] Motion to Approve Compromise Under Rule 9019 Notice Of Motion And Motion For Order Approving
Settlement Agreement With On The Rocks Jewelry & Coins, Et Al. Pursuant To Bankruptcy Rule 9019; Memorandum Of Points And Authorities In Support Thereof;
Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda)

05/06/2016 The following transaction was received from Linda F Cantor entered on 5/6/2016 at 2:15 PM PDT and filed on 5/6/2016 Case Name:The Tulving
Company Inc., Case Number:8:14-bk-11492-ESDocument Number: 574 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)
(3)) Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[232] Motion to Approve Compromise Under Rule 9019 Notice Of Motion And Motion For Order
Approving Settlement Agreement With On The Rocks Jewelry & Coins, Et Al. Pursuant To Bankruptcy Rule 9019; Memorandum Of Points And Authorities In Support
Thereof; Dec). (Cantor, Linda)The following document(s) are associated with this transaction:Document description:Main Document Original
filename:rocks.pdfElectronic document Stamp:[STAMP bkecfStamp_ID=1106918562 [Date=5/6/2016] [FileNumber=83500311-0]
[acce45e17a1b5b0ce75330f37cf6d2072244d067964d575d17e2aab4e60c5988a5c095a774bc2c0e9470b65747cef3b3b30fc13c1ecaf04259c1f029dfc7d1e5]]

05/03/2016 Notice of Change of Address Filed by Ernie Williams. (Reid, Rick)

04/22/2016 Notice of Motion and Motion Under LBR 2016-2 For Approval of Cash Disbursements by the Trustee; Opportunity to Request Hearing; and Declaration
of Trustee , Including Exhibits A and B and Proof of Service Filed by Trustee Weneta M Kosmala (TR). (Kosmala (TR), Weneta)

04/13/2016 Notice of lodgment Notice Of Lodgment Of Order Granting Motion For Order Authorizing Allowance Of Certain Late Filed Claims Pursuant To Section
105 Of The Bankruptcy Code And Bankruptcy Rules 3003(C)(3) And 9006(B)(1) Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[563] Motion Notice
Of Motion And Motion For Order Authorizing Allowance Of Certain Late Filed Claims Pursuant To Section105 Of The Bankruptcy Code And Bankruptcy Rules 3003(C)(3)
And 9006(B)(1); Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor,
Linda)

04/13/2016 The following transaction was received from Linda F Cantor entered on 4/13/2016 at 4:58 PM PDT and filed on 4/13/2016 Case Name:The Tulving Company Inc.,
Case Number:8:14-bk-11492-ES Document Number: 568 Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o) (3)) Declaration That No Party Requested A Hearing
on Motion LBR 9013-1(o)(3). Filed by Trustee Weneta M Kosmala (TR) (RE: related document(s)[563] Motion Notice Of Motion And Motion For Order Authorizing Allowance Of Certain
Late Filed Claims Pursuant To Section 105 Of The Bankruptcy Code And Bankruptcy Rules
3003(C)(3) And 9006(B)(1); Memorandum Of Points And Authorities In Support Thereof; De). (Cantor, Linda)The following document(s) are associated with this
transaction:Document description:Main Document Original filename:dec.3.pdfElectronic document Stamp:[STAMP bkecfStamp_ID=1106918562 [Date=4/13/2016]
[FileNumber=83226917-0] [12bee56a4602485e917d52d23b24fd41468cc7e28df8d28bde4caca4b5631526df765fe4e1974a282508b7daca208da4486e17f5655ccdc8d15aa3a7f1a8dfc8]]

04/11/2016 Answer to Complaint Amended Answer of Armen Haig Gugasian to Complaint of R. Todd Neilson, as Chapter7 Trustee for the Tulving Company, Inc.
Filed by Armen Haig Gugasian. (Adele, Michael) (Entered: 04/11/2016)

04/11/2016 Answer to Complaint Amended Answer of Levon Gugasian to Complaint of R. Todd Neilson, as Chapter7 Trustee for The Tulving Company, Inc. Filed
by Levon Gugasian. (Adele, Michael) (Entered: 04/11/2016)

04/08/2016 Answer to Complaint Answer of Armen Gugasian to Complaint of R. Todd Neilson, as Chapter 7 Trustee for the Tulving Company, Inc. Filed by Armen
Haig Gugasian. (Adele, Michael) (Entered: 04/08/2016)

04/08/2016 Answer to Complaint Answer of Levon Gugasian to Complaint of R. Todd Neilson, as Chapter 7 Trustee for the Tulving Company, Inc. Filed by Levon
Gugasian. (Adele, Michael) (Entered: 04/08/2016)
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                       Desc
                                                                         Main Document    Page 29 of 157
                                                                                  FORM 1                                                                               Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                       Page: 12
                                                                               ASSET CASES

04/08/2016 Notice of Change of Address Filed by John Misja . (Reid, Rick)

04/01/2016 Notice of Appointment of Successor Trustee Weneta M.A. Kosmala. Filed by Trustee Weneta M Kosmala (TR). (Kosmala (TR), Weneta) (Entered:
04/01/2016)

03/31/2016 Notice of Change of Address Filed by Creditor Edna Caldwell . (Daniels, Sally) (Entered: 04/01/2016)

03/22/2016 Withdrawal re: Withdrawal of Trustee Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)126 Notice). (Cantor, Linda) (Entered:
03/22/2016)

03/14/2016 Motion Notice Of Motion And Motion For Order Authorizing Allowance Of Certain Late Filed Claims Pursuant To Section 105 Of The Bankruptcy Code
And Bankruptcy Rules 3003(C)(3) And 9006(B)(1); Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd
Neilson (TR) (Cantor, Linda) (Entered: 03/14/2016)

03/14/2016 Summons Service Executed on Armen Haig Gugasian 3/14/2016 (Attachments: # 1 Summons and Notice of Status Conference # 2 Complaint # 3 Notice of
Required Compliance with Local Bankruptcy Rule 7026-1) (Hunter, James) (Entered: 03/14/2016)

03/14/2016 Summons Service Executed on Levon Gugasian 3/14/2016 (Attachments: # 1 Summons and Notice of Status Conference # 2 Complaint, Part 1 # 3
Complaint, Part 2 # 4 Complaint, Part 3 # 5 Complaint, Part 4 # 6 Complaint, Part 5 # 7 Notice of Required Compliance with Local Bankruptcy Rule 7026-1)
(Hunter, James) (Entered: 03/14/2016)

03/10/2016 Notice of Change of Address Filed by Jahni Coyote . (Reid, Rick) (Entered: 03/11/2016)

03/10/2016 Summons Issued on Armen Haig Gugasian Date Issued 3/10/2016, Answer Due 4/11/2016 (RE: related document(s)1 Complaint filed by Plaintiff R. TODD
NEILSON) Status hearing to be held on 6/2/2016 at 09:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Steinberg,
Elizabeth) (Entered: 03/10/2016)

03/10/2016 Summons Issued on Levon Gugasian Date Issued 3/10/2016, Answer Due 4/11/2016 (RE: related document(s)1 Complaint filed by Plaintiff R. Todd
Neilson) Status hearing to be held on 6/2/2016 at 09:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Steinberg,
Elizabeth) (Entered: 03/10/2016)

03/09/2016 1/3 Adversary case 8:16-ap-01083. Complaint by R. TODD NEILSON against Armen Haig Gugasian. (Charge To Estate). /Trustee's Complaint for
Avoidance and Recovery of Fraudulent Transfers (Attachments: # 1 Exhibit # 2 Adversary Proceeding Cover Sheet) Nature of Suit: (13 (Recovery of money/property -
548 fraudulent transfer)) (Hunter, James) (Entered: 03/09/2016)

03/09/2016 1/6 Adversary case 8:16-ap-01084. Complaint by R. Todd Neilson against Levon Gugasian. (Charge To Estate). /Trustee's (1) Complaint for
Avoidance and Recovery of Fraudulent Transfers and (2) Objections to Proofs of Claim Nos. 308, 309 and 310 (Attachments: # 1 Exhibit Exhibits 1 through 3 # 2
Exhibit Exhibit 4 # 3 Exhibit Exhibit 5 # 4 Exhibit Exhibits 6 through 11 # 5 Adversary Proceeding Cover Sheet) Nature of Suit: (13 (Recovery of money/property
- 548 fraudulent transfer)) (Hunter, James) (Entered: 03/09/2016)

03/09/2016 Adversary case 8:16-ap-01083. Complaint by R. TODD NEILSON against Armen Haig Gugasian. (Charge To Estate)(fee: $350.00). /Trustee's Complaint
for Avoidance and Recovery of Fraudulent Transfers (Attachments: # 1 Exhibit # 2 Adversary Proceeding Cover Sheet) Nature of Suit: (13 (Recovery of
money/property - 548 fraudulent transfer)) (Hunter, James) Modified on
3/10/2016 (Steinberg, Elizabeth). (Entered: 03/09/2016)

03/09/2016 Adversary case 8:16-ap-01084. Complaint by R. Todd Neilson against Levon Gugasian. (Charge To Estate). /Trustee's (1) Complaint for Avoidance
and Recovery of Fraudulent Transfers and (2) Objections to Proofs of Claim Nos. 308, 309 and 310 (Attachments: # 1 Exhibit Exhibits 1 through 3 # 2 Exhibit
Exhibit 4 # 3 Exhibit Exhibit 5 # 4 Exhibit Exhibits 6 through 11 # 5 Adversary Proceeding Cover Sheet) Nature of Suit: (13 (Recovery of money/property - 548
fraudulent transfer)) (Hunter, James) (Entered: 03/09/2016)

03/08/2016 Notice of Change of Address Filed by Creditor Jeffrey Roth . (Reid, Rick) (Entered: 03/09/2016)

03/08/2016 Notice of Change of Address Filed by Thoa Hoang . (Reid, Rick) (Entered: 03/09/2016)
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                          Main Document    Page 30 of 157
                                                                                   FORM 1                                                                            Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 13
                                                                                ASSET CASES
03/01/2016 Hearing Held (RE: related document(s)349 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - VACATED; OFF CALENDAR; STIPULATION
REGARDING CLAIM 330-2, FILED BY COLLATERAL FINANCE CORPORATION, FILED 2/10/2016; ORDER APPROVING STIPULATION ENTERED 2/16/16 (Steinberg, Elizabeth) (Entered:
03/03/2016)

03/01/2016 Hearing Held (RE: related document(s)353 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - OFF CALENDAR; STIPULATION REGARDING
CLAIM 142-2, FILED BY KENNETH W. STACH FILED 2/11/16; ORDER APPROVING STIPULATION ENTERED 2/16/16 (Steinberg, Elizabeth) (Entered: 03/04/2016)

03/01/2016 Hearing Held RE: Chapter 7 Trustee's Motion for Order Reclassifying Claim 84-1 Filed by Willis G. Eshbaugh Jr. ($53,041.00) - GRANT MOTION
(Steinberg, Elizabeth) (Entered: 03/04/2016)

02/29/2016 Notice of Change of Address Filed by Catherine J Taylor . (Steinberg, Elizabeth) (Entered: 03/01/2016)

02/29/2016 Notice of Change of Address Filed by Creditor Linda M Workman . (Steinberg, Elizabeth) (Entered: 03/02/2016)

02/26/2016 Notice of Change of Address Filed by Jonathan Moss. (Reid, Rick) (Entered: 02/29/2016)

02/25/2016 Notice of Change of Address Filed by John Misja. (Reid, Rick) (Entered: 02/26/2016)

02/23/2016 Notice of Change of Address Filed by Andrew D Stewart . (Reid, Rick) (Entered: 02/24/2016)

02/23/2016 Notice of Change of Address Filed by Jon Piantes . (Reid, Rick) (Entered: 02/24/2016)

02/22/2016 Notice of Change of Address Filed by Samuel Spounias . (Reid, Rick) (Entered: 02/23/2016)

02/17/2016 Notice of Change of Address Filed by Michael Palko . (Reid, Rick) (Entered: 02/18/2016)

02/16/2016 Notice of Change of Address; Filed by Creditor Gary Lenz . (Daniels, Sally) (Entered: 02/17/2016)

02/16/2016 Notice of Change of Address; Filed by Creditor Gerald L Hopp Jr . (Daniels, Sally) (Entered: 02/17/2016)

02/16/2016 Notice of Change of Address; Filed by Creditor Jack Quinn . (Daniels, Sally) (Entered: 02/17/2016)

02/16/2016 Notice of Change of Address; Filed by Creditor Jarrod N Jones . (Daniels, Sally) (Entered: 02/17/2016)

02/16/2016 Notice of Change of Address; Filed by Creditor Terry Preuit . (Daniels, Sally) (Entered: 02/17/2016)

02/16/2016 Order Approving Stipulation RE: Suspension of Distribution of Seized Assets and Sale Proceeds Pending Finalization of List of Victims and Losses
(Related Doc # 531 ) Signed on 2/16/2016 (Duarte, Tina) (Entered: 02/16/2016)

02/12/2016 Notice of Change of Address Filed by Creditor Kendra Pearsall . (Steinberg, Elizabeth) (Entered: 02/16/2016)

02/12/2016 Notice of lodgment Notice of Lodgment of Order Approving Stipulation Re: Suspension Of Distribution Of Seized Assets And Sale Proceeds Pending
Finalization Of List Of Victims And Losses Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)531 Stipulation By R. Todd Neilson (TR) and Stipulation
Re: Suspension Of Distribution Of Seized Assets And Sale Proceeds Pending Finalization Of List Of Victims And Losses Filed by Trustee R. Todd Neilson (TR)).
(Cantor, Linda) (Entered: 02/12/2016)

02/12/2016 Stipulation By R. Todd Neilson (TR) and Stipulation Re: Suspension Of Distribution Of Seized Assets And Sale Proceeds Pending Finalization Of
List Of Victims And Losses Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 02/12/2016)

02/11/2016 Notice of lodgment of Order Approving Stipulation Regarding Claim 142-2, Filed By Kenneth W. Stach Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)529 Stipulation By R. Todd Neilson (TR) and Kenneth W. Stach Regarding Claim 142-2 Filed by Kenneth W. Stach Filed by Trustee R. Todd Neilson
(TR)). (Cantor, Linda) (Entered: 02/11/2016)

02/11/2016 Stipulation By R. Todd Neilson (TR) and Kenneth W. Stach Regarding Claim 142-2 Filed by Kenneth W. Stach Filed by Trustee R. Todd Neilson (TR)
(Cantor, Linda) (Entered: 02/11/2016)
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                      Desc
                                                                        Main Document    Page 31 of 157
                                                                                 FORM 1                                                                              Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 14
                                                                              ASSET CASES

02/10/2016 Notice of lodgment of Order Approving Stipulation Regarding Claim 330-2, Filed By Collateral Finance Corporation Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)527 Stipulation By R. Todd Neilson (TR) and Collateral Finance Corporation Regarding Claim 330-2 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 02/10/2016)

02/10/2016 Stipulation By R. Todd Neilson (TR) and Collateral Finance Corporation Regarding Claim 330-2 Filed by Trustee R. Todd Neilson (TR) (Cantor,
Linda) (Entered: 02/10/2016)

01/29/2016 Notice of Hearing Notice of Continued Hearing on Objection to Claim Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)336 Motion to
Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #84-1 Filed by Willis G. Eshbaugh Jr.; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 84 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/29/2016)

01/28/2016 Notice of Hearing Notice of Continued Hearing on Objection to Claim Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)353 Motion to
Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 142-2 Filed by Kenneth W. Stach; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:01/28/2016)

01/28/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion for Order Reducing and Allowing Claim 2-1 filed by Kendra Pearsall Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)361 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 2-1 Filed
by Kendra Pearsall; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/28/2016)

01/28/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion for Order Reducing and Allowing Claim 214-1 filed by James Stuart Rev Trust, Now
Irrevocable DTD 8-22-96 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)357 Motion to Disallow Claims Notice of Motion and Motion for Order
Reducing and Allowing Claim 214-1 Filed by James Stuart Rev Trust, Now Irrevocable Dtd 8-22-96; Memorandum of Points and Authorities; Declarations of Nicholas
R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/28/2016)

01/28/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion for Order Reducing and Allowing Claim 323-1 filed by Michael Rosen Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)355 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 323-1 Filed
by Michael Rosen; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/28/2016)

01/27/2016 Notice of lodgment Notice of Lodgment of Order Continuing Hearing on Motion of Trustee for Order Reclassifying Claim 84-1 Filed by Willis G
Eshbaugh Jr Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)336 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying
Claim #84-1 Filed by Willis G. Eshbaugh Jr.; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof84
Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/27/2016)

01/27/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion for Order Disallowing Satisfied Claim 298-1 Filed by Mark Pollina Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)306 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing
Satisfied Claims; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/27/2016)

01/27/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion for Order Reducing and Allowing Claim 23-1 filed by Robert Espinoza Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)347 Motion to Allow Claim 23 Notice of Motion and Motion for Order Reducing and Allowing Claim 23-1 Filed
by Robert Espinosa; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/27/2016)

01/27/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 327-1 Filed By NDIRA, INC., FBO Audrey L
Whitnell IRA Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)324 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying
Claim 327-1 Filed by NDIRA, Inc. FBO Audrey L Whitnell IRA; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in
Support Thereof 327 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/27/2016)

01/27/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 36-1 Filed By Kenneth D Christman Filed
by Trustee R. Todd Neilson (TR) (RE: related document(s)340 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #36-1 Filed by
Kenneth D. Christman; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 36 Filed by Trustee R.
Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/27/2016)
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                        Main Document    Page 32 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 15
                                                                              ASSET CASES

01/27/2016 Notice of lodgment Order (I) Authorizing Implementation Of Trustees Proposed Plan For Liquidation Of Seized Items And Disbursement Of Assets To
Victim/Creditors Of Fraud In The Bankruptcy Case In Accordance With Coordination Agreement With United States Government, And (Ii) Granting Related Relief
Pursuant To Sections 105 And 363 Of The Bankruptcy Code Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)289 Motion Notice Of Motion And Motion For
Order (I) Authorizing Implementation Of Trustees Proposed Plan For Liquidation Of Seized Items And Disbursement Of Assets To Victim/Creditors Of Fraud In The
Bankruptcy Case In Accordance With Coordination Agreement With United States Government, And (II) Granting Related Relief Pursuant To Sections105 And 363 Of
The Bankruptcy Code; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor,
Linda) (Entered: 01/27/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 11-1 filed by Kieu Luu Filed by Trustee
R. Todd Neilson (TR) (RE: related document(s)314 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 11-1 Filed by Kieu Luu;
Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 11 Filed by Trustee R. Todd Neilson (TR)).
(Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 128-1 Filed by Harold E Proctor Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)334 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 128-1 Filed by
Harold E. Proctor; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 128 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 16-1 filed by Benjamin J Grunwald Filed
by Trustee R. Todd Neilson (TR) (RE: related document(s)310 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 16-1 Filed by
Benjamin J. Grunwald; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 16 Filed by Trustee R.
Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 254-1 Filed By Nathan Halstead Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)330 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 254-1 Filed by
Nathan Halstead; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 254 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 258-1 filed by Lee Luginbuhl Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)328 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #258-1 Filed by
Lee Luginbuhl; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 258 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 261-1 Filed By Dasha Resnansky Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)326 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #261-1 Filed by
Dasha Resnansky; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 261 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 348-1 filed by Sue Kirkland Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)322 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #348-1 Filed by
Sue Kirkland; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 348 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 35-1 filed by Dale Schaffenacker Filed
by Trustee R. Todd Neilson (TR) (RE: related document(s)312 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 35-1 Filed by
Dale Schaffenacker; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 35 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 374-1 filed by John W Polley Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)320 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 374-1 Filed by
John W. Polley; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof374 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 376-1 filed by Matt Ramsey Filed by
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                                         Main Document    Page 33 of 157
                                                                                  FORM 1                                                                           Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 16
                                                                               ASSET CASES
Trustee R. Todd Neilson (TR) (RE: related document(s)318 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 376-1 Filed by
Matt Ramsey; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 376 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 52-1 filed by Jim T Boyle Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)316 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 52-1 Filed by Jim
T. Boyle; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof52 Filed by Trustee R. Todd Neilson
(TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 64-1 Filed By David J Stutzman Sr Filed
by Trustee R. Todd Neilson (TR) (RE: related document(s)332 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #64-1 Filed by
David J. Stutzman Sr.; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof64 Filed by Trustee R.
Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 65-1 Filed By John C Carlson Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)342 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #65-1 Filed by
John C. Carlson; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 65 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion of Trustee for Order Reclassifying Claim 82-1 Filed by Andrew Carl Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)338 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #82-1 Filed by
Andrew Carl; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 82 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/26/2016)

01/26/2016 Notice to Filer of Error and/or Deficient Document Other - No caption page on document. FILER IS INSTRUCTED TO RE-FILE THE DOCUMENT WITH A
CAPTION PAGE REFLECTING DEBTOR'S NAME AND CASE NUMBER (RE: related document(s)451 Supplemental filed by Trustee R. Todd Neilson (TR), Proof of service)
(Duarte, Tina) (Entered: 01/26/2016)

01/26/2016 Supplemental , Proof of service of Notice of Continued Hearing on Objection to Claim Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)449 Notice of Hearing). (Cantor, Linda) - WARNING: Item subsequently amended by docket entry no. 452 -Modified on 1/26/2016 (Duarte, Tina). (Entered:
01/26/2016)

01/26/2016 Supplemental , Proof of service re Notice of Continued Hearing on Objection to Claim [Claim No. 330-2 filed by Collateral Finance Corporation]
Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)449 Notice of Hearing). (Cantor, Linda) (Entered: 01/26/2016)

01/25/2016 Notice of Hearing Notice of Continued Hearing on Objection to Claim [Claim #330-2 filed by Collateral Finance Corporation) Filed by Trustee R.
Todd Neilson (TR) (RE: related document(s)349 Motion to Disallow Claims Notice of Motion and Motion for Order Disallowing Claim 330-2 Filed by Collateral
Finance Corporation; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 01/25/2016)

01/21/2016 Hearing Continued (RE: related document(s)349 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - CONTINUED HEARING TO 3/1/2016
at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701 - AS TO CLAIM #330-2 (COLLATERAL FINANCE CORPORATION) TO ALLOW MOVANT TO CORRECT SERVICE ISSUE:
CLAIMANT NOT SERVED PER FRBP 7004 (b) (3) AS REQUIRED BY FRBP 9014 FOR CONTESTED MATTERS - The case judge is Erithe A. Smith (Law, Tamika) (Entered:01/22/2016)

01/21/2016 Hearing Continued (RE: related document(s)353 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - CONTINUED HEARING TO 3/1/2016
at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701 - AS TO CLAIM 314-1 (COLLATERAL FINANCE CORPORATION) TO ALLOW MOVANT TO CORRECT SERVICE ISSUE:
CLAIMANT NOT SERVED DIRECTLY; SERVICE TO ATTORNEY APPEARING ON PROOF OF CLAIM IS INSUFFICIENT - The case judge is Erithe A. Smith (Law, Tamika) (Entered:
01/22/2016)

01/21/2016 Hearing Held (RE: related document(s)306 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION AS TO CLAIM #S298-1
(MARK POLLINA); OFF CALENDAR: RE CLAIM #S 365-1 (SCHMIDT) AND 314-1 (AMD PRODUCTS), THESE MATTERS ARE OFF CALENDAR IN LIGHT OF APPROVAL OF STIPULATIONS
AFFECTNG
SUCH CLAIMS: ORDER APPROVING STIPULATION RE: CLAIM 364-1 AND CLAIM 365-1 ENTERED 1/19/2016; ORDER APPROVING STIPULATION RE: CLAIM 314-1 ENTERED 1/19/2016 -
(Law, Tamika) (Entered: 01/22/2016)
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 34 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 17
                                                                               ASSET CASES
01/21/2016 Hearing Held (RE: related document(s)347 Motion to Allow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika) (Entered:
01/22/2016)

01/21/2016 Hearing Held (RE: related document(s)351 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - OFF CALENDAR: ORDER APPROVING
STIPULATION REGARDING CLAIMS 222-1 AND 222-2 ENTERED 1/14/2016 - (Law, Tamika) (Entered: 01/22/2016)

01/21/2016 Hearing Held (RE: related document(s)355 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/22/2016)

01/21/2016 Hearing Held (RE: related document(s)357 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/22/2016)

01/21/2016 Hearing Held (RE: related document(s)359 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - OFF CALENDAR: NOTICE OF WITHDRAWAL
OF MOTION FILED 1/13/2016 - (Law, Tamika) (Entered: 01/22/2016)

01/21/2016 Hearing Held (RE: related document(s)361 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/22/2016)

01/21/2016 Notice of Change of Address Filed by Creditor Catherine J Taylor . (Reid, Rick) (Entered: 01/22/2016)

01/21/2016 Notice of lodgment Notice of Lodgment of Order Granting Motion for Order Disallowing Claims Which Have BEen Amended and Superseded By
Subsequently Filed Proofs of Claim [Docket No. 293] Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)293 Motion to Disallow Claims Notice Of
Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And Superseded By Subsequently Filed Proofs Of Claim; Memorandum Of
Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR) (Attachments: #1 Part
2 of 2)). (Cantor, Linda) (Entered: 01/21/2016)

01/21/2016 Notice of lodgment Notice Of Lodgment Of Order Granting Motion Of Trustee For Order Disallowing Duplicate Claims Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)299 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate
Claims; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)).
(Cantor, Linda) (Entered: 01/21/2016)

01/21/2016 Notice of lodgment Order Authorizing The Trustee To (A) Employ Heritage Numismatic Auctions, Inc., D/B/A Heritage Auctions As Auctioneer, And
(B) Sell Certain Estate Property At Public Auction Outside The Ordinary Course Of Business, Pursuant To1186&363(B), 327 And 328 Filed by Trustee R.
Todd Neilson (TR) (RE: related document(s)391 Application to Employ Heritage Numismatic Auctions, Inc. d/b/a Heritage Auctions as Auctioneer and, Motion For
Sale of Property of the Estate under Section 363(b) - No Fee Notice of Motion and Motion for Order Authorizing the Trustee to (A) Employ Heritage Numismatic
Auctions, Inc., d/b/a Heritage Auctions as Auctioneer, and (B) Sell Certain Estate Property at Public Auction Outside the Ordinary Course of Business, Pursuant
to 1186&363(b), 327 and 328; Declarations of Gregory J. Rohan and R. Todd Neilson in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor,
Linda) (Entered: 01/21/2016)

01/19/2016 Hearing Continued (RE: related document(s)336 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - CONTINUED HEARING TO
3/16/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701 - TO ALLOW MOVANT TO CORRECT SERVICE ISSUE: CLAIMANT WAS NOT SERVED WITH THE MOTION;
SERVICE TO ATTORNEY ONLY IS INSUFFICIENT - The case judge is Erithe A. Smith (Law, Tamika) (Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)289 Generic Motion filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika) (Entered:
01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)310 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)312 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (La, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)314 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                                         Main Document    Page 35 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 18
                                                                              ASSET CASES
01/19/2016 Hearing Held (RE: related document(s)316 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)318 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)320 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)322 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)324 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION; RECLASSIFY CLAIM AS
GENERAL UNSECURED CLAIM - (Law, Tamika) (Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)326 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)328 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)330 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)332 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)334 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)338 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)340 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)342 Motion to Reclassify Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/21/2016)

01/19/2016 Hearing Held (RE: related document(s)391 Application to Employ filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION; TRUSTEE TO POST AUCTION
INFORMATION ON COURT'S WEBSITE PER LBR 6004-1 - (Law, Tamika) (Entered: 01/21/2016)

01/19/2016 Notice of lodgment Notice of Lodgment of Order Approving Stipulation Regarding Claim 314-1, Filed By Amd Products LLC Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)410 Stipulation By R. Todd Neilson (TR) and Stipulation Regarding Claim 314-1, Filed By AMD Products LLC [Relates to Docket
No. 306] Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 01/19/2016)

01/19/2016 Notice of lodgment of Order Approving Stipulation Regarding Claim 364-1 and 365-1, Filed on Behalf of Stella Schmidt Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)408 Stipulation By R. Todd Neilson (TR) and Stipulation Regarding Claim 364-1 and Claim 365-1, Filed on Behalf of Stella
Schmidt Filed by Trustee R. Todd Neilson (TR)). (Pomerantz, Jason) (Entered: 01/19/2016)

01/19/2016 Order approving stipulation regarding Claim 314-1, filed by AMD Products LLC (Related Doc # 410 ) Signed on 1/19/2016 (Reid, Rick) (Entered:
01/19/2016)

01/19/2016 Order Approving Stipulation Regarding Claim 364-1 and Claim 365-1, Filed on Behalf of Stella Schmidt (Related Doc # 408 ) Signed on 1/19/2016
(Reid, Rick) (Entered: 01/19/2016)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                      Desc
                                                                         Main Document    Page 36 of 157
                                                                                 FORM 1                                                                               Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                      Page: 19
                                                                              ASSET CASES

01/19/2016 Stipulation By R. Todd Neilson (TR) and Stipulation Regarding Claim 314-1, Filed By AMD Products LLC [Relates to Docket No. 306] Filed by
Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 01/19/2016)

01/19/2016 Stipulation By R. Todd Neilson (TR) and Stipulation Regarding Claim 364-1 and Claim 365-1, Filed on Behalf of Stella Schmidt Filed by Trustee R.
Todd Neilson (TR) (Pomerantz, Jason) (Entered: 01/19/2016)

01/14/2016 Hearing Held (RE: related document(s)293 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION IN ITS ENTIRETY - (Law,
Tamika) (Entered: 01/15/2016)

01/14/2016 Hearing Held (RE: related document(s)299 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (Law, Tamika)
(Entered: 01/15/2016)

01/14/2016 Notice of lodgment of Order Approving Stipulation Regarding Claims 222-1 and 222-2, Filed by Catherine J. Taylor Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)402 Stipulation By R. Todd Neilson (TR) and Catherine J. Taylor Regarding Claims222-1 and 222-2, Filed by Catherine J.
Taylor [Dkt. No. 351] Filed by Trustee R. Todd Neilson (TR)). (Pomerantz, Jason) (Entered: 01/14/2016)

01/14/2016 Order Approving Stipulation Regarding Claims 222-1 and 222-2 (Related Doc # 402 ) Signed on 1/14/2016 (Reid, Rick) (Entered: 01/14/2016)

01/14/2016 Stipulation By R. Todd Neilson (TR) and Catherine J. Taylor Regarding Claims222-1 and 222-2, Filed by Catherine J. Taylor [Dkt. No. 351] Filed
by Trustee R. Todd Neilson (TR) (Pomerantz, Jason) (Entered: 01/14/2016)

01/13/2016 Withdrawal re: Notice of Withdrawal and Withdrawal of Motion for Order Reducing and Allowing Claim 147-1 Filed by Giuseppe Minuti Filed by
Trustee R. Todd Neilson (TR) (related document(s)359 Motion to Disallow Claims filed by Trustee R. Todd Neilson (TR)). (Pomerantz, Jason) (Entered: 01/13/2016)

01/11/2016 Reply to (related document(s): 340 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #36-1 Filed by Kenneth
D. Christman; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 36 filed by Trustee R. Todd
Neilson (TR)) Trustees Reply To Response And Objection By Claimant Kenneth Christman To Notice Of Motion And Motion For Order Reclassifying Claim36-1 Of
Kenneth Christman Filed by Trustee R. Todd Neilson (TR) (Pomerantz, Jason) (Entered: 01/11/2016)

01/08/2016 Response and Objection by Claimant Catherine J Taylor to (related document(s): 293 Motion to Disallow Claims Notice Of Omnibus Motion And
Omnibus Motion For Order Disallowing Claims Which Have Been Amended And Superseded By Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities;
Declarations Of Nicholas R. Troszak filed by Trustee R. Todd Neilson (TR)) Filed by (Reid, Rick) (Entered: 01/11/2016)

01/08/2016 Response by Claimant Catherine J Taylor to (related document(s): 351 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing
and Allowing Claim 222-2 Filed by Catherine J. Taylor; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support
Thereof filed by Trustee R. Todd Neilson (TR)) Filed by Claimant Catherine J Taylor (Reid, Rick) - NOTE: Please disregard Courtroom Deputy note on left side of
document as it lists the incorrect hearing date; The Correct Hearing Date for this Matter is 1/21/2016 at 10:30 a.m. as listed on the document; Attorney John
Dougherty Notified of Correct Hearing Date and Time via E-mail sent on 1/11/2016 - Modified on 1/11/2016 (Duarte, Tina). (Entered: 01/11/2016)

01/07/2016 Reply to (related document(s): 293 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have
Been Amended And Superseded By Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak filed by Trustee R.
Todd Neilson (TR)) Trustees Reply To Response And Objection By Claimant Catherine J. Taylor To Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing
Claims Which Have Been Amended And Superseded By Subsequently Filed Proofs Of Claim [Relates To Docket No. 293] Filed by Trustee R. Todd Neilson (TR) (Cantor,
Linda) (Entered: 01/07/2016)

01/07/2016 Response to (related document(s): 359 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 147-1 Filed by
Giuseppe Minuti; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof filed by Trustee R. Todd
Neilson (TR)) Filed by Creditor Giuseppe Minuti (Bryner, Candice) (Entered: 01/07/2016)

01/05/2016 Motion Against Reclassifying Claim 36-1 filed by Kenneth D Christman, and Declarations; Filed by Creditor Kenneth D Christman (Daniels, Sally)
(Entered: 01/06/2016)

12/28/2015 Application to Employ Heritage Numismatic Auctions, Inc. d/b/a Heritage Auctions as Auctioneer and, Motion For Sale of Property of the Estate
under Section 363(b) - No Fee Notice of Motion and Motion for Order Authorizing the Trustee to (A) Employ Heritage Numismatic Auctions, Inc., d/b/a Heritage
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 37 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 20
                                                                               ASSET CASES
Auctions as Auctioneer, and (B) Sell Certain Estate Property at Public Auction Outside the Ordinary Course of Business, Pursuant to 1186&363(b), 327 and
328; Declarations of Gregory J. Rohan and R. Todd Neilson in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 12/28/2015)

12/28/2015 Hearing Set (RE: related document(s)391 Motion for Order Authorizing the Trustee to (A) Employ Heritage Numismatic Auctions, Inc., d/b/a
Heritage Auctions as Auctioneer, and (B) Sell Certain Estate Property at Public Auction Outside the Ordinary Course of Business, Pursuant to 11 U.S.C. Sections
363(b), 327 and 328, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA
92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 12/29/2015)

12/21/2015 Declaration re: non opposition Declaration Re: Entry Of Order Without Hearing Pursuant To LBR 9013-1(o) Filed by Trustee R. Todd Neilson (TR)
(RE: related document(s)282 Motion Notice of Motion and Motion Under LBR 2016-2 for Approval of Cash Disbursements by the Trustee; Opportunity to Request
Hearing; and Declaration of Trustee). (Cantor, Linda) (Entered: 12/21/2015)

12/21/2015 Hearing Set (RE: related document(s)347 Motion for Order Reducing and Allowing Claim 23-1 Filed by Robert Espinosa ($36,952.00), filed by
Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A.
Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)349 Motion for Order Disallowing Claim 330-2 Filed by Collateral Finance Corporation ($175,600.00), filed by
Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A.
Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)351 Motion for Order Reducing and Allowing Claim 222-2 Filed by Catherine J. Taylor ($129,305.00), filed by
Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A.
Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)353 Motion for Order Reducing and Allowing Claim 142-2 Filed by Kenneth W. Stach ($333,632.00), filed by
Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A.
Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)355 Motion for Order Reducing and Allowing Claim 323-1 Filed by Michael Rosen ($37,163.00), filed by Trustee
R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)357 Motion for Order Reducing and Allowing Claim 214-1 Filed by James Stuart Rev Trust, Now Irrevocable DTD
8-22-96 ($79,542.89), filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA
92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)359 Motion for Order Reducing and Allowing Claim 147-1 Filed by Giuseppe Minuti ($227,141.00), filed by
Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A.
Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Hearing Set (RE: related document(s)361 Motion for Order Reducing and Allowing Claim 2-1 Filed by Kendra Pearsall ($153,541.00), filed by
Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A.
Smith (Duarte, Tina) (Entered: 12/23/2015)

12/21/2015 Motion to Allow Claim 23 Notice of Motion and Motion for Order Reducing and Allowing Claim 23-1 Filed by Robert Espinosa; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Allow Claim 23 Notice of Motion and Motion for Order Reducing and Allowing Claim 23-1 Filed by Robert Espinosa; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Disallowing Claim 330-2 Filed by Collateral Finance Corporation; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Disallowing Claim 330-2 Filed by Collateral Finance Corporation; Memorandum of
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 38 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 21
                                                                               ASSET CASES
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)
(Entered: 12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 142-2 Filed by Kenneth W. Stach; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 142-2 Filed by Kenneth W. Stach; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)
(Entered: 12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 147-1 Filed by Giuseppe Minuti; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 147-1 Filed by Giuseppe Minuti; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 2-1 Filed by Kendra Pearsall; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 2-1 Filed by Kendra Pearsall; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 214-1 Filed by James Stuart Rev Trust, Now
Irrevocable Dtd 8-22-96; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R.
Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 214-1 Filed by James Stuart Rev Trust, Now
Irrevocable Dtd 8-22-96; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R.
Todd Neilson (TR) (Cantor, Linda) (Entered: 12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 222-2 Filed by Catherine J. Taylor; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 222-2 Filed by Catherine J. Taylor; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)
(Entered: 12/21/2015)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 323-1 Filed by Michael Rosen; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/21/2015 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 323-1 Filed by Michael Rosen; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Notice of lodgment Notice Of Lodgment Of Order On Trustees Motion For Approval Of Cash Disbursements [LBR 2016-2] Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)282 Motion Notice of Motion and Motion Under LBR 2016-2 for Approval of Cash Disbursements by the Trustee; Opportunity to
Request Hearing; and Declaration of Trustee). (Cantor, Linda) (Entered: 12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#142-2, Kenneth W. Stach) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)353 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 142-2 Filed by Kenneth W. Stach; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/21/2015)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 39 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 22
                                                                               ASSET CASES
12/21/2015 Notice of motion/application Notice of Objection to Claim (#147-1, Giuseppe Minuti) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)359 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 147-1 Filed by Giuseppe Minuti; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#2-1, Kendra Pearsall) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)361 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 2-1 Filed by Kendra Pearsall; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#214-1, James Stuart Rev Trust, now Irrevocable dtd 8-22-96) Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)357 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 214-1 Filed by James Stuart
Rev Trust, Now Irrevocable Dtd 8-22-96; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed
by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#222-2, Catherine J. Taylor) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)351 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 222-2 Filed by Catherine J. Taylor; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda)
(Entered: 12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#23-1, Robert J. Espinosa) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)347 Motion to Allow Claim 23 Notice of Motion and Motion for Order Reducing and Allowing Claim 23-1 Filed by Robert Espinosa; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#323-1, Michael Rosen) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)355 Motion to Disallow Claims Notice of Motion and Motion for Order Reducing and Allowing Claim 323-1 Filed by Michael Rosen; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/21/2015)

12/21/2015 Notice of motion/application Notice of Objection to Claim (#330-2, Collateral Finance Corporation) Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)349 Motion to Disallow Claims Notice of Motion and Motion for Order Disallowing Claim 330-2 Filed by Collateral Finance Corporation;
Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof Filed by Trustee R. Todd Neilson (TR)).
(Cantor, Linda) (Entered: 12/21/2015)

12/18/2015 Hearing Set (RE: related document(s)310 Motion for Order Reclassifying Claim 16-1 Filed by Benjamin J. Grunwald ($12,30.00), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)312 Motion for Order Reclassifying Claim 35-1 Filed by Dale Schaffenacker ($83,415.00), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)314 Motion for Order Reclassifying Claim 11-1 Filed by Kieu Luu ($27,362.00), filed by Trustee R. Todd
Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)316 Motion for Order Reclassifying Claim 52-1 Filed by Jim T. Boyle ($11,600.00), filed by Trustee R. Todd
Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)318 Motion for Order Reclassifying Claim 376-1 Filed by Matt Ramsey ($22,050.00), filed by Trustee R. Todd
Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 12/23/2015)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 40 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 23
                                                                               ASSET CASES
12/18/2015 Hearing Set (RE: related document(s)320 Motion for Order Reclassifying Claim 374-1 Filed by John W. Polley ($40,705.11), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)322 Motion for Order Reclassifying Claim 348-1 Filed by Sue Kirkland ($10,990.00), filed by Trustee R. Todd
Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)324 Motion for Order Reclassifying Claim 327-1 Filed by NDIRA, Inc. FBO Audrey L. Whitnell IRA
($111,400.75), filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The
case judge is Erithe A. Smith (Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)326 Motion for Order Reclassifying Claim 261-1 Filed by Dasha Resnansky ($92,139.50), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)328 Motion for Order Reclassifying Claim 258-1 Filed by Lee Luginbuhl ($30,600.00), filed by Trustee R. Todd
Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)330 Motion for Order Reclassifying Claim 254-1 Filed by Nathan Halstead ($21,260.00), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)332 Motion for Order Reclassifying Claim 64-1 Filed by David J. Stutzman Sr. ($11,240.00), filed by Trustee
R. Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)334 Motion for Order Reclassifying Claim 128-1 Filed by Harold E. Proctor ($47,485.00), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)336 Motion for Order Reclassifying Claim 84-1 Filed by Willis G. Eshbaugh Jr. ($53,041.00), filed by Trustee
R. Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)338 Motion for Order Reclassifying Claim 82-1 Filed by Andrew Carl ($26,207.00), filed by Trustee R. Todd
Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)340 Motion for Order Reclassifying Claim 36-1 Filed by Kenneth D. Christman ($21,230.00), filed by Trustee
R. Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Hearing Set (RE: related document(s)342 Motion for Order Reclassifying Claim 65-1 Filed by John C. Carlson ($23,455.00), filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 12/23/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #258-1 Filed by Lee Luginbuhl; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 258 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #258-1 Filed by Lee Luginbuhl; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 258 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                          Main Document    Page 41 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 24
                                                                               ASSET CASES
12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #261-1 Filed by Dasha Resnansky; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 261 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #261-1 Filed by Dasha Resnansky; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 261 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #348-1 Filed by Sue Kirkland; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 348 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #348-1 Filed by Sue Kirkland; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 348 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #36-1 Filed by Kenneth D. Christman; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 36 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #36-1 Filed by Kenneth D. Christman; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 36 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #64-1 Filed by David J. Stutzman Sr.; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 64 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #64-1 Filed by David J. Stutzman Sr.; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 64 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #65-1 Filed by John C. Carlson; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 65 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #65-1 Filed by John C. Carlson; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 65 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #82-1 Filed by Andrew Carl; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 82 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #82-1 Filed by Andrew Carl; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 82 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #84-1 Filed by Willis G. Eshbaugh Jr.; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 84 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #84-1 Filed by Willis G. Eshbaugh Jr.; Memorandum of
Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 84 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)
(Entered: 12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 11-1 Filed by Kieu Luu; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 11 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 11-1 Filed by Kieu Luu; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 11 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                        Desc
                                                                         Main Document    Page 42 of 157
                                                                                  FORM 1                                                                                Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                        Page: 25
                                                                               ASSET CASES

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 128-1 Filed by Harold E. Proctor; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 128 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 128-1 Filed by Harold E. Proctor; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 128 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 16-1 Filed by Benjamin J. Grunwald; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 16 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 16-1 Filed by Benjamin J. Grunwald; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 16 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 254-1 Filed by Nathan Halstead; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 254 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 254-1 Filed by Nathan Halstead; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 254 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 327-1 Filed by NDIRA, Inc. FBO Audrey L Whitnell IRA;
Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 327 Filed by Trustee R. Todd Neilson (TR)
(Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 327-1 Filed by NDIRA, Inc. FBO Audrey L Whitnell IRA;
Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 327 Filed by Trustee R. Todd Neilson (TR)
(Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 35-1 Filed by Dale Schaffenacker; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 35 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 35-1 Filed by Dale Schaffenacker; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 35 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 374-1 Filed by John W. Polley; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 374 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 374-1 Filed by John W. Polley; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 374 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 376-1 Filed by Matt Ramsey; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 376 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 376-1 Filed by Matt Ramsey; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 376 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 52-1 Filed by Jim T. Boyle; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 52 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/18/2015 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 52-1 Filed by Jim T. Boyle; Memorandum of Points and
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                      Desc
                                                                          Main Document    Page 43 of 157
                                                                                  FORM 1                                                                               Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                       Page: 26
                                                                               ASSET CASES
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 52 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#11-1 filed by Kieu Luu) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)314 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 11-1 Filed by Kieu Luu; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 11 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#128-1, Harold E. Proctor) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)334 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 128-1 Filed by Harold E. Proctor; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 128 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#16-1, Benjamin J. Grunwald) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)310 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 16-1 Filed by Benjamin J. Grunwald; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 16 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#254-1, Nathan Halstead) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)330 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 254-1 Filed by Nathan Halstead; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 254 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#258-1, Lee Luginbuhl) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)328 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #258-1 Filed by Lee Luginbuhl; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 258 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#261-1, Dasha Resnansky) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)326 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #261-1 Filed by Dasha Resnansky; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 261 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#327-1, NDIRA, Inc. FBO Audrey L Witnell IRA) Filed by Trustee R. Todd Neilson (TR)
(RE: related document(s)324 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 327-1 Filed by NDIRA, Inc. FBO Audrey L
Whitnell IRA; Memorandum of Points and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 327 Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#348-1, Sue Kirkland) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)
322 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #348-1 Filed by Sue Kirkland; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 348 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#35-1, Dale Schaffenacker) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)312 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 35-1 Filed by Dale Schaffenacker; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 35 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#36-1, Kenneth D. Christman) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)340 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #36-1 Filed by Kenneth D. Christman; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 36 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#374-1, John W. Polley) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)320 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 374-1 Filed by John W. Polley; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 374 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                          Main Document    Page 44 of 157
                                                                                  FORM 1                                                                              Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                      Page: 27
                                                                               ASSET CASES

12/18/2015 Notice of motion/application Notice of Objection to Claim (#376-1, Matt Ramsey) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)
318 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 376-1 Filed by Matt Ramsey; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 376 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#52-1, Jim T. Boyle) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)
316 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim 52-1 Filed by Jim T. Boyle; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 52 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#64-1, David J. Stutzman Sr.) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)332 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #64-1 Filed by David J. Stutzman Sr.; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 64 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#65-1, John C. Carlson) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)342 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #65-1 Filed by John C. Carlson; Memorandum of Points and
Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 65 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#82-1, Andrew Carl) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)338
Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #82-1 Filed by Andrew Carl; Memorandum of Points and Authorities;
Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 82 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2015)

12/18/2015 Notice of motion/application Notice of Objection to Claim (#84-1, Willis G. Eshbaugh Jr.) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)336 Motion to Reclassify Claims Notice of Motion and Motion for Order Reclassifying Claim #84-1 Filed by Willis G. Eshbaugh Jr.; Memorandum of Points
and Authorities; Declarations of Nicholas R. Troszak and Linda F. Cantor in Support Thereof 84 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/18/2015)

12/17/2015 Hearing Set (RE: related document(s)306 Omnibus Motion of Trustee for Order Disallowing Satisfied Claims: Cl. #314-1/AMD Products, LLC; Cl.
#298-1/Mark Pollina; Cl. #365-1/Stella Schmidt, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/21/2016 at 10:30 AM at Crtrm 5A, 411 W
Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 12/23/2015)

12/17/2015 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Satisfied Claims; Memorandum Of Points
And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/17/2015 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Satisfied Claims; Memorandum Of Points
And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/17/2015)

12/17/2015 Notice of motion/application Noticc of Objection to Claim (of Mark Pollina, #298-1) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)306 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Satisfied Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/17/2015)

12/17/2015 Notice of motion/application Notice of Objection to Claim (of AMD Products, LLC, #314-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)306 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Satisfied Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/17/2015)

12/17/2015 Notice of motion/application Notice of Objection to Claim (of Stella Schmidt, #365-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)306 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Satisfied Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/17/2015)

12/15/2015 1/2 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And Superseded By
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                                        Main Document    Page 45 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 28
                                                                              ASSET CASES
Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by
Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2) (Cantor, Linda)

12/15/2015 1/2 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And Superseded By
Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by
Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2) (Cantor, Linda) (Entered: 12/15/2015)

12/15/2015 1/2 Notice of motion/application Notice of Objection to Claim (of Catherine J. Taylor, #222-1) Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)293 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And Superseded
By Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by
Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2)). (Attachments: # 1 Part 2 of 2) (Cantor, Linda) (Entered: 12/15/2015)

12/15/2015 1/2 Notice of motion/application Notice of Objection to Claim (of Collateral Finance Corporation, #330-1) Filed by Trustee R. Todd Neilson (TR)
(RE: related document(s)293 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And
Superseded By Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support
Thereof Filed by Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2)). (Attachments: # 1 Part 2 of 2) (Cantor, Linda) (Entered: 12/15/2015)

12/15/2015 1/2 Notice of motion/application Notice of Objection to Claim (of Department of the Treasury - Internal Revenue Service, Claim #12-1) Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)293 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims
Which Have Been Amended And Superseded By Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And
Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2)). (Attachments: # 1 Part 2 of 2) (Cantor, Linda)
(Entered: 12/15/2015)

12/15/2015 1/2 Notice of motion/application Notice of Objection to Claim (of Ford Motor Credit Company LLC, #49-1) Filed by Trustee R. Todd Neilson (TR)
(RE: related document(s)293 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And
Superseded By Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support
Thereof Filed by Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2)). (Attachments: # 1 Part 2 of 2) (Cantor, Linda) (Entered: 12/15/2015)

12/15/2015 1/2 Notice of motion/application Notice of Objection to Claim (of Kenneth W. Stach, #142-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)293 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion For Order Disallowing Claims Which Have Been Amended And Superseded By
Subsequently Filed Proofs Of Claim; Memorandum Of Points And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by
Trustee R. Todd Neilson (TR) (Attachments: # 1 Part 2 of 2)). (Attachments: # 1 Part 2 of 2) (Cantor, Linda) (Entered: 12/15/2015)

12/15/2015 Hearing Set (RE: related document(s)293 Omnibus Motion for Order Disallowing Claims which have been Amended and Superseded by Subsequently Filed
Proofs of Claim: Cl. #49-1/Ford Motor Credit Company; Cl. #12-1/Internal Revenue Service; Cl. #142-1/Kenneth W. Stach; Cl. #222-1/Catherine J. Taylor; Cl. #330
-1/Collateral Finance Corporation, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 1/14/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St.,
Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 12/22/2015)

12/15/2015 Hearing Set (RE: related document(s)299 Omnibus Motion of Trustee for Order Disallowing Duplicate Claims: Cl. #68-1/Kenneth D. Christman; Cl.
#188-1/Raymond Raia; Cl. #32-1/Radovan Rusimovic; Cl. #150-1/David J. Stutzman (Sr.); Cl. #351-1/George F. Werternberg, filed by Trustee R. Todd Neilson (TR)).
The Hearing date is set for 1/14/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered:
12/22/2015)

12/15/2015 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points
And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)

12/15/2015 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points
And Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
12/15/2015)

12/15/2015 Notice of motion/application Notice of Objection to Claim (of David Stutzman Sr., #64-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)299 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/15/2015)
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                                          Main Document    Page 46 of 157
                                                                                   FORM 1                                                                          Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 29
                                                                                ASSET CASES
12/15/2015 Notice of motion/application Notice of Objection to Claim (of George F. Wertenberger, #350-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)299 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/15/2015)

12/15/2015 Notice of motion/application Notice of Objection to Claim (of Kenneth D. Christman, #36-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)299 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/15/2015)

12/15/2015 Notice of motion/application Notice of Objection to Claim (of Radovan Rusimovic, #1-1) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)299 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/15/2015)

12/15/2015 Notice of motion/application Notice of Objection to Claim (of Raymond Raia, #182-1) Filed by Trustee R. Todd Neilson (TR) (RE: related document
(s)299 Motion to Disallow Claims Notice Of Omnibus Motion And Omnibus Motion Of Trustee For Order Disallowing Duplicate Claims; Memorandum Of Points And
Authorities; Declarations Of Nicholas R. Troszak And Linda F. Cantor In Support Thereof Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
12/15/2015)

12/14/2015 Declaration re: non opposition Declaration Re: Entry Of Order Without Hearing Pursuant To LBR 9013(o) Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)287 Motion Notice Of Motion And Motion For Order (A) Approving And Authorizing The Trustee And Debtor To Enter Into The Consent Order For
Permanent Injunction And Other Relief Against The Tulving Company, Inc. And Hannes Tulving, Jr. (B) Authorizing Hann). (Cantor, Linda) (Entered: 12/14/2015)

12/14/2015 Notice of lodgment Notice of Lodgment of Order Approving Motion For Order (A) Approving And Authorizing The Trustee To Enter Into The Consent
Order For Permanent Injunction And Other Relief Against The Tulving Company, Inc. And Hannes Tulving, Jr. (B) Authorizing Hannes Tulving, Jr. To Execute The
Consent Order With The United States Commodity Futures Trading Commission On Behalf Of The Debtor, And (C) For Related Relief Pursuant To Sections105 And 362
Of The Bankruptcy Code And Bankruptcy Rule 9019 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)287 Motion Notice Of Motion And Motion For Order
(A) Approving And Authorizing The Trustee And Debtor To Enter Into The Consent Order For Permanent Injunction And Other Relief Against The Tulving Company, Inc.
And Hannes Tulving, Jr. (B) Authorizing Hannes Tulving, Jr. To Execute The Consent Order With The United States Commodity Future Trading Commission On Behalf Of
The Debtor, And (C) For Related Relief Pursuant To Sections 105 And 362 Of The Bankruptcy Code And Bankruptcy Rule 9019; Memorandum Of Points And Authorities In
Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/14/2015)

12/01/2015 Hearing Set (RE: related document(s)289 Motion for Order (I) Authorizing Implementation of Trustee's Proposed Plan for Liquidation of Seized
Items and Disbursement of Assets to Victim/Creditors of Fraud in the Bankruptcy Case in Accordance with Coordination Agreement with United States Government,
and (II) Granting Related Relief Pursuant to Sections 105 and 363 of the Bankruptcy Code, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for
1/19/2016 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 12/02/2015)

12/01/2015 Motion Notice Of Motion And Motion For Order (I) Authorizing Implementation Of Trustees Proposed Plan For Liquidation Of Seized Items And
Disbursement Of Assets To Victim/Creditors Of Fraud In The Bankruptcy Case In Accordance With Coordination Agreement With United States Government, And (II)
Granting Related Relief Pursuant To Sections 105 And 363 Of The Bankruptcy Code; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd
Neilson Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 12/01/2015)

11/25/2015 Request for Removal from Courtesy Notice of Electronic Filing (NEF) Harlene Miller on behalf of Creditor Collateral Finance Filed by Miller,
Harlene. (Miller, Harlene) (Entered: 11/25/2015)

11/24/2015 Motion Notice Of Motion And Motion For Order (A) Approving And Authorizing The Trustee And Debtor To Enter Into The Consent Order For Permanent
Injunction And Other Relief Against The Tulving Company, Inc. And Hannes Tulving, Jr. (B) Authorizing Hannes Tulving, Jr. To Execute The Consent Order With The
United States Commodity Future Trading Commission On Behalf Of The Debtor, And (C) For Related Relief Pursuant To Sections105 And 362 Of The Bankruptcy Code
And Bankruptcy Rule 9019; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR) (Cantor,
Linda) (Entered: 11/24/2015)

11/19/2015 Motion to Extend Time Stipulation To Further Extend Deadline For Trustee To File Final List Of Victims And Losses And Proposed Plan For
Liquidation Of Seized Items As Set Forth In The Order For Coordination Agreement For Distribution Of Seized Items From United States To Bankruptcy Trustee And
From Trustee To Victims Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 11/19/2015)
                                  Case 8:14-bk-11492-ES                    Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                                           Main Document    Page 47 of 157
                                                                                   FORM 1                                                                            Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 30
                                                                                ASSET CASES

11/19/2015 Notice of lodgment Notice Of Lodgment Of Order Approving Stipulation To Further Extend Deadline For Trustee To File Final List Of Victims And
Losses And Proposed Plan For Liquidation Of Seized Items As Set Forth In The Order For Coordination Agreement For Distribution Of Seized Items From United
States To Bankruptcy Trustee And From Trustee To Victims Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)283 Motion to Extend Time Stipulation To
Further Extend Deadline For Trustee To File Final List Of Victims And Losses And Proposed Plan For Liquidation Of Seized Items As Set Forth In The Order For
Coordination Agreement For Distribution Of Seized Items From United States To Bankruptcy Trustee And From Trustee To Victims Filed by Trustee R. Todd Neilson
(TR)). (Cantor, Linda) (Entered: 11/19/2015)

11/18/2015 Motion Notice of Motion and Motion Under LBR 2016-2 for Approval of Cash Disbursements by the Trustee; Opportunity to Request Hearing; and
Declaration of Trustee Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 11/18/2015)

10/22/2015 Notice of Change of Address Filed by Creditor M. Anthony Speena . (Reid, Rick) (Entered: 10/28/2015)

09/25/2015 Order Approving Stipulation to Extend Deadline for Trustee to File Final List of Victims and Losses and Proposed Plan for Liquidation of Seized
Items as Set Forth in the Order for Coordination Agreement for Distribution of Seized Items from United States to Bankruptcy Trustee and From Trustee to Victims
[additional sixty (60) days] (Related Doc # 277 ) Signed on 9/25/2015 (Duarte, Tina) (Entered: 09/25/2015)

09/21/2015 Stipulation By R. Todd Neilson (TR) and Stipulation To Extend Deadline For Trustee To File Final List Of Victims And Losses And Proposed Plan
For Liquidation Of Seized Items As Set Forth In The Order For Coordination Agreement For Distribution Of Seized Items From United States To Bankruptcy Trustee
And From Trustee To Victims Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:09/21/2015)

08/25/2015 Motion for leave to file late claim. Filed by Creditor Ronald Steward (Steinberg, Elizabeth) (Entered: 08/26/2015)

08/24/2015 Notice of Change of Address Filed by Creditor Michael M Reilly . (Reid, Rick) (Entered: 08/25/2015)

08/19/2015 Notice of lodgment AMENDED re Order in Bankruptcy Case re Motion for Relief from the Automatic Stay under 11 U.S.C. Section 362 (Personal
Property) and proof of service Filed by Creditor Collateral Finance (RE: related document(s)266 Notice of motion and motion for relief from the automatic stay
with supporting declarations PERSONAL PROPERTY RE: Coins and Proof of Service. Fee Amount $176, Filed by Creditor Collateral Finance (Attachments: # 1 Exhibits
A-B # 2 Exhibits C-D)). (Miller, Harlene) (Entered: 08/19/2015)

08/19/2015 Notice of lodgment of Order Granting Motion for Relief from the Automatic Stay under 11 U.S.C. Section 362 (Personal Property) Filed by Creditor
Collateral Finance (RE: related document(s)266 Notice of motion and motion for relief from the automatic stay with supporting declarations PERSONAL PROPERTY RE:
Coins and Proof of Service. Fee Amount $176, Filed by Creditor Collateral Finance (Attachments: # 1 Exhibits A-B # 2 Exhibits C-D)). (Miller, Harlene) (Entered:
08/19/2015)

08/18/2015 Hearing Held (RE: related document(s)266 Motion for Relief from Stay - Personal Property filed by Creditor Collateral Finance) - GRANT MOTION ON
TERMS SET FORTH IN STIPULATION FILED BY THE PARTIES [SEE DOCKET#269] (Peres, Carlos) (Entered: 08/18/2015)

08/04/2015 Stipulation By R. Todd Neilson (TR) and Collateral Finance Corporation re: Motion for Relief From the Automatic Stay Under 1186&362
(Personal Property) (related to Docket No. 266) Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 08/04/2015)

07/28/2015 1/3 Notice of motion and motion for relief from the automatic stay with supporting declarations PERSONAL PROPERTY RE: Coins and Proof of
Service. Fee Amount $176, Filed by Creditor Collateral Finance (Attachments: # 1 Exhibits A-B # 2 Exhibits C-D) (Miller, Harlene) (Entered: 07/28/2015)

07/28/2015 Hearing Set (RE: related document(s)266 Motion for Relief from Stay - Personal Property filed by Creditor Collateral Finance). The Hearing date
is set for 8/18/2015 at 09:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 07/28/2015)

07/27/2015 Notice of Change of Address Filed by Creditor Kelly Conner . (Reid, Rick) (Entered: 07/28/2015)

07/16/2015 Notice of Change of Address Filed by Creditor John Wires. (Reid, Rick) (Entered: 07/17/2015)

07/10/2015 Notice of Change of Address Filed by Creditor William C Berry . (Reid, Rick) (Entered: 07/13/2015)

07/07/2015 Declaration re: Declaration Re: Entry Of Order Without Hearing Pursuant To LBR 9013-1(o) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)259 Motion Notice of Motion and Motion for Order (I) Approving and Authorizing the Trustee and Debtor to Enter Into the Consent Motion and Proposed
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                                          Main Document    Page 48 of 157
                                                                                  FORM 1                                                                           Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 31
                                                                               ASSET CASES
Order for Coordination Agreement for Distribution of Seized Items From the United States of America to the). (Cantor, Linda) (Entered: 07/07/2015)

07/07/2015 Notice of lodgment Notice Of Lodgment Of Consent Motion And Proposed Order For Coordination Agreement For Distribution Of Seized Items From
United States To Bankruptcy Trustee And From Trustee To Victims Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)   259 Motion Notice of Motion and
Motion for Order (I) Approving and Authorizing the Trustee and Debtor to Enter Into the Consent Motion and Proposed Order for Coordination Agreement for
Distribution of Seized Items From the United States of America to the Trustee and From the Trustee to Victims, (B) Authorizing Hannes Tulving, Jr. to Execute a
Plea Agreement With the United States of America on Behalf of the Debtor, and (C) for Related Relief Pursuant to Sections 105 and 362 of the Bankruptcy Code and
Bankruptcy Rule 9019; Memorandum of Points and Authorities in Support Thereof; Declaration of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor,
Linda) (Entered: 07/07/2015)

06/18/2015 Motion Notice of Motion and Motion for Order (I) Approving and Authorizing the Trustee and Debtor to Enter Into the Consent Motion and Proposed
Order for Coordination Agreement for Distribution of Seized Items From the United States of America to the Trustee and From the Trustee to Victims, (B)
Authorizing Hannes Tulving, Jr. to Execute a Plea Agreement With the United States of America on Behalf of the Debtor, and (C) for Related Relief Pursuant to
Sections 105 and 362 of the Bankruptcy Code and Bankruptcy Rule 9019; Memorandum of Points and Authorities in Support Thereof; Declaration of R. Todd Neilson
Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 06/18/2015)

05/12/2015 Notice of Change of Address of Creditor Jack Quinn Filed by Creditor Jack Quinn . (Nguyen, Vi) (Entered: 05/12/2015)

03/20/2015 Notice of lodgment Notice Of Lodgment Of Order Granting Application Of Berkeley Research Group, LLC For Compensation And Reimbursement Of
Expenses Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)217 Application for Compensation FIRST INTERIM APPLICATION OF BERKELEY RESEARCH GROUP,
LLC FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED AS ACCOUNTANTS AND FINANCIAL ADVISORS FOR THE CHAPTER 11 TRUSTEE R.TODD NEILSON FOR THE
PERIOD MARCH
21, 20). (Cantor, Linda) (Entered: 03/20/2015)

03/20/2015 Notice of lodgment Notice Of Lodgment Of Order Granting Application Of Pachulski Stang Ziehl & Jones LLP For Compensation And Reimbursement Of
Expenses Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)227 Application for Compensation First Application of Pachulski Stang Ziehl & Jones LLP
For Final Approval of Compensation and Reimbursement of Expenses as Counsel to the Chapter 11 Trustee; Declaration of Linda F. Cantor for Pachulski Stang Zie).
(Cantor, Linda) (Entered: 03/20/2015)

03/20/2015 Notice of lodgment Notice Of Lodgment Of Order Granting Application Of R. Todd Neilson For Compensation And Reimbursement Of Expenses Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)219 Application for Compensation FIRST INTERIM APPLICATION OF R.TODD NEILSON FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES INCURRED AS CHAPTER 11 TRUSTEE FOR THE PERIOD MARCH 18, 2014 THROUGH MAY 21, 2014 for R. Todd Neilson (TR), Trustee, Perio). (Cantor, Linda)
(Entered: 03/20/2015)

03/20/2015 Notice of lodgment Notice Of Lodgment Of Order Granting Interim Application Of Berkeley Research Group, LLC For Compensation And Reimbursement
Of Expenses Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)216 Application for Compensation FIRST INTERIM APPLICATION OF BERKELEY RESEARCH GROUP,
LLC FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED AS ACCOUNTANTS AND FINANCIAL ADVISORS FOR THE CHAPTER 7 TRUSTEE R.TODD NEILSON FOR THE
PERIOD MAY
22, 2014). (Cantor, Linda) (Entered: 03/20/2015)

03/20/2015 Notice of lodgment Notice Of Lodgment Of Order Granting Interim Application Of Pachulski Stang Ziehl &Jones LLP For Compensation And
Reimbursement Of Expenses Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)220 Application for Compensation First Interim Application of Pachulski
Stang Ziehl & Jones LLP for Approval of Compensation and Reimbursement of Expenses as Counsel to the Chapter 7 Trustee; Declaration of Linda F. Cantor for
Pachulski Stang Zi). (Cantor, Linda) (Entered: 03/20/2015)

03/20/2015 Notice of lodgment Notice Of Lodgment Of Order Granting Interim Application Of R. Todd Neilson For Compensation And Reimbursement Of Expenses
Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)218 Application for Compensation FIRST INTERIM APPLICATION OF R.TODD NEILSON FOR ALLOWANCE AND
PAYMENT OF FEES AND EXPENSES INCURRED AS CHAPTER7 TRUSTEE FOR THE PERIOD MAY 22, 2014 THROUGH JANUARY 31, 2015 for R. Todd Neilson (TR), Trustee, Peri).
(Cantor, Linda) (Entered: 03/20/2015)

03/18/2015 Supplemental , Proof of service of Notice Of Motion And Motion For Order Approving Settlement Agreement With On The Rocks Jewelry & Coins, et
al. Pursuant To Bankruptcy Rule 9019; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson
(TR) (RE: related document(s)232 Motion to Approve Compromise Under Rule 9019 Notice Of Motion And Motion For Order Approving Settlement Agreement With On The
Rocks Jewelry & Coins, Et Al. Pursuant To Bankruptcy Rule 9019; Memorandum Of Points And Authorities In Support Thereof; Dec). (Cantor, Linda) (Entered:
03/18/2015)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                      Desc
                                                                         Main Document    Page 49 of 157
                                                                                 FORM 1                                                                               Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                      Page: 32
                                                                              ASSET CASES

03/17/2015 Hearing Held (RE: related document(s)216 Application for Compensation filed by Trustee R. Todd Neilson (TR)) - APPROVE ALLOWANCE OF ALL FEES ON
AN INTERIM BASIS WITH AWARD OF PAYMENT OF50 PERCENT OF FEES AND 100 PERCENT OF EXPENSES AS REQUESTED - (Law, Tamika) (Entered:03/20/2015)

03/17/2015 Hearing Held (RE: related document(s)217 Application for Compensation filed by Trustee R. Todd Neilson (TR)) - APPROVE INTERIM ALLOWANCE OF FEES
AND EXPENSES AS REQUESTED (NO PAYMENT) - (Law, Tamika) (Entered:03/20/2015)

03/17/2015 Hearing Held (RE: related document(s)218 Application for Compensation filed by Trustee R. Todd Neilson (TR)) - APPROVE INTERIM ALLOWANCE OF FEES
AND EXPENSES AS REQUESTED - (Law, Tamika) (Entered: 03/20/2015)

03/17/2015 Hearing Held (RE: related document(s)219 Application for Compensation filed by Trustee R. Todd Neilson (TR)) - APPROVE INTERIM ALLOWANCE OF FEES
AND EXPENSES AS REQUESTED (NO PAYMENT) - (Law, Tamika) (Entered:03/20/2015)

03/17/2015 Hearing Held (RE: related document(s)220 Application for Compensation filed by Other Professional Pachulski Stang Ziehl & Jones LLP) - APPROVE
ALLOWANCE OF ALL FEES ON AN INTERIM BASIS WITH AWARD OF PAYMENT OF50 PERCENT OF FEES AND 100 PERCENT OF EXPENSES AS REQUESTED - (Law, Tamika) (Entered:
03/20/2015)

03/17/2015 Hearing Held (RE: related document(s)227 Application for Compensation filed by Other Professional Pachulski Stang Ziehl & Jones LLP) - APPROVE
INTERIM ALLOWANCE OF FEES AND EXPENSES AS REQUESTED (NO PAYMENT) - (Law, Tamika) (Entered: 03/20/2015)

03/17/2015 Motion to Approve Compromise Under Rule 9019 Notice Of Motion And Motion For Order Approving Settlement Agreement With On The Rocks Jewelry &
Coins, Et Al. Pursuant To Bankruptcy Rule 9019; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd
Neilson (TR) (Cantor, Linda) (Entered: 03/17/2015)

02/20/2015 Application for Compensation First Application of Pachulski Stang Ziehl & Jones LLP For Final Approval of Compensation and Reimbursement of
Expenses as Counsel to the Chapter 11 Trustee; Declaration of Linda F. Cantor for Pachulski Stang Ziehl & Jones LLP, Trustee's Attorney, Period:3/25/2014 to
5/21/2014, Fee: $28,687.50, Expenses: $5,333.52. Filed by Other Professional Pachulski Stang Ziehl & Jones LLP (Cantor, Linda) (Entered: 02/20/2015)

02/20/2015 Application for Compensation First Interim Application of Pachulski Stang Ziehl & Jones LLP for Approval of Compensation and Reimbursement of
Expenses as Counsel to the Chapter 7 Trustee; Declaration of Linda F. Cantor for Pachulski Stang Ziehl & Jones LLP, Trustee's Attorney, Period:5/22/2014 to
1/31/2015, Fee: $207,219.50, Expenses: $4,153.79. Filed by Other Professional Pachulski Stang Ziehl & Jones LLP (Cantor, Linda) (Entered: 02/20/2015)

02/20/2015 Declaration re: Declaration of R. Todd Neilson in Support of First and Final Application of Pachulski Stang Ziehl & Jones LLP for Approval of
Compensation and Reimbursement of Expenses as Counsel to the Chapter 11 Trustee Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)227 Application
for Compensation First Application of Pachulski Stang Ziehl & Jones LLP For Final Approval of Compensation and Reimbursement of Expenses as Counsel to the
Chapter 11 Trustee; Declaration of Linda F. Cantor for Pachulski Stang Zie). (Cantor, Linda) (Entered: 02/20/2015)

02/20/2015 Declaration re: Declaration of R. Todd Neilson in Support of First Interim Application of Pachulski Stang Ziehl & Jones LLP for Approval of
Compensation and Reimbursement of Expenses Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)220 Application for Compensation First Interim
Application of Pachulski Stang Ziehl & Jones LLP for Approval of Compensation and Reimbursement of Expenses as Counsel to the Chapter 7 Trustee; Declaration of
Linda F. Cantor for Pachulski Stang Zi). (Cantor, Linda) (Entered: 02/20/2015)

02/20/2015 Hearing Set (RE: related document(s)220 First Interim Application of Pachulski Stang Ziehl & Jones LLP for Approval of Compensation and
Reimbursement of Expenses as Counsel to the Chapter 7 Trustee). The Hearing date is set for 3/17/2015 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA
92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 02/27/2015)

02/20/2015 Hearing Set (RE: related document(s)227 First Application of Pachulski Stang Ziehl & Jones LLP for Final Approval of Compensation and
Reimbursement of Expenses as Counsel to the Chapter 11 Trustee). The Hearing date is set for 3/17/2015 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA
92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 02/27/2015)

02/20/2015 Notice of Hearing on Applications of Chapter 11 Professionals for Compensation and Reimbursement of Expenses Filed by Trustee R. Todd Neilson
(TR) (RE: related document(s)217 Application for Compensation FIRST INTERIM APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR ALLOWANCE AND PAYMENT OF FEES AND
EXPENSES INCURRED AS ACCOUNTANTS AND FINANCIAL ADVISORS FOR THE CHAPTER11 TRUSTEE R.TODD NEILSON FOR THE PERIOD MARCH 21, 2014 THROUGH MAY 21, 2014;
DECLARATION OF DAVID H. JUDD; DECLARATION OF TODD NEILSON, TRUSTEE for R. Todd Neilson (TR), Accountant, Period:3/21/2014 to 5/21/2014, Fee: $32,306.50,
Expenses: $558.14. Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd),219 Application for Compensation FIRST INTERIM APPLICATION OF R.TODD NEILSON
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                        Main Document    Page 50 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 33
                                                                              ASSET CASES
FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED AS CHAPTER11 TRUSTEE FOR THE PERIOD MARCH 18, 2014 THROUGH MAY 21, 2014 for R. Todd Neilson (TR),
Trustee, Period: 3/18/2014 to 5/21/2014, Fee: $16,756.00, Expenses: $1,732.50. Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd),227 Application
for Compensation First Application of Pachulski Stang Ziehl & Jones LLP For Final Approval of Compensation and Reimbursement of Expenses as Counsel to the
Chapter 11 Trustee; Declaration of Linda F. Cantor for Pachulski Stang Ziehl & Jones LLP, Trustee's Attorney, Period:3/25/2014 to 5/21/2014, Fee: $28,687.50,
Expenses: $5,333.52. Filed by Other Professional Pachulski Stang Ziehl & Jones LLP). (Cantor, Linda) (Entered: 02/20/2015)

02/20/2015 Notice of Hearing on Interim Applications of Chapter 7 Professionals for Compensation and Reimbursement of Expenses Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)216 Application for Compensation FIRST INTERIM APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES INCURRED AS ACCOUNTANTS AND FINANCIAL ADVISORS FOR THE CHAPTER7 TRUSTEE R.TODD NEILSON FOR THE PERIOD MAY 22, 2014 THROUGH JANUARY
31, 2015;
DECLARATION OF DAVID H. JUDD; DECLARATION OF THE R.TODD NEILSON, TRUSTEE for R. Todd Neilson (TR), Accountant, Period: 5/22/2014 to 1/31/2015, Fee: $161737.00,
Expenses: $5601.55. Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd),218 Application for Compensation FIRST INTERIM APPLICATION OF R.TODD NEILSON
FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED AS CHAPTER7 TRUSTEE FOR THE PERIOD MAY 22, 2014 THROUGH JANUARY 31, 2015 for R. Todd Neilson (TR),
Trustee, Period: 5/22/2014 to 1/31/2015, Fee: $694.25, Expenses: $2,107.89. Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd),220 Application for
Compensation First Interim Application of Pachulski Stang Ziehl & Jones LLP for Approval of Compensation and Reimbursement of Expenses as Counsel to the Chapter
7 Trustee; Declaration of Linda F. Cantor for Pachulski Stang Ziehl & Jones LLP, Trustee's Attorney, Period:5/22/2014 to 1/31/2015, Fee: $207,219.50, Expenses:
$4,153.79. Filed by Other Professional Pachulski Stang Ziehl & Jones LLP). (Cantor, Linda) (Entered: 02/20/2015)

02/19/2015 Application for Compensation FIRST INTERIM APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED
AS ACCOUNTANTS AND FINANCIAL ADVISORS FOR THE CHAPTER11 TRUSTEE R.TODD NEILSON FOR THE PERIOD MARCH 21, 2014 THROUGH MAY 21, 2014; DECLARATION OF DAVID H.

JUDD; DECLARATION OF TODD NEILSON, TRUSTEE for R. Todd Neilson (TR), Accountant, Period: 3/21/2014 to 5/21/2014, Fee: $32,306.50, Expenses: $558.14. Filed by
Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd) (Entered:02/19/2015)

02/19/2015 Application for Compensation FIRST INTERIM APPLICATION OF BERKELEY RESEARCH GROUP, LLC FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED
AS ACCOUNTANTS AND FINANCIAL ADVISORS FOR THE CHAPTER7 TRUSTEE R.TODD NEILSON FOR THE PERIOD MAY 22, 2014 THROUGH JANUARY 31, 2015; DECLARATION OF DAVID
H.
JUDD; DECLARATION OF THE R.TODD NEILSON, TRUSTEE for R. Todd Neilson (TR), Accountant, Period:5/22/2014 to 1/31/2015, Fee: $161737.00, Expenses: $5601.55.
Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd) (Entered:02/19/2015)

02/19/2015 Application for Compensation FIRST INTERIM APPLICATION OF R.TODD NEILSON FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED AS CHAPTER11
TRUSTEE FOR THE PERIOD MARCH 18, 2014 THROUGH MAY 21, 2014 for R. Todd Neilson (TR), Trustee, Period: 3/18/2014 to 5/21/2014, Fee: $16,756.00, Expenses:
$1,732.50. Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd) (Entered:02/19/2015)

02/19/2015 Application for Compensation FIRST INTERIM APPLICATION OF R.TODD NEILSON FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES INCURRED AS CHAPTER7
TRUSTEE FOR THE PERIOD MAY 22, 2014 THROUGH JANUARY 31, 2015 for R. Todd Neilson (TR), Trustee, Period: 5/22/2014 to 1/31/2015, Fee: $694.25, Expenses:
$2,107.89. Filed by Attorney R. Todd Neilson (TR) (Neilson (TR), R. Todd) (Entered:02/19/2015)

02/19/2015 Hearing Set (RE: related document(s)216 First Interim Application of Berkeley Research Group, LLC for Allowance and Payment of Fees and Expenses
Incurred as Accountants and Financial Advisors for the Chapter 7 Trustee R. Todd Neilson for the Period May 22, 2014 through January 31, 2015). The Hearing date
is set for 3/17/2015 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 02/20/2015)

02/19/2015 Hearing Set (RE: related document(s)217 First Interim Application of Berkeley Research Group, LLP for Allowance and Payment of Fees and Expenses
Incurred as Accountants and Financial Advisors for the Chapter 11 Trustee R. Todd Neilson for the Period March 21, 2014 through May 21, 2014). The Hearing date
is set for 3/17/2015 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina). (Entered: 02/20/2015)

02/19/2015 Hearing Set (RE: related document(s)218 First Interim Application of R. Todd Neilson for Allowance and Payment of Fees and Expenses Incurred as
Chapter 7 Trustee for the Period May 22, 2014 through January 31, 2015). The Hearing date is set for 3/17/2015 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa
Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 02/20/2015)

02/19/2015 Hearing Set (RE: related document(s)219 First Interim Application of R. Todd Neilson for Allowance and Payment of Fees and Expenses Iincurred as
Chapter 11 Trustee for the Period March 18, 2014 through May 21, 2014). The Hearing date is set for 3/17/2015 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa
Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 02/20/2015)

02/04/2015 Declaration re: non opposition Declaration re: Entry of Order Without Hearing Pursuant to LBR 9013-1(o) Filed by Trustee R. Todd Neilson (TR)
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                        Main Document    Page 51 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 34
                                                                              ASSET CASES
(RE: related document(s)209 Motion Notice Of Motion And Motion Under LBR 2016-2 For Approval Of Cash Disbursements By The Trustee; Opportunity To Request
Hearing; And Declaration Of Trustee). (Cantor, Linda) (Entered: 02/04/2015)

02/04/2015 Notice of lodgment of Order on Trustee's Motion No. 1 Under LBR 2016-2 for Approval of Cash Disbursements by the Trustee Filed by Trustee R.
Todd Neilson (TR) (RE: related document(s)209 Motion Notice Of Motion And Motion Under LBR 2016-2 For Approval Of Cash Disbursements By The Trustee; Opportunity
To Request Hearing; And Declaration Of Trustee Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:02/04/2015)

01/27/2015 Notice of Hearing Notice to Professionals re Setting of Hearing on First Interim Applications for Compensation and Reimbursement of Expenses
Filed by Trustee R. Todd Neilson (TR). (Cantor, Linda) (Entered: 01/27/2015)

01/13/2015 Motion Notice Of Motion And Motion Under LBR 2016-2 For Approval Of Cash Disbursements By The Trustee; Opportunity To Request Hearing; And
Declaration Of Trustee Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 01/13/2015)

12/22/2014 Notice of lodgment Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)186 Motion Notice Of Motion And Motion For Order: (1)
Approving Asset Purchase Agreement; (2) Approving Sale Of Estates Property (Debtors Customer Lists, Phone Numbers, Web Address, Certain Customer Files, And
Related Personal Property) Free And Clear Of All Liens, Claims, Encumbrances, And Interests; And (3) Granting Related Relief Including With Respect To Approval
Of Ombudsmans Fees And Expenses And Distribution Of Sale Proceeds On Account Of Such Amounts; Memorandum Of Points And Authorities; Declaration Of R. Todd
Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 12/22/2014)

12/18/2014 Hearing Held (RE: related document(s)186 Motion for Order: 1) Approving asset purchase agreement; 2) Approving sale of Estate's property fee and
clear of all liens, claims, encumbrances, and interests; and 3) Granting related relief filed by Trustee R. Todd Neilson (TR)) - MOTION GRANTED - (cr:tlaw)
(Peres, Carlos) (Entered: 12/23/2014)

12/18/2014 Hearing Held (RE: related document(s)190 Application for Compensation filed by Consumer Privacy Ombudsman Wesley H Avery) - APPROVE FEES AS
REQUESTED - (cr:tlaw) (Peres, Carlos) (Entered: 12/23/2014)

12/18/2014 Notice of lodgment Notice Of Lodgment Of Order Authorizing Production Of Documents And Examination Of A-Mark Precious Metals, Inc. Pursuant To
Fed. R. Bankr. P. 2004 [Docket No. 193] Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)193 Motion and Notice of Motion to Authorize the
Production of Documents by A-Mark Precious Metals, Inc. and for 2004 Examination; Declarations of Nicholas Troszak and Linda F. Cantor Filed by Trustee R. Todd
Neilson (TR)). (Cantor, Linda) (Entered: 12/18/2014)

12/18/2014 Notice of lodgment of Order Authorizing Production of Documents and Examination of A-Mark Precious Metals, Inc. CORRECTING 199 Notice of
Lodgment and 200 Notice of Lodgment Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)193 Motion and Notice of Motion to Authorize the Production of
Documents by A-Mark Precious Metals, Inc. and for 2004 Examination; Declarations of Nicholas Troszak and Linda F. Cantor Filed by Trustee R. Todd Neilson (TR)).
(Cantor, Linda) (Entered: 12/18/2014)

12/08/2014 Notice of sale of estate property (LBR 6004-2) Customer Lists, Phone Numbers, Web Address, Certain Customer Files and Related Personal Property
of the Estate Free and Clear of All Liens, Claims, Encumbrances and Interests Filed by Trustee R. Todd Neilson (TR). (Cantor, Linda) (Entered:12/08/2014)

12/05/2014 Exhibit Exhibits A and B to (Proposed) Order: (1) Scheduling Auction and Sale Hearing in Connection with Sale of Debtor's Customer Lists, etc.
Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)187 Motion Notice Of Motion And Motion For Order: (1) Scheduling Auction And Sale Hearing In
Connection With Sale Of Debtors Customer Lists, Phone Numbers, Web Address, Certain Customer Files, And Related Personal Property Of The Estate; (2) Approving
Sa). (Cantor, Linda) (Entered: 12/05/2014)

12/05/2014 Notice of lodgment of Order: (1) Scheduling Auction and Sale Hearing in Connection with Sale of Debtor's Customer Lists, etc. Filed by Trustee
R. Todd Neilson (TR) (RE: related document(s)187 Motion Notice Of Motion And Motion For Order: (1) Scheduling Auction And Sale Hearing In Connection With Sale
Of Debtors Customer Lists, Phone Numbers, Web Address, Certain Customer Files, And Related Personal Property Of The Estate; (2) Approving Sa). (Cantor, Linda)
(Entered: 12/05/2014)

12/04/2014 Hearing Held (RE: related document(s)187 Motion for Order: 1) Scheduling auction and sale hearing in connection with sale of Debtor's customer
lists filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (cr:reid) (Law, Tamika) (Entered:12/08/2014)

11/25/2014 Motion and Notice of Motion to Authorize the Production of Documents by A-Mark Precious Metals, Inc. and for 2004 Examination; Declarations of
Nicholas Troszak and Linda F. Cantor Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 11/25/2014)
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 52 of 157
                                                                                  FORM 1                                                                             Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                     Page: 35
                                                                               ASSET CASES
11/19/2014 Application for Compensation Application for Payment of Final Fees and/or Expenses with Proof of Service for Wesley H Avery, Ombudsman Consumer,
Period: 10/14/2014 to 11/19/2014, Fee: $11,447.50, Expenses: $3.49. Filed by Attorney Wesley H Avery (Avery, Wesley) Warning: Item subsequently amended by
docket entry no: 191 Modified on 11/19/2014 (Reid, Rick). - THIS APPLICATION WILL BE HEARD ON 12/18/2014 AT 10:30 A.M. AS ORIGINALLY NOTICED Modified on
11/20/2014 (Duarte, Tina). (Entered: 11/19/2014)

11/19/2014 Hearing Set (RE: related document(s)190 Application for Payment of Final Fees and/or Expenses, filed by Wesley H. Avery, CIPP, Consumer Privacy
Ombudsman). The Hearing date is set for 12/18/2014 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte,
Tina) (Entered: 11/20/2014)

11/19/2014 Notice to Filer of Error and/or Deficient Document Incorrect hearing date/time was selected. This type of matter may not be self-calendared
pursuant to Judge Smith's calendar procedures. In any case, 12-18-14 at 10:30am is unavailable. THE FILER IS INSTRUCTED TO CONTACT JUDGE SMITHS COURTROOM DEPUTY
AND OBTAIN AN AVAILABLE HEARING DATE FOR THIS MATTER AND, SUBSEQUENTLY, TO FILE AN AMENDED NOTICE OF HEARING WITH CORRECT HEARING INFORMATION. (RE: related
document(s)190 Application for Compensation filed by Consumer Privacy Ombudsman Wesley H Avery) (Reid, Rick) (Entered: 11/19/2014)

11/06/2014 Hearing Set (RE: related document(s)186 Motion for Order: 1) Approving asset purchase agreement; 2) Approving sale of Estate's property fee and
clear of all liens, claims, encumbrances, and interests; and 3) Granting related relief filed by Trustee R. Todd Neilson (TR)) The Hearing date is set for
12/18/2014 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Reid, Rick) (Entered: 11/07/2014)

11/06/2014 Hearing Set (RE: related document(s)187 Motion for Order: 1) Scheduling auction and sale hearing in connection with sale of Debtor's customer
lists filed by Trustee R. Todd Neilson (TR)) The Hearing date is set for 12/4/2014 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case
judge is Erithe A. Smith (Reid, Rick) (Entered: 11/07/2014)

11/06/2014 Motion Notice Of Motion And Motion For Order: (1) Approving Asset Purchase Agreement; (2) Approving Sale Of Estates Property (Debtors Customer
Lists, Phone Numbers, Web Address, Certain Customer Files, And Related Personal Property) Free And Clear Of All Liens, Claims, Encumbrances, And Interests; And
(3) Granting Related Relief Including With Respect To Approval Of Ombudsmans Fees And Expenses And Distribution Of Sale Proceeds On Account Of Such Amounts;
Memorandum Of Points And Authorities; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 11/06/2014)

11/06/2014 Motion Notice Of Motion And Motion For Order: (1) Scheduling Auction And Sale Hearing In Connection With Sale Of Debtors Customer Lists, Phone
Numbers, Web Address, Certain Customer Files, And Related Personal Property Of The Estate; (2) Approving Sale Procedures; (3) Approving Break-Up Fee; (4)
Approving Notice Of Auction And Sale Hearing; And Granting Related Relief Including Approving Ombudsman Report; Memorandum Of Points And Authorities;
Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:11/06/2014)

10/27/2014 Notice of Change of Address Filed by Creditor M. Anthony Speena . (Peres, Carlos) (Entered: 10/28/2014)

10/22/2014 Statement Report of the Consumer Privacy Ombudsman Filed by Consumer Privacy Ombudsman Wesley H Avery. (Avery, Wesley) (Entered:10/22/2014)

10/08/2014 Motion for Appointment of Consumer Privacy Ombudsman Application for Order Approving the Appointment of a Consumer Privacy Ombudsman Filed by
U.S. Trustee United States Trustee (SA) (Cadigan, Frank) (Entered: 10/08/2014)

09/30/2014 Proof of service of Proof of Claim Filed by Creditor John Theodore Schwartz . (Reid, Rick) (Entered: 10/02/2014)

09/25/2014 Motion to Allow Claim Request for Payment of Administrative Expense of Creditor Levon Gugasian Filed by Creditor Levon Gugasian (Sanders,
Nanette) (Entered: 09/25/2014)

09/22/2014 Verification of Master Mailing List of Creditors - Local Form (LBR 1007-1(d)) Verification of AMENDED Creditor Mailing List, Amendment to List
of Creditors. Fee Amount $30 Filed by Trustee R. Todd Neilson (TR). (Cantor, Linda) (Entered: 09/22/2014)

09/16/2014 Hearing Held (RE: related document(s)158 Generic Motion filed by Trustee R. Todd Neilson (TR)) - OFF CALENDAR: NOTICE OF WITHDRAWAL FILED
8/12/2014 - (cr:reid) (Law, Tamika) (Entered: 09/18/2014)

09/16/2014 UNDER SEALED DOCUMENTS -Motion for order authorizing Trustee to file customer lists and related information under seal pursuant to 11 U.S.C.
Section 107(B)and LBR 5003-2(C)(1); Memorandum of Points and Authorities and Declaration of R. Todd Neilson in support thereof. Filed by Pachulski Stang Ziehl &
Jones LLP, Attorneys for R. Todd Neilson, Chapter7 Trustee for The Tulving Company, Inc.. (Filed under seal pursuant to Order No. 169 entered on record on
September 12, 2014). (Per Attorney Linda Cantor: The Motion includes Lists of customer names as exhibit A). (Allen, Gloria) (Entered: 09/16/2014)
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                                        Main Document    Page 53 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 36
                                                                              ASSET CASES
09/15/2014 Order Approving Stipulation Regarding the Appointment of Consumer Privacy Ombudsman (Related Doc # 165 ) Signed on 9/15/2014 (Reid, Rick)
(Entered: 09/15/2014)

09/15/2014 Verification of Master Mailing List of Creditors - Local Form (LBR 1007-1(d)) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)
<!-- deseqno474 --> Set Case Commencement Deficiency Deadlines (ccdn)). (Cantor, Linda) WARNING: Creditor(s) not added fee not paid. See docket entry 173
Modified on 9/16/2014 (Mitchell, Carla). (Entered: 09/15/2014)

09/12/2014 Order Authorizing Trustee to File Customer Lists Under Seal Signed on 9/12/2014. (Duarte, Tina) (Entered: 09/12/2014)

09/10/2014 Statement of Financial Affairs (Official Form B7) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)<!-- deseqno477 --> Set Case
Commencement Deficiency Deadlines (def/deforco)). (Cantor, Linda) (Entered: 09/10/2014)

09/10/2014 Summary of Schedules (Official Form B6 - Pg1) , Schedule A (Official Form B6A) - Real Property , Schedule B (Official Form B6B) - Personal
Property , Schedule D (Official Form B6D) - Creditors Holding Secured Claims , Schedule E (Official Form B6E) - Creditors Holding Unsecured Priority Claims ,
Schedule F (Official Form B6F) - Creditors Holding Unsecured Nonpriority Claims , Schedule G (Official Form B6G) - Executory Contracts and Unexpired Leases ,
Schedule H (Official Form B6H) - Codebtors , Declaration Concerning Debtor's Schedules (Official Form B6) Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)<!-- deseqno477 --> Set Case Commencement Deficiency Deadlines (def/deforco)). (Cantor, Linda) (Entered: 09/10/2014)

09/09/2014 Stipulation By United States Trustee (SA) and Chapter 11 Trustee Regarding Appointment of Consumer Privacy Ombudsman Filed by U.S. Trustee
United States Trustee (SA) (Cadigan, Frank) (Entered: 09/09/2014)

08/19/2014 Hearing Held; VACATED; OFF CALENDAR; NOTICE OF WITHDRAWAL FILED8/12/14 (RE: related document(s)159 CHAPTER 7 TRUSTEE'S MOTION FOR ORDER (1)
Scheduling Auction and Sale Hearing in Connection with Sale of Debtor's Customer Lists, Phone Numbers, Web Address, Certain Customer Files, and Related Personal
Property of the Estate; (2) Approving Sale Procedures; (3) Approving Break-Up Fee; (4) Approving Notice of Auction and Sale hearing and (5) Granting Realted
Relief; Vfiled by Trustee R. Todd Neilson (TR)) (cr:reid) (Steinberg, Elizabeth) (Entered: 08/20/2014)

08/12/2014 Withdrawal re: Notice Of Withdrawal, Without Prejudice, Of (I) Motion For Order: (1) Scheduling Auction And Sale Hearing In Connection With Sale
Of Debtors Customer Lists, Phone Numbers, Web Address, Certain Customer Files, And Related Personal Property Of The Estate; (2) Approving Sale Procedures; (3)
Approving Break-Up Fee; (4) Approving Notice Of Auction And Sale Hearing; And (5) Granting Related Relief; And (Ii) Motion For Order: (1) Approving Asset
Purchase Agreement; (2) Approving Sale Of Estates Property (Debtors Customer Lists, Phone Numbers, Web Address, Certain Customer Files, And Related Personal
Property) Free And Clear Of All Liens, Claims, Encumbrances, And Interests Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)159 Motion Notice Of
Motion And Motion For Order: (1) Scheduling Auction And Sale Hearing In Connection With Sale Of Debtors Customer Lists, Phone Numbers, Web Address, Certain
Customer Files, And Related Personal Property Of The Estate; (2) Approving S). (Cantor, Linda) (Entered: 08/12/2014)

08/07/2014 Hearing Set (RE: related document(s)158 Motion for Order: (1) Approving Asset Purchase Agreement; (2) Approving Sale of Estate's Property
(Debtor's Customer Lists, Phone Numbers, Web Address, Certain Customer Files, and Related Personal Property) Free and Clear of All Liens, Claims, Encumbrances,
and Interests; and (3) Granting Related Relief, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 9/16/2014 at 10:30 AM at Crtrm 5A, 411 W
Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 08/08/2014)

08/07/2014 Hearing Set (RE: related document(s)159 Motion for Order: (1) Scheduling Auction and Sale Hearing in Connection with Sale of Debtor's Customer
Lists, Phone Numbers, Web Address, Certain Customer Files, and Related Personal Property of the Estate; (2) Approving Sale Procedures; (3) Approving Break-Up
Fee; (4) Approving Notice of Auction and Sale Hearing; and (5) Granting Related Relief, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for
8/19/2014 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 08/08/2014)

08/07/2014 Motion Notice Of Motion And Motion For Order: (1) Approving Asset Purchase Agreement; (2) Approving Sale Of Estates Property (Debtors Customer
Lists, Phone Numbers, Web Address, Certain Customer Files, And Related Personal Property) Free And Clear Of All Liens, Claims, Encumbrances, And Interests; And
(3) Granting Related Relief; Memorandum Of Points And Authorities; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)
(Entered: 08/07/2014)

08/07/2014 Motion Notice Of Motion And Motion For Order: (1) Scheduling Auction And Sale Hearing In Connection With Sale Of Debtors Customer Lists, Phone
Numbers, Web Address, Certain Customer Files, And Related Personal Property Of The Estate; (2) Approving Sale Procedures; (3) Approving Break-Up Fee; (4)
Approving Notice Of Auction And Sale Hearing; And (5) Granting Related Relief; Memorandum Of Points And Authorities; Declaration Of R. Todd Neilson Filed by
Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 08/07/2014)

07/25/2014 Declaration re: Supplemental Declaration Of R. Todd Neilson In Support Of Motion Of Chapter 7 Trustee For An Order Limiting Scope Of Notice
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                                        Main Document    Page 54 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 37
                                                                              ASSET CASES
Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)129 Application Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Limiting Scope Of
Notice; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson). (Cantor, Linda) (Entered:07/25/2014)

07/23/2014 Trustee's Notice of submission of final report to U.S. Trustee Chapter 11 Trustees (1) Final Report And Account And (2) Schedule Of Post
Petition Debts Pursuant To Local Bankruptcy Rule 2015-2 And Federal Bankruptcy Rule 1019-5; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson
(TR). (Cantor, Linda) (Entered: 07/23/2014)

07/08/2014 Hearing Held (RE: related document(s)110 Motion for Relief from Stay - Personal Property filed by Creditor Ford Motor Credit Company LLC) -
GRANT WITH 4001(a)(3) WAIVER - (cr:dani) (Law, Tamika) (Entered: 07/11/2014)

06/30/2014 Declaration re: non opposition Declaration Of Non-Opposition Re Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Extending Time To
Complete Schedules Of Assets And Liabilities And Statement Of Financial Affairs; Memorandum Of Points And Authorities In Support Thereof Re: Entry Of Order
Without Hearing Pursuant To LBR 9013-1(O) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)127 Motion to Extend Deadline to File Schedules or
Provide Required Information Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Extending Time To Complete Schedules Of Assets And Liabilities And
Statement Of Financial Affairs; Memorandum Of). (Cantor, Linda) (Entered: 06/30/2014)

06/30/2014 Declaration re: non opposition Declaration Of Non-Opposition Re: Application Of R. Todd Neilson, Chapter 7 Trustee, To Employ Berkeley Research
Group, LLC, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22, 2014 Re Entry Of Order Without Hearing Pursuant To LBR
9013-1(O) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)130 Application to Employ Berkeley Research Group, LLC as Accountants and Financial
Advisors Application Of R. Todd Neilson, Chapter 7 Trustee, To Employ Berkeley Research Group, Llc, Of Which He Is A Member, As Accountants And Financial
Advisors, Nunc P). (Cantor, Linda) (Entered: 06/30/2014)

06/30/2014 Declaration re: non opposition Declaration Of Non-Opposition Re: Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For Order
Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To May22, 2014 Re Entry Of Order Without
Hearing Pursuant To LBR 9013-1(O) Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)133 Application to Employ Pachulski Stang Ziehl & Jones LLP as
General Bankruptcy Counsel Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones
LLP As General Bankruptcy Counse). (Cantor, Linda) (Entered: 06/30/2014)

06/30/2014 Declaration re: non opposition Declaration Re Non-Opposition Re Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Limiting Scope Of
Notice; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson: Re Entry Of Order Without Hearing Pursuant To Lbr9013-1(O)
Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)129 Application Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Limiting Scope Of
Notice; Memorandum Of Points And Authorities In Support Thereof; Declaration Of R. Todd Neilson). (Cantor, Linda) (Entered:06/30/2014)

06/30/2014 Notice of lodgment Notice Of Lodgment Of Order In Bankruptcy Case Re Order Approving Application Of R. Todd Neilson, Chapter 7 Trustee, To
Employ Berkeley Research Group, LLC, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22, 2014 Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)130 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors Application Of R. Todd
Neilson, Chapter 7 Trustee, To Employ Berkeley Research Group, Llc, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22,
2014 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 06/30/2014)

06/30/2014 Notice of lodgment Notice Of Lodgment Of Order In Bankruptcy Case Re Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General
Bankruptcy Counsel To The Trustee Nunc Pro Tunc To May22, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)133 Application to Employ
Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For Order Approving
Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To May 22, 2014 Filed by Trustee R. Todd Neilson
(TR)). (Cantor, Linda) (Entered: 06/30/2014)

06/30/2014 Notice of lodgment Notice Of Lodgment Of Order In Bankruptcy Case Re Order Extending Time To Complete Schedules Of Assets And Liabilities And
Statement Of Financial Affairs; Memorandum Of Points And Authorities In Support Thereof Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)127 Motion
to Extend Deadline to File Schedules or Provide Required Information Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Extending Time To Complete
Schedules Of Assets And Liabilities And Statement Of Financial Affairs; Memorandum Of Points And Authorities In Support Thereof Filed by Trustee R. Todd Neilson
(TR)). (Cantor, Linda) (Entered: 06/30/2014)

06/30/2014 Notice of lodgment Notice Of Lodgment Of Order In Bankruptcy Case Re Order Limiting Scope Of Notice Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)129 Application Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Limiting Scope Of Notice; Memorandum Of Points And Authorities
In Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 06/30/2014)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                                         Main Document    Page 55 of 157
                                                                                 FORM 1                                                                            Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 38
                                                                              ASSET CASES
06/24/2014 Monthly Operating Report. Operating Report Number: 3. For the Month Ending May 31, 2014 Filed by Trustee R. Todd Neilson (TR). (Cantor, Linda)
(Entered: 06/24/2014)

06/24/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Spencer, Richard. (Spencer, Richard) (Entered: 06/24/2014)

06/12/2014 Application Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Limiting Scope Of Notice; Memorandum Of Points And Authorities In
Support Thereof; Declaration Of R. Todd Neilson Filed by Trustee R. Todd Neilson (TR) (Pomerantz, Jason) (Entered: 06/12/2014)

06/12/2014 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors Application Of R. Todd Neilson, Chapter7 Trustee, To
Employ Berkeley Research Group, Llc, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22, 2014 Filed by Trustee R. Todd
Neilson (TR) (Pomerantz, Jason) (Entered: 06/12/2014)

06/12/2014 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel Application Of The Chapter 7 Trustee For The Tulving
Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To May22, 2014
Filed by Trustee R. Todd Neilson (TR) (Pomerantz, Jason) (Entered: 06/12/2014)

06/12/2014 Declaration re: Declaration Of Adam Tenenbaum In Support Of Application Of R. Todd Neilson, Chapter 7 Trustee, To Employ Berkeley Research
Group, LLC, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)130 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors Application Of R. Todd Neilson, Chapter7 Trustee, To
Employ Berkeley Research Group, Llc, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc P). (Pomerantz, Jason) (Entered: 06/12/2014)

06/12/2014 Declaration re: Declaration Of Linda F. Cantor In Support Of Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For Order
Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To May22, 2014 Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)133 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel Application Of The Chapter 7
Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counse). (Pomerantz, Jason)
(Entered: 06/12/2014)

06/12/2014 Declaration re: Declaration Of R. Todd Neilson In Support Of Notice Of Motion And Motion Of Chapter 7 Trustee For An Order Extending Time To
Complete Schedules Of Assets And Liabilities And Statement Of Financial Affairs; Memorandum Of Points And Authorities In Support Thereof Filed by Trustee R.
Todd Neilson (TR) (RE: related document(s)127 Motion to Extend Deadline to File Schedules or Provide Required Information Notice Of Motion And Motion Of Chapter
7 Trustee For An Order Extending Time To Complete Schedules Of Assets And Liabilities And Statement Of Financial Affairs; Memorandum Of). (Pomerantz, Jason)
(Entered: 06/12/2014)

06/12/2014 Motion to Extend Deadline to File Schedules or Provide Required Information Notice Of Motion And Motion Of Chapter 7 Trustee For An Order
Extending Time To Complete Schedules Of Assets And Liabilities And Statement Of Financial Affairs; Memorandum Of Points And Authorities In Support Thereof Filed
by Trustee R. Todd Neilson (TR) (Pomerantz, Jason) (Entered: 06/12/2014)

06/12/2014 Notice of motion/application Notice Pursuant To Local Bankruptcy Rule 2014-1(B)(2)(A) Of Submission Of Application Of R. Todd Neilson, Chapter 7
Trustee, To Employ Berkeley Research Group, LLC, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22, 2014 Filed by Trustee
R. Todd Neilson (TR) (RE: related document(s)130 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors Application Of R. Todd
Neilson, Chapter 7 Trustee, To Employ Berkeley Research Group, Llc, Of Which He Is A Member, As Accountants And Financial Advisors, Nunc Pro Tunc To May22,
2014 Filed by Trustee R. Todd Neilson (TR)). (Pomerantz, Jason) (Entered: 06/12/2014)

06/12/2014 Notice of motion/application Notice Pursuant To Local Bankruptcy Rule 2014-1(B)(2)(A) Of Submission Of Application Of The Chapter 7 Trustee For
The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To May
22, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)133 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel
Application Of The Chapter 7 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy
Counsel To The Trustee Nunc Pro Tunc To May22, 2014 Filed by Trustee R. Todd Neilson (TR)). (Pomerantz, Jason) (Entered: 06/12/2014)

06/10/2014 Notice Notice of Appointment of Trustee and Fixing of Bond; Acceptance of Appointment as Trustee Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)74 Motion to Convert Case From Chapter 11 to 7. NOTICE OF MOTION AND MOTION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, FOR ORDER CONVERTING CASE
TO CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Fee Amount $15 Filed by Trustee R. Todd Neilson (TR)
(Cantor, Linda) - Incorrect hearing location was selected. The Filer has corrected location; SEE NOTICE OF ERRATA RE: CORRECT LOCATION OF HEARING, FILED
4/30/14, document 78 - Modified on 5/1/2014., 108 Order Converting Case to Chapter 7 (Related Doc # 74) Signed on 5/29/2014). (Pomerantz, Jason) (Entered:
06/10/2014)
                                  Case 8:14-bk-11492-ES                    Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                                           Main Document    Page 56 of 157
                                                                                   FORM 1                                                                          Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 39
                                                                                ASSET CASES

06/09/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Pomerantz, Jason. (Pomerantz, Jason) (Entered: 06/09/2014)

06/06/2014 Notice of Change of Address of William Clark Berry; Filed by Creditor William C Berry . (Daniels, Sally) (Entered: 06/09/2014)

06/06/2014 Notice of Change of Address of William Clark Berry; Filed by Creditor William C Berry . (duplicate of document no: 124) (Daniels, Sally)
(Entered: 06/09/2014)

06/05/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Gibbs, David. (Gibbs, David) (Entered: 06/05/2014)

06/04/2014 Meeting of Creditors 341(a) meeting to be held on 7/2/2014 at 10:00 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. Cert. of Financial
Management due by 9/2/2014. Last day to oppose discharge or dischargeability is 9/2/2014. Proofs of Claims due by 9/30/2014. Government Proof of Claim due by
9/8/2014. (Reid, Rick) (Entered: 06/04/2014)

06/04/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Burkhardt, Philip. (Burkhardt, Philip) (Entered: 06/04/2014)

06/02/2014 Hearing Set (RE: related document(s)110 Motion for Relief from Stay - Personal Property filed by Creditor Ford Motor Credit Company LLC) The
Hearing date is set for 7/8/2014 at 09:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Reid, Rick) (Entered:
06/02/2014)

06/02/2014 Monthly Operating Report. Operating Report Number: 2. For the Month Ending April 30, 2014 Filed by Trustee R. Todd Neilson (TR). (Cantor,
Linda) (Entered: 06/02/2014)

05/30/2014 Notice of motion and motion for relief from the automatic stay with supporting declarations PERSONAL PROPERTY RE: 2010 Ford E350; VIN#
1FTSE3EL7ADA77019 . Fee Amount $176, Filed by Creditor Ford Motor Credit Company LLC (Kim, John) (Entered: 05/30/2014)

05/29/2014 Order Converting Case to Chapter 7 (Related Doc # 74 ) Signed on 5/29/2014 (Reid, Rick) (Entered: 05/29/2014)

05/27/2014 Notice of lodgment NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY CASE RE ORDER APPROVING APPLICATION OF R. TODD NEILSON, chapter11 trustee, TO
EMPLOY Berkeley Research Group, LLC, OF WHICH THE tRUSTEE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC PRO TUNC TO MARCH 21, 2014 Filed by Trustee
R. Todd Neilson (TR) (RE: related document(s)44 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD
NEILSON, CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC PRO TUNC TO
MARCH 21,
2014 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 05/27/2014)

05/27/2014 Notice of lodgment NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY CASE RE ORDER CONVERTING CASE TO CHAPTER 7 Filed by Trustee R. Todd Neilson (TR)
(RE: related document(s)74 Motion to Convert Case From Chapter 11 to 7. NOTICE OF MOTION AND MOTION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, FOR ORDER CONVERTING
CASE TO CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Fee Amount $15 Filed by Trustee R. Todd Neilson (TR)
(Cantor, Linda) - Incorrect hearing location was selected. The Filer has corrected location; SEE NOTICE OF ERRATA RE: CORRECT LOCATION OF HEARING, FILED
4/30/14, document 78 - Modified on 5/1/2014.). (Cantor, Linda) (Entered: 05/27/2014)

05/27/2014 Notice of lodgment NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY CASE RE ORDER GRANTING APPLICATION OF THE CHAPTER 11 TRUSTEE FOR THE TULVING
COMPANY, INC., FOR ORDER APPROVING EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS GENERAL BANKRUPTCY COUNSEL TO THE TRUSTEE, NUNC PRO TUNC TO
MARCH 25, 2014
Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the
Trustee Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General
Bankruptcy Counsel To The Trustee Nunc Pro Tunc To March25, 2014 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 05/27/2014)

05/23/2014 Declaration re: non opposition to Motion Authorizing Rejection of Lease Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)89 Motion
to Reject Lease or Executory Contract NOTICE OF MOTION AND MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF NON-RESIDENTIAL REAL PROPERTY
LEASE LOCATED IN COSTA MESA, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL). (Cantor, Linda) (Entered: 05/23/2014)

05/23/2014 Notice of lodgment of Order Rejecting Real Property Lease Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)89 Motion to Reject
Lease or Executory Contract NOTICE OF MOTION AND MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF NON-RESIDENTIAL REAL PROPERTY LEASE
LOCATED IN COSTA MESA, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO 1186&365 AND 554; MEMORANDUM OF POINTS AND
                                 Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                                        Main Document    Page 57 of 157
                                                                                FORM 1                                                                             Exhibit 8
                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 40
                                                                             ASSET CASES
AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:05/23/2014)

05/22/2014 Hearing Held (RE: related document(s)37 Application to Employ filed by Trustee R. Todd Neilson (TR) - APPROVE EMPLOYMENT APPLICATION - (cr:tlaw)
(Law, Tamika) (Entered: 05/28/2014)

05/22/2014 Hearing Held (RE: related document(s)44 Application to Employ filed by Trustee R. Todd Neilson (TR) - APPROVE EMPLOYMENT APPLICATION - (cr:tlaw)
(Law, Tamika) (Entered: 05/28/2014)

05/22/2014 Hearing Held (RE: related document(s)74 Motion to Convert Case filed by Trustee R. Todd Neilson (TR) - GRANT MOTION - (cr:tlaw) (Law, Tamika)
(Entered: 05/28/2014)

05/22/2014 Hearing Held RE: (1) Status of Chapter 11 Case; and (2) Requiring Report on Status of Chapter 11 Case (related document # 1) - TAKE MATTER OFF
CALENDAR IN LIGHT OF THE CONVERSION OF THE CASE TO CH. 7 - (cr:tlaw) (Law, Tamika) (Entered: 05/28/2014)

05/13/2014 Declaration re: non opposition Filed by Debtor The Tulving Company Inc (RE: related document(s)67 Application to Employ The Bisom Law Group as
Attorney Amended). (Bisom, Andrew) (Entered: 05/13/2014)

05/13/2014 Notice of lodgment Filed by Debtor The Tulving Company Inc (RE: related document(s)67 Application to Employ The Bisom Law Group as Attorney
Amended). (Bisom, Andrew) (Entered: 05/13/2014)

05/08/2014 Notice ADDITIONAL NOTICE OF 341(A) MEETING OF CREDITORS Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)34 Notice OF RESCHEDULED
MEETING OF CREDTIORS PURSUANT TO 11 U.S.C. SECTION 341(a) Filed by U.S. Trustee United States Trustee (SA) (RE: related document(s)9 Meeting of Creditors 341(a)
meeting to be held on 4/18/2014 at 11:00 AM at RM 1-159, 411 W Fourth St., Santa Ana, CA 92701.).). (Cantor, Linda) (Entered: 05/08/2014)

05/06/2014 Motion to Reject Lease or Executory Contract NOTICE OF MOTION AND MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF NON-
RESIDENTIAL REAL PROPERTY LEASE LOCATED IN COSTA MESA, CALIFORNIA, AND 2          ( ) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO 1186&365 AND 554;
MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
05/06/2014)

05/06/2014 Notice NOTICE OF MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF NON-RESIDENTIAL REAL PROPERTY LEASE LOCATED IN COSTA
MESA, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO 1186&365 AND 554 Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)89 Motion to Reject Lease or Executory Contract NOTICE OF MOTION AND MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF NON-
RESIDENTIAL REAL PROPERTY LEASE LOCATED IN COSTA MESA, CALIFORNIA, AND 2          ( ) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO 1186&365 AND 554;
MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:
05/06/2014)

05/05/2014 Notice NOTICE OF STATUS CONFERENCE Filed by Trustee R. Todd Neilson (TR). (Cantor, Linda) (Entered: 05/05/2014)

05/02/2014 ORDER APPROVING CHAPTER 11 TRUSTEE?S MOTION FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER
FOR
THE ESTATE PURSUANT TO 11 U.S.C. ?? 327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS
PURSUANT TO 11 U.S.C. ?363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4) ( WAIVING 14-DAY STAY PERIOD (Related Doc #52 ) Signed on
5/2/2014 (Reid, Rick) (Entered: 05/02/2014)

05/01/2014 Order Approving Motion of the Chapter 11 Trustee for Order Authorizing (1) Rejection of Real P roperty Leases Located in Newport Beach,
California, and (2) Abandonment of Remaining Personal Property Pursuant to 11 U.S.C. Sections 105, 365 and 554 (Related Doc # 50 ) Signed on 5/1/2014 (Duarte,
Tina) (Entered: 05/01/2014)

04/30/2014 Errata NOTICE OF ERRATA RE: LOCATION OF HEARINGS ON (A) TRUSTEES MOTION TO CONVERT CASE TO CHAPTER 7, AND (B) TRUSTEES APPLICATIONS TO RETAIN
PROFESSIONALS Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)74 Motion to Convert Case From Chapter 11 to 7. NOTICE OF MOTION AND MOTION OF R.
TODD NEILSON, CHAPTER 11 TRUSTEE, FOR ORDER CONVERTING CASE TO CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN
SUPPORT
THEREOF Fe, 75 Notice of motion/application, 76 Notice of Hearing). (Cantor, Linda) (Entered: 04/30/2014)

04/30/2014 Hearing Set (RE: related document(s)37 Application of the Chapter 11 Trustee for the Tulving Company, Inc., for Order Approving Employment of
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                                         Main Document    Page 58 of 157
                                                                                 FORM 1                                                                             Exhibit 8
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                    Page: 41
                                                                              ASSET CASES
Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Nunc Pro Tunc to March 25, 2014). The Hearing date is set for 5/22/2014 at 10:30
AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 05/01/2014)

04/30/2014 Hearing Set (RE: related document(s)44 Application of R. Todd Neilson, Chapter 11 Trustee, to Employ Berkeley Research Group, LLC, of Which he
is a Member, as Accountants and Financial Advisors, Nunc Pro Tunc to March 21, 2014). The Hearing date is set for 5/22/2014 at 10:30 AM at Crtrm 5A, 411 W
Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered: 05/01/2014)

04/30/2014 Hearing Set (RE: related document(s)74 Motion of R. Todd Neilson, Chapter 11 Trustee, for Order Converting Case to Chapter 7, filed by Trustee
R. Todd Neilson (TR)). The Hearing date is set for 5/22/2014 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 05/01/2014)

04/30/2014 Monthly Operating Report. Operating Report Number: 1. For the Month Ending March 31, 2014 Filed by Trustee R. Todd Neilson (TR). (Cantor,
Linda) (Entered: 04/30/2014)

04/30/2014 Motion to Convert Case From Chapter 11 to 7. NOTICE OF MOTION AND MOTION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, FOR ORDER CONVERTING CASE TO
CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Fee Amount $15 Filed by Trustee R. Todd Neilson (TR) (Cantor,
Linda) - Incorrect hearing location was selected. The Filer has corrected location; SEE NOTICE OF ERRATA RE: CORRECT LOCATION OF HEARING, FILED 4/30/14,
document # 78 - Modified on 5/1/2014 (Duarte, Tina). (Entered: 04/30/2014)

04/30/2014 Notice of Hearing NOTICE OF HEARINGS ON APPLICATIONS OF THE CHAPTER 11 TRUSTEE FOR THE TULVING COMPANY, INC., FOR ORDERS APPROVING (A)
EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS GENERAL BANKRUPTCY COUNSEL TO THE TRUSTEE, AND (B) EMPLOYMENT OF BERKELEY RESEARCH GROUP, LCC AS
ACCOUNTANTS
AND FINANCIAL ADVISORS, NUNC PRO TUNC TO MARCH 25, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang
Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving
Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To March 25, 2014 Filed by Trustee R. Todd Neilson
(TR), 44 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON, CHAPTER11 TRUSTEE, TO EMPLOY
BERKELEY RESEARCH GROUP, LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC PRO TUNC TO MARCH 21, 2014 Filed by Trustee R. Todd Neilson
(TR)). (Cantor, Linda) - Incorrect hearing location was selected. The Filer has corrected location; SEE NOTICE OF ERRATA RE: CORRECT LOCATION OF HEARING, FILED
4/30/14, document # 78 - Modified on 5/1/2014 (Duarte, Tina). (Entered: 04/30/2014)

04/30/2014 Notice of motion/application NOTICE OF MOTION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, FOR ORDER CONVERTING CASE TO CHAPTER 7 Filed by Trustee R.
Todd Neilson (TR) (RE: related document(s)74 Motion to Convert Case From Chapter 11 to 7. NOTICE OF MOTION AND MOTION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE,
FOR ORDER CONVERTING CASE TO CHAPTER 7; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF Fee Amount $15 Filed by
Trustee
R. Todd Neilson (TR)). (Cantor, Linda) - Incorrect hearing location was selected. The Filer has corrected location; SEE NOTICE OF ERRATA RE: CORRECT LOCATION OF
HEARING, FILED 4/30/14, document # 78 - Modified on 5/1/2014 (Duarte, Tina). (Entered: 04/30/2014)

04/29/2014 Hearing Held (RE: related document(s)50 Ex parte application filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (cr:pere) (Peres, Carlos)
(Entered: 05/06/2014)

04/29/2014 Hearing Held (RE: related document(s)52 Ex parte application filed by Trustee R. Todd Neilson (TR)) - GRANT MOTION - (cr:pere) (Peres, Carlos)
(Entered: 05/06/2014)

04/29/2014 Notice of lodgment NOTICE OF LODGMENT OF ORDER APPROVING MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF REAL PROPERTY
LEASES LOCATED IN NEWPORT BEACH, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO 1186&105, 365 AND 554 WAIVING 14-DAY
STAY
PERIOD Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)50 Ex parte application NOTICE OF EXPEDITED MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1)
APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE
SALE OF ESTATE PROPERTY AT PUBLIC AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS PURSUANT TO1186&363(B) (3); AUTHORIZING PAYMENT OF COSTS AND
ALLOWING
COMPENSATION; AND (4) WAIVING 14-DAY STAY PERIOD; DECLARATION OF SCOTT VANHORN; DECLARATION OF R. TODD NEILSON Filed by Trustee R. Todd Neilson (TR)). (Cantor,
Linda) (Entered: 04/29/2014)

04/29/2014 Notice of lodgment NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY CASE RE MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN
HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC
                                  Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                       Desc
                                                                          Main Document    Page 59 of 157
                                                                                  FORM 1                                                                                Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                        Page: 42
                                                                               ASSET CASES
AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS PURSUANT TO 1186&363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4)                ( WAIVING
14-
DAY STAY PERIOD Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)52 Ex parte application NOTICE OF EXPEDITED MOTION AND EXPEDITED MOTION OF CHAPTER
11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND
328
(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS PURSUANT TO1186&363(B); (3) AUTHORIZING
PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4( ) WAIVING 14-DAY STAY PERIOD; DECLARATION OF SCOTT VANHORN; DECLARATION OF R. TODD NEILSON Filed by Trustee
R.
Todd Neilson (TR)). (Cantor, Linda) (Entered: 04/29/2014)

04/25/2014 Request for special notice Filed by Creditor Levon Gugasian. (Sanders, Nanette) (Entered: 04/25/2014)

04/23/2014 Reply to (related document(s): 37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee
Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General B filed by
Trustee R. Todd Neilson (TR), 44 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON,
CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC filed by Trustee R. Todd
Neilson (TR), 48 Reply filed by Other Professional Pachulski Stang Ziehl & Jones LLP, 49 Declaration filed by Trustee R. Todd Neilson (TR), 54 Opposition filed
by Interested Party Candice Bryner) Reply Of Pachulski Stang Ziehl & Jones LLP To Notice Of Opposition And Request For Hearing Re: Application Of The Chapter11
Trustee For The Tulving Company, Inc., For Orders Approving (A) Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee,
And (B) Employment Of Berkeley Research Group, LCC As Accountants And Financial Advisors, Nunc Pro Tunc To March25, 2014 Filed by Trustee R. Todd Neilson (TR)
(Cantor, Linda) (Entered: 04/23/2014)

04/22/2014 Application to Employ The Bisom Law Group as Attorney Amended Filed by Debtor The Tulving Company Inc (Bisom, Andrew) (Entered:04/22/2014)

04/22/2014 Notice of motion/application Amended Filed by Debtor The Tulving Company Inc (RE: related document(s)67 Application to Employ The Bisom Law
Group as Attorney Amended Filed by Debtor The Tulving Company Inc). (Bisom, Andrew) (Entered: 04/22/2014)

04/22/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Kim, John. (Kim, John) (Entered: 04/22/2014)

04/21/2014 Declaration re: DECLARATION OF LINDA F. CANTOR RE: TELEPHONIC NOTICE OF HEARING RE: (A) EXPEDITED MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER
AUTHORIZING (1) REJECTION OF REAL PROPERTY LEASES LOCATED IN NEWPORT BEACH, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO
11 U.S.C.
105, 365 AND 554; AND (B) MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER
FOR
THE ESTATE PURSUANT TO 1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS
PURSUANT TO 1186&363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4)    ( WAIVING 14-DAY STAY PERIOD [RELATES TO DOCKET NOS.50 AND 52]

Filed by Other Professional Pachulski Stang Ziehl & Jones LLP (RE: related document(s)50 Ex parte application NOTICE OF EXPEDITED MOTION OF CHAPTER 11 TRUSTEE
FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2)
AUTHORIZING TH, 52 Ex parte application NOTICE OF EXPEDITED MOTION AND EXPEDITED MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN
HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A). (Cantor, Linda) (Entered: 04/21/2014)

04/21/2014 Notice of sale of estate property (LBR 6004-2) 750 West 17th Street, Suite A, Costa Mesa, California 92672 Filed by Trustee R. Todd Neilson
(TR). (Cantor, Linda) (Entered: 04/21/2014)

04/21/2014 Withdrawal re: NOTICE OF WITHDRAWAL OF NOTICE OF SALE OF ESTATE PROPERTY, DOCKET NO. 59 Filed by Trustee R. Todd Neilson (TR) (RE: related
document(s)59 Notice of sale of estate property (LBR 6004-2)). (Cantor, Linda) (Entered: 04/21/2014)

04/18/2014 Hearing Set (RE: related document(s)50 Expedited Motion of the Chapter 11 Trustee for Order Authorizing (1) Rejection of Real Property Leases
Located in Newport Beach, California, and (2) Abandonment of Remaining Personal Property Pursuant to 11 U.S.C. Sections 105, 365 and 554, filed by Trustee R.
Todd Neilson (TR)). The Hearing date is set for 4/29/2014 at 09:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith
(Duarte, Tina) (Entered: 04/18/2014)

04/18/2014 Hearing Set (RE: related document(s)52 Expedited Motion of Chapter 11 Trustee for Order: (1) Approving the Employment of Van Horn Auctions
Appraisal Group, LLC as Auctioneer for the Estate Pursuant to 11 U.S.C. Sections 327 and 328(A); (2) Authorizing the Sale of Estate Property at Public Auction
                                  Case 8:14-bk-11492-ES                  Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                                         Main Document    Page 60 of 157
                                                                                  FORM 1                                                                           Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 43
                                                                               ASSET CASES
Outside the Ordinary Course of Business Pursuant to 11 U.S.C. Section 363(B); (3) Authorizing Payment of Costs and Allowing Compensation; and (4) Waiving 14-Day
Stay Period, filed by Trustee R. Todd Neilson (TR)). The Hearing date is set for 4/29/2014 at 09:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The
case judge is Erithe A. Smith (Duarte, Tina) (Entered: 04/18/2014)

04/18/2014 Notice of Hearing NOTICE OF EXPEDITED MOTION AND EXPEDITED MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN
AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC
AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS PURSUANT TO 1186&363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4)            ( WAIVING
14-
DAY STAY PERIOD; DECLARATION OF SCOTT VANHORN; DECLARATION OF R. TODD NEILSON [DOCKET NO. 52] Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)52
Ex parte application NOTICE OF EXPEDITED MOTION AND EXPEDITED MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS
APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC AUCTION
OUTSIDE
THE ORDINARY COURSE OF BUSINESS PURSUANT TO 1186&363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4)         ( WAIVING 14-DAY STAY
PERIOD;
DECLARATION OF SCOTT VANHORN; DECLARATION OF R. TODD NEILSON Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered:04/18/2014)

04/18/2014 Notice of Hearing NOTICE OF EXPEDITED MOTION AND EXPEDITED MOTION OF THE CHAPTER 11 TRUSTEE FOR ORDER AUTHORIZING (1) REJECTION OF REAL PROPERTY
LEASES LOCATED IN NEWPORT BEACH, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO 1186&105, 365 AND 554; MEMORANDUM OF
POINTS
AND AUTHORITIES IN SUPPORT; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF [DOCKET NO. 50] Filed by Trustee R. Todd Neilson (TR). (Cantor, Linda) (Entered:
04/18/2014)

04/18/2014 Notice of sale of estate property (LBR 6004-2) 150 West 17th Street, Suite A, Costa Mesa, California Filed by Trustee R. Todd Neilson (TR).
(Cantor, Linda) (Entered: 04/18/2014)

04/18/2014 ORDER GRANTING APPLICATION AND SETTING HEARING ON SHORTENED NOTICE [April 29, 2014 at 9:30am] (Related Doc # 51 ) Signed on 4/18/2014 (Reid,
Rick) (Entered: 04/18/2014)

04/18/2014 ORDER GRANTING APPLICATION AND SETTING HEARING ON SHORTENED NOTICE [April 29, 2014 at 9:30am] (Related Doc # 53 ) Signed on 4/18/2014 (Reid,
Rick) (Entered: 04/18/2014)

04/17/2014 Ex parte application APPLICATION FOR ORDER SHORTENING NOTICE PERIOD FOR HEARING ON CHAPTER 11 TRUSTEES EXPEDITED MOTION FOR ORDER: (1) APPROVING
THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF
ESTATE PROPERTY AT PUBLIC AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS PURSUANT TO 1186&363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING
COMPENSATION; AND (4) WAIVING 14-DAY STAY PERIOD; DECLARATION OF R. TODD NEILSON IN SUPPORT HEREOF Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda)
(Entered: 04/17/2014)

04/17/2014 Ex parte application NOTICE OF EXPEDITED MOTION AND EXPEDITED MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN
AUCTIONS APPRAISAL GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC
AUCTION OUTSIDE THE ORDINARY COURSE OF BUSINESS PURSUANT TO 1186&363(B); (3) AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4)        ( WAIVING
14-
DAY STAY PERIOD; DECLARATION OF SCOTT VANHORN; DECLARATION OF R. TODD NEILSON Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:04/17/2014)

04/17/2014 Opposition to (related document(s): 37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee
Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General B filed by
Trustee R. Todd Neilson (TR), 44 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON,
CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC filed by Trustee R. Todd
Neilson (TR)) Filed by Interested Party Candice Bryner (Bryner, Candice) (Entered: 04/17/2014)

04/16/2014 Application shortening time APPLICATION FOR ORDER SHORTENING NOTICE PERIOD FOR HEARING ON CHAPTER 11 TRUSTEES EXPEDITED MOTION FOR ORDER
AUTHORIZING (1) REJECTION OF REAL PROPERTY LEASES LOCATED IN NEWPORT BEACH, CALIFORNIA, AND (2) ABANDONMENT OF REMAINING PERSONAL PROPERTY PURSUANT TO
11 U.S.C.
105, 365 AND 554; DECLARATION OF R. TODD NEILSON IN SUPPORT THEREOF [RELATES TO DOCKET NO50] Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:
04/16/2014)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                               Desc
                                                                         Main Document    Page 61 of 157
                                                                                  FORM 1                                                                          Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                  Page: 44
                                                                               ASSET CASES
04/16/2014 Declaration re: DECLARATION OF R. TODD NEILSON IN SUPPORT OF REPLY OF PACHULSKI STANG ZIEHL & JONES LLP TO NOTICE OF OPPOSITION AND REQUEST FOR
HEARING RE APPLICATION OF THE CHAPTER 11 TRUSTEE FOR THE TULVING COMPANY, INC., FOR ORDER APPROVING EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS
GENERAL
BANKRUPTCY COUNSEL TO THE TRUSTEE NUNC PRO TUNC TO MARCH 25, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)48 Reply). (Cantor, Linda)
(Entered: 04/16/2014)

04/16/2014 Ex parte application NOTICE OF EXPEDITED MOTION OF CHAPTER 11 TRUSTEE FOR ORDER: (1) APPROVING THE EMPLOYMENT OF VAN HORN AUCTIONS APPRAISAL
GROUP, LLC AS AUCTIONEER FOR THE ESTATE PURSUANT TO1186&327 AND 328(A); (2) AUTHORIZING THE SALE OF ESTATE PROPERTY AT PUBLIC AUCTION OUTSIDE THE
ORDINARY COURSE OF BUSINESS PURSUANT TO 1186&363(B) (3); AUTHORIZING PAYMENT OF COSTS AND ALLOWING COMPENSATION; AND 4)           ( WAIVING 14-DAY STAY PERIOD;
DECLARATION OF SCOTT VANHORN; DECLARATION OF R. TODD NEILSON Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered:04/16/2014)

04/15/2014 Reply to (related document(s): 37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee
Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General B filed by
Trustee R. Todd Neilson (TR), 38 Declaration filed by Trustee R. Todd Neilson (TR), 39 Notice filed by Trustee R. Todd Neilson (TR)) REPLY OF PACHULSKI STANG
ZIEHL & JONES LLP TO NOTICE OF OPPOSITION AND REQUEST FOR HEARING RE APPLICATION OF THE CHAPTER11 TRUSTEE FOR THE TULVING COMPANY, INC., FOR ORDER
APPROVING
EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS GENERAL BANKRUPTCY COUNSEL TO THE TRUSTEE NUNC PRO TUNC TO MARCH 25, 2014 Filed by Other Professional
Pachulski Stang Ziehl & Jones LLP (Cantor, Linda) NOTE: LBR 2014(b)(5) states: Response and Request for Hearing Filed. If a timely response and request for
hearing is filed with the court and served upon the applicant and the United States trustee, the applicant must comply with LBR 9013-1(o)(4). Modified on
4/16/2014 (Reid, Rick). (Entered: 04/15/2014)

04/11/2014 Opposition and Request for a Hearing (related document(s): 37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy
Counsel to the Trustee Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP
As General B filed by Trustee R. Todd Neilson (TR)) Filed by Interested Party John Frankel (Reid, Rick) (Entered: 04/14/2014)

04/10/2014 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON, CHAPTER11 TRUSTEE, TO
EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC PRO TUNC TO MARCH21, 2014 Filed by Trustee R. Todd
Neilson (TR) (Cantor, Linda) (Entered: 04/10/2014)

04/10/2014 Declaration re: DECLARATION OF ADAM TENENBAUM IN SUPPORT OF APPLICATION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH
GROUP, LLC, OF WHICH THE TRUSTEE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS NUNC PRO TUNC TO MARCH21, 2014 Filed by Trustee R. Todd Neilson (TR) (RE:
related document(s)44 Application to Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON, CHAPTER11
TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC). (Cantor, Linda) (Entered:04/10/2014)

04/10/2014 Notice NOTICE OF FILING APPLICATION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH THE TRUSTEE IS A
MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS NUNC PRO TUNC TO MARCH21, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)44 Application to
Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP,
LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC PRO TUNC TO MARCH21, 2014 Filed by Trustee R. Todd Neilson (TR), 45 Declaration re:
DECLARATION OF ADAM TENENBAUM IN SUPPORT OF APPLICATION OF R. TODD NEILSON, CHAPTER11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP, LLC, OF WHICH THE
TRUSTEE IS
A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS NUNC PRO TUNC TO MARCH21, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)44 Application to
Employ Berkeley Research Group, LLC as Accountants and Financial Advisors APPLICATION OF R. TODD NEILSON, CHAPTER 11 TRUSTEE, TO EMPLOY BERKELEY RESEARCH GROUP,
LLC, OF WHICH HE IS A MEMBER, AS ACCOUNTANTS AND FINANCIAL ADVISORS, NUNC).). (Cantor, Linda) (Entered:04/10/2014)

04/06/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Bryner, Candice. (Bryner, Candice) (Entered: 04/06/2014)

04/04/2014 Objection (related document(s): 25 Application to Employ The Bisom Law Group as Attorney filed by Debtor The Tulving Company Inc) and Request
for a Hearing Filed by U.S. Trustee United States Trustee (SA) (Lossing, Elizabeth) (Entered: 04/04/2014)

04/04/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Burton, Stephen. (Burton, Stephen) (Entered: 04/04/2014)

04/03/2014 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Application Of The Chapter 11 Trustee For
The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To
March 25, 2014 Filed by Trustee R. Todd Neilson (TR) (Cantor, Linda) (Entered: 04/03/2014)
                                  Case 8:14-bk-11492-ES                    Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                                           Main Document    Page 62 of 157
                                                                                   FORM 1                                                                          Exhibit 8
                                                               INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                   Page: 45
                                                                                ASSET CASES
04/03/2014 Declaration re: Declaration of Linda F Cantor in Support of Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order
Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To March25, 2014 Filed by Trustee R. Todd
Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Application Of The
Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General B). (Cantor, Linda) (Entered:
04/03/2014)

04/03/2014 Notice Notice Pursuant to Local Bankruptcy Rule 2014-1-(B) of Submission of: Application Of The Chapter 11 Trustee For The Tulving Company,
Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To March25, 2014 Filed by
Trustee R. Todd Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee
Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy
Counsel To The Trustee Nunc Pro Tunc To March25, 2014 Filed by Trustee R. Todd Neilson (TR)). (Cantor, Linda) (Entered: 04/03/2014)

04/03/2014 Notice of lodgment NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY CASE RE APPLICATION OF THE CHAPTER 11 TRUSTEE FOR THE TULVING COMPANY, INC., FOR
ORDER APPROVING EMPLOYMENT OF PACHULSKI STANG ZIEHL & JONES LLP AS GENERAL BANKRUPTCY COUNSEL TO THE TRUSTEE NUNC PRO TUNC TO MARCH 25, 2014 Filed by
Trustee R.
Todd Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy Counsel to the Trustee Application Of
The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The
Trustee Nunc Pro Tunc To March 25, 2014 Filed by Trustee R. Todd Neilson (TR), 38 Declaration re: Declaration of Linda F Cantor in Support of Application Of The
Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The
Trustee Nunc Pro Tunc To March 25, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang Ziehl & Jones LLP
as General Bankruptcy Counsel to the Trustee Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski
Stang Ziehl & Jones LLP As General B)., 39 Notice Notice Pursuant to Local Bankruptcy Rule 2014-1-(B) of Submission of: Application Of The Chapter 11 Trustee
For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To
March 25, 2014 Filed by Trustee R. Todd Neilson (TR) (RE: related document(s)37 Application to Employ Pachulski Stang Ziehl & Jones LLP as General Bankruptcy
Counsel to the Trustee Application Of The Chapter 11 Trustee For The Tulving Company, Inc., For Order Approving Employment Of Pachulski Stang Ziehl & Jones LLP
As General Bankruptcy Counsel To The Trustee Nunc Pro Tunc To March25, 2014 Filed by Trustee R. Todd Neilson (TR)).). (Cantor, Linda) (Entered: 04/03/2014)

04/02/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Pemberton, Gary. (Pemberton, Gary) (Entered: 04/02/2014)

04/02/2014 Request for courtesy Notice of Electronic Filing (NEF) Request for Courtesy Notice of Electronic Fililng for Linda F Cantor Filed by Cantor,
Linda. (Cantor, Linda) (Entered: 04/02/2014)

04/01/2014 Notice OF RESCHEDULED MEETING OF CREDTIORS PURSUANT TO 11 U.S.C. SECTION 341(a) Filed by U.S. Trustee United States Trustee (SA) (RE: related
document(s)9 Meeting of Creditors 341(a) meeting to be held on 4/18/2014 at 11:00 AM at RM 1-159, 411 W Fourth St., Santa Ana, CA 92701.). (Goldenberg, Nancy)
(Entered: 04/01/2014)

03/31/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Pfister, Robert. (Pfister, Robert) (Entered: 03/31/2014)

03/27/2014 Bond of Chapter 11 Trustee R Todd Neilson; Bond Number 016059977 Filed by Trustee R. Todd Neilson (TR) (Reid, Rick) (Entered: 03/28/2014)

03/26/2014 Request for special notice with Proof of Service Filed by Interested Party Courtesy NEF. (Learned, Matthew) (Entered: 03/26/2014)

03/25/2014 Notice of Appearance and Request for Notice by Lawrence J Hilton Filed by Creditor Jeffrey Roth. (Hilton, Lawrence) (Entered: 03/25/2014)

03/25/2014 Request for special notice Filed by Creditor William C Berry . (Steinberg, Elizabeth) (Entered: 03/26/2014)

03/21/2014 Application to Employ The Bisom Law Group as Attorney Filed by Debtor The Tulving Company Inc (Bisom, Andrew) (Entered:03/21/2014)

03/21/2014 Notice of appointment and acceptance of trustee Acceptance of Appointment as Chapter 11 Trustee Filed by Trustee R. Todd Neilson (TR). (Neilson
(TR), R. Todd) (Entered: 03/21/2014)

03/21/2014 Notice Of Intent To Employ Filed by Debtor The Tulving Company Inc. (Bisom, Andrew) (Entered:03/21/2014)

03/20/2014 Motion to Appoint Trustee Application for Order Approving Appointment of Chapter11 Trustee and Fixing bond Filed by U.S. Trustee United States
Trustee (SA) (Goldenberg, Nancy) (Entered: 03/20/2014)
                                 Case 8:14-bk-11492-ES                   Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                                         Main Document    Page 63 of 157
                                                                                  FORM 1                                                                                   Exhibit 8
                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                           Page: 46
                                                                               ASSET CASES

03/20/2014 Motion to Extend Deadline to File Schedules or Provide Required Information Filed by Debtor The Tulving Company Inc (Bisom, Andrew) (Entered:
03/20/2014)

03/20/2014 Notice of lodgment Filed by Debtor The Tulving Company Inc (RE: related document(s)19 Motion to Extend Deadline to File Schedules or Provide
Required Information ). (Bisom, Andrew) (Entered: 03/20/2014)

03/19/2014 Notice of Appointment of Trustee Notice of Appointment of a Chapter 11 Trustee. R. Todd Neilson (TR) added to the case. Filed by U.S. Trustee
United States Trustee (SA). (Goldenberg, Nancy) (Entered: 03/19/2014)

03/18/2014 Order Approving Stipulation Directing The Appointment Of A Chapter 11 Trustee (Related Doc # 15 ) Signed on 3/18/2014 (Reid, Rick) (Entered:
03/18/2014)

03/18/2014 Stipulation By United States Trustee (SA) and Debtor Appointing Chapter 11 Trustee Filed by U.S. Trustee United States Trustee (SA) (Goldenberg,
Nancy) (Entered: 03/18/2014)

03/17/2014 Request for courtesy Notice of Electronic Filing (NEF) Filed by Reynolds, Michael. (Reynolds, Michael) (Entered: 03/17/2014)

03/13/2014 1/2 Meeting of Creditors 341(a) meeting to be held on 4/18/2014 at 11:00 AM at RM 1-159, 411 W Fourth St., Santa Ana, CA 92701. (Beezer,
Cynthia) (Entered: 03/13/2014)

03/11/2014 Hearing Set RE: (1) Status of Chapter 11 Case; and (2) Requiring Report on Status of Chapter 11 Case (related document # 1). Status Conference
hearing to be held on 5/22/2014 at 10:30 AM at Crtrm 5A, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Erithe A. Smith (Duarte, Tina) (Entered:
03/11/2014)

03/11/2014 Notice to Filer of Correction Made/No Action Required: Incorrect debtor(s) name entered. THE COURT HAS CORRECTED THIS INFORMATION. THIS ENTRY
IS PROVIDED FOR FUTURE REFERENCE. (RE: related document(s)1 Voluntary Petition (Chapter 11) filed by Debtor The Tulving Company Inc) (Mitchell, Carla)
(Entered: 03/11/2014)

03/11/2014 Notice to Filer of Correction Made/No Action Required: Incorrect schedules /statements recorded as deficient. Additional deficient: Eq. Sec.
Hold. List, List of All Creditors, Schedule A, Schedule B, Schedule D, Schedule E, Schedule F, Schedule G, Schedule H, Stmt. of Fin. Affairs, Summary of
Schedules, Venue Discl. Form, Verif. of cred. matrix. THE PROPER DEFICIENCY HAS BEEN ISSUED. (RE: related document(s)1 Voluntary Petition (Chapter 11) filed by
Debtor The Tulving Company Inc) (Mitchell, Carla) (Entered: 03/11/2014)

03/11/2014 Order: (1) Setting Hearing on Status of Chapter 11 Case; and (2) Requiring Report on Status of Chapter 11 Case [5/22/2014 at 10:30 a.m.]
(Related Doc # 1 ) Signed on 3/11/2014 (Duarte, Tina) (Entered: 03/11/2014)

03/10/2014 Chapter 11 Voluntary Petition. Fee Amount $1213 Filed by Inc. The Tulving Company (Bisom, Andrew) Warning: Items subsequently amended by docket
entries #3 & 4. Case deficient re: Eq. Sec. Hold. List, List of All Creditors, Schedule A, Schedule B, Schedule D, Schedule E, Schedule F, Schedule G, Schedule
H, Stmt. of Fin. Affairs, Summary of Schedules, Venue Discl. Form, Verif. of cred. matrix.. Debtors name updated to reflect the VP PDF. Modified on3/11/2014
(Mitchell, Carla). (Entered: 03/10/2014)

03/10/2014 Declaration Re: Electronic Filing Filed by Debtor Inc. The Tulving Company. (Bisom, Andrew) (Entered: 03/10/2014)


Initial Projected Date of Final Report (TFR): June 30, 2016                                         Current Projected Date of Final Report (TFR): July 25, 2018 (Actual)
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 64 of 157
                                                                      Form 2                                                                                                    Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 1

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              UNION BANK
                                                                                                  Account:                ******0498 - Todd Neilson, Prior Tte, GENERAL
                                                                                                                          CHECKING
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                    7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $             Account Balance

06/13/14   Asset #4   THE TULVING COMPANY INC            Funds Transfer from Chapter 11 check no.            1290-010              54,707.91                              54,707.91
                                                         300005
06/17/14     30001    STOR-IT COSTA MESA                 Invoice for June 2014 - Rent for Storage            6920-000                                      142.00         54,565.91
07/15/14   Asset #4   CALIFORNIA BANK & TRUST            Funds Transfers Bank Serial #: 0 funds rcev         1290-010            370,090.25                              424,656.16
                                                         from chapter 11 account
07/15/14     30002    STOR-IT COSTA MESA                 Invoice for July 2014 - Rent for Storage            6920-000                                      142.00        424,514.16
07/18/14   136052     EAST WEST BANK                     Funds Transfer                                      9999-000                               370,090.25            54,423.91
07/21/14   Asset #5   WILLIS OF NEW YORK INC             Account no. 771062270                               1290-000               4,295.13                              58,719.04
07/25/14              UNION BANK                         BANK SERVICE FEE                                    2600-000                                       34.05         58,684.99
08/06/14   Asset #1   GREATCOLLECTION.COM LLC            Deposit - Bank Serial #: 0                          1229-000              15,000.00                              73,684.99
08/13/14   136053     EAST WEST BANK                     Funds Transfer - transferred great collection       9999-000                                 15,000.00           58,684.99
                                                         deposit to ewb
08/15/14   136054     EAST WEST BANK                     Funds Transfer -                                    9999-000                                 50,000.00                8,684.99
08/19/14     30003    STOR-IT COSTA MESA                 Invoice for August 2014 - Rent for Storage          6920-000                                      142.00              8,542.99
08/25/14              UNION BANK                         BANK SERVICE FEE                                    2600-000                                      100.82              8,442.17
09/16/14     30004    STOR-IT COSTA MESA                 September 2014 - Rent for Storage                   6920-000                                      142.00              8,300.17
09/25/14              UNION BANK                         BANK SERVICE FEE                                    2600-000                                       51.42              8,248.75
10/15/14     30005    STOR-IT COSTA MESA                 October 2014 - Rent for Storage                     6920-000                                      142.00              8,106.75
10/23/14     30006    COUNTY OF ORANGE                   Tulving Company Inc - TC Ref no. 0693996,           7100-000                                      785.68              7,321.07
                                                         2014 Personal Property Tax
10/27/14              UNION BANK                         BANK SERVICE FEE                                    2600-000                                       15.00              7,306.07
10/31/14   Asset #3   INFINITY FINANCIAL INC             Proceeds - On the Rocks Bank Serial #: 0 see        1121-000               6,000.00                              13,306.07
                                                         nt email 10/31/14
11/06/14              Transfer to Acct #2132970514       Bank Funds Transfer transfer per nick               9999-000                                  6,000.00                7,306.07
11/17/14     30007    STOR-IT COSTA MESA                 November 2014 - Rent for Storage                    6920-000                                      142.00              7,164.07
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                             Main Document     Page 65 of 157
                                                                      Form 2                                                                                                  Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                  Page: 2

Case Number:          8:14-BK-11492 ES                                                           Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                    Bank Name:              UNION BANK
                                                                                                 Account:                ******0498 - Todd Neilson, Prior Tte, GENERAL
                                                                                                                         CHECKING
Taxpayer ID#:         **-***1602                                                                 Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                  6                   7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $            Account Balance

11/19/14   Asset #3   DESIREA SLOAN & DAVID              On the Rocks - Settlement see email from           1121-000               3,000.00                              10,164.07
                      HALPIN                             union 11/19/14
11/19/14              Union Bank                         Transfer to Account 2132970514                     9999-000                                  3,000.00               7,164.07
11/24/14              Union Bank                         Transfer of Funds to Rabobank                      9999-000                                  7,149.07                  15.00
11/25/14              UNION BANK                         BANK SERVICE FEE                                   2600-000                                      15.00                  0.00

                                                                               ACCOUNT TOTALS                                   453,093.29         453,093.29                   $0.00
                                                                                  Less: Bank Transfers                                0.00         451,239.32

                                                                               Subtotal                                         453,093.29            1,853.97
                                                                                  Less: Payment to Debtors                                                0.00

                                                                               NET Receipts / Disbursements                    $453,093.29           $1,853.97
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                             Main Document     Page 66 of 157
                                                                      Form 2                                                                                                Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                Page: 3

Case Number:          8:14-BK-11492 ES                                                        Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                 Bank Name:              UNION BANK
                                                                                              Account:                ******0506 - Todd Neilson, Prior Tte, Great American -
                                                                                                                      Sales Pr
Taxpayer ID#:         **-***1602                                                              Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                Separate Bond:          N/A

   1             2                    3                                      4                                                 5                     6                  7

 Trans.    Check or                                                                                       Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From              Description of Transaction              Tran. Code            $                    $            Account Balance

                                                                            ACCOUNT TOTALS                                             0.00               0.00                $0.00
                                                                               Less: Bank Transfers                                    0.00               0.00

                                                                            Subtotal                                                   0.00               0.00
                                                                               Less: Payment to Debtors                                                   0.00

                                                                            NET Receipts / Disbursements                           $0.00                 $0.00
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                    Desc
                                                             Main Document     Page 67 of 157
                                                                      Form 2                                                                                                    Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 4

Case Number:          8:14-BK-11492 ES                                                           Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                    Bank Name:              UNION BANK
                                                                                                 Account:                ******0514 - Todd Neilson, Prior Tte, On the Rocks
Taxpayer ID#:         **-***1602                                                                 Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                     6                  7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

11/06/14              Transfer from Acct #2132970498     Bank Funds Transfer transfer per nick              9999-000               6,000.00                                    6,000.00
11/19/14              Union Bank                         Transfer of funds from account 2132970498          9999-000               3,000.00                                    9,000.00
11/21/14              Union Bank                         Transfer of Funds to Rabobank.                     9999-000                                    9,000.00                   0.00

                                                                               ACCOUNT TOTALS                                      9,000.00             9,000.00                  $0.00
                                                                                  Less: Bank Transfers                             9,000.00             9,000.00

                                                                               Subtotal                                                   0.00               0.00
                                                                                  Less: Payment to Debtors                                                   0.00

                                                                               NET Receipts / Disbursements                           $0.00                 $0.00
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                             Main Document     Page 68 of 157
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 5

Case Number:          8:14-BK-11492 ES                                                          Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                   Bank Name:              Rabobank, N.A.
                                                                                                Account:                ******6766 - Todd Neilson, Prior Tte, GENERAL
                                                                                                                        CHECKING
Taxpayer ID#:         **-***1602                                                                Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                  Separate Bond:          N/A

   1             2                     3                                       4                                                 5                   6                    7

 Trans.    Check or                                                                                         Uniform           Receipts        Disbursements           Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                  $              Account Balance

11/24/14              EAST WEST BANK                     FUND TRANSFER                                     9999-000            420,090.25                               420,090.25
11/24/14              UNION BANK                         FUND TRANSFER                                     9999-000               7,149.07                              427,239.32
12/15/14     101      STOR-IT COSTA MESA                 JANUARY 2015 RENT FOR STORAGE,                    6920-000                                      146.00         427,093.32
                                                         ORDER DATED 01/13/15, DOC. #209
01/13/15   Asset #1   GREAT COLLECTIONS LLC              PROCEEDS FROM SALE OF CUSTOMER                    1229-000            135,000.00                               562,093.32
                                                         LIST
01/30/15              Rabobank, N.A.                     Bank and Technology Services Fees                 2600-000                                      770.98         561,322.34
02/04/15     102      STOR-IT COSTA MESA                 FEBRUARY 2015 RENT FOR STORAGE,                   6920-000                                      146.00         561,176.34
                                                         ORDER DATED 01/13/15, DOC. #209
02/11/15              Rabobank, N.A.                     Bank and Technology Services Fees                 2600-000                                      -770.98        561,947.32
02/17/15     103      STOR-IT COSTA MESA                 MARCH 2015 RENT FOR STORAGE, ORDER                2410-000                                      146.00         561,801.32
                                                         DATED 01/13/15, DOC. #209
02/23/15              Transfer                           TRANSFER TO GENERAL FUNDS                         9999-000                               550,000.00             11,801.32
02/23/15     104      WESLEY H. AVERY, ESQ.              PAYMENT OF OMBUDSMAN                              3991-000                                  11,450.99                 350.33
                                                         FEES/EXPENSES
03/05/15     105      CITY OF COSTA MESA                 PAYMENT FOR BUSINESS LICENCE TAX                  2820-000                                      221.00                129.33
                                                         2014
03/17/15              Transfer                           TRANSFER TO WRITE CHECKS                          9999-000                  146.00                                    275.33
03/17/15     106      STOR-IT COSTA MESA                 APRIL 2015 RENT FOR STORAGE, ORDER                6920-000                                      146.00                129.33
                                                         DATED 01/13/15, DOC. #209
03/24/15              Transfer                           TRANSFER TO WRITE CHECKS                          9999-000               1,600.00                                    1,729.33
03/24/15     107      FRANCHISE TAX BOARD                TULVING COMPANY INC., FEIN: XX-XXXXXXX,           2820-000                                      800.00                929.33
                                                         FORM 100-ES, FYE 12/31/2014
03/24/15     108      FRANCHISE TAX BOARD                TULVING COMPANY INC., FEIN: XX-XXXXXXX,           2820-000                                      800.00                129.33
                                                         FORM 100-ES, FYE 12/31/2015
03/25/15              PACHULSKI STANG ZIEHL &            50% OF CHAPTER 7 - 1ST INTERIM FEE                                                       107,763.54           -107,634.21
                      JONES LLP                          APPLICATION
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                             Main Document     Page 69 of 157
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 6

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Rabobank, N.A.
                                                                                                  Account:                ******6766 - Todd Neilson, Prior Tte, GENERAL
                                                                                                                          CHECKING
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                   6                   7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $             Account Balance

03/25/15              PACHULSKI STANG ZIEHL &                                                     103,609.75 3110-000                                                   -107,634.21
                      JONES LLP
03/25/15              PACHULSKI STANG ZIEHL &            50% OF CHAPTER 7 - 1ST                     4,153.79 3120-001                                                   -107,634.21
                      JONES LLP                          INTERIM FEE APPLICATION
03/25/15              R. Todd Neilson, Trustee           FIRST INTERIM FEE APP - TRUSTEE - CASE                                                         2,802.14        -110,436.35
                                                         CODE 6774
03/25/15              R. Todd Neilson, Trustee           FIRST INTERIM FEE APP -                     694.25 2100-000                                                    -110,436.35
                                                         TRUSTEE - CASE CODE
                                                         6774
03/25/15              R. Todd Neilson, Trustee                                                      2,107.89 2200-000                                                   -110,436.35
03/25/15              Transfer                           TRANSFER TO PAY PROFESSIONALS                       9999-000            143,430.32                               32,993.97
03/25/15              BERKELEY RESEARCH GROUP 50% OF CHAPTER 7 - 1ST INTERIM FEE APP 3310-000                                                          32,864.64               129.33
                                              - ACCOUNTANTS
04/14/15              Transfer                           TRANSFER TO GENERAL CHECKING                        9999-000                  146.00                                  275.33
04/14/15     109      STOR-IT COSTA MESA                 MAY 2015 RENT FOR STORAGE, ORDER                    2420-000                                      146.00              129.33
                                                         DATED 01/13/15, DOC. #209
05/15/15              From Account# 5012086767           Transfer                                            9999-000                  146.00                                  275.33
05/15/15        110   STOR-IT COSTA MESA                 JUNE 2015 STORAGE RENT, ORDER DATED 2420-000                                                      146.00              129.33
                                                         01/13/15, DOC. #209
06/15/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                   16.67                                  146.00
06/15/15        111   STOR-IT COSTA MESA                 JULY 2015 STORAGE RENT, ORDER DATED                 2420-000                                      146.00                 0.00
                                                         01/13/15, DOC. #209
07/17/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                  146.00                                  146.00
07/17/15        112   STOR IT COSTA MESA                 AUGUST 2015 RENT FOR STORAGE,                       2410-000                                      146.00                 0.00
                                                         ORDER DATED 01/13/15, DOC. #209
08/20/15              Transfer                           Transfer to write checks                            9999-000                  146.00                                  146.00
08/20/15        113   STOR IT COSTA MESA                 SEPTEMBER 2015 RENT FOR STORAGE,                    2410-000                                      146.00                 0.00
                                                         ORDER DATED 01/13/15, DOC. #209
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                             Main Document     Page 70 of 157
                                                                      Form 2                                                                                                Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                Page: 7

Case Number:          8:14-BK-11492 ES                                                         Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                  Bank Name:              Rabobank, N.A.
                                                                                               Account:                ******6766 - Todd Neilson, Prior Tte, GENERAL
                                                                                                                       CHECKING
Taxpayer ID#:         **-***1602                                                               Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                 Separate Bond:          N/A

   1             2                    3                                       4                                                 5                   6                   7

 Trans.    Check or                                                                                        Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From               Description of Transaction              Tran. Code            $                  $             Account Balance

09/15/15              Transfer                           TRANSFER TO WRITE CHECKS                         9999-000                  146.00                                  146.00
09/15/15        114   STOR IT COSTA MESA                 OCTOBER 2015 RENT FOR STORAGE,                   6920-000                                      146.00                 0.00
                                                         ORDER DATED 01/13/15, DOC. #209
10/19/15              Transfer                           TRANSFER TO WRITE CHECKS                         9999-000                  146.00                                  146.00
10/19/15        115   STOR-IT COSTA MESA                 NOVEMBER 2015 RENT FOR STORAGE,                  6920-000                                      146.00                 0.00
                                                         ORDER DATED 01/13/15, DOC. #209
11/17/15              Transfer                           TRANSFER TO WRITE CHECKS                         9999-000                  146.00                                  146.00
11/17/15        116   STOR-IT COSTA MESA                 DECEMBER 2015 RENT FOR STORAGE,                  6920-000                                      146.00                 0.00
                                                         ORDER DATED 01/13/15, DOC. #209
12/16/15              Transfer                           TRANSFER TO WRITE CHECKS                         9999-000                  146.00                                  146.00
12/16/15        117   STOR-IT COSTA MESA                 JANUARY 2016 RENT FOR STORAGE,                   6920-000                                      146.00                 0.00
                                                         ORDER DATED 01/04/16, DOC. #393
02/16/16              Transfer                           TRANSFER TO WRITE CHECKS                         9999-000                  156.00                                  156.00
02/16/16        118   STOR-IT COSTA MESA                 FEBRUARY 2016 RENT FOR STORAGE,                  6920-000                                      156.00                 0.00
                                                         ORDER DATED 01/04/16, DOC. #393
03/14/16              Transfer                           MARCH 2016 RENT FOR STORAGE                      9999-000                  156.00                                  156.00
03/14/16        119   STOR-IT COSTA MESA                 MARCH 2016 RENT FOR STORAGE, ORDER               6920-000                                      156.00                 0.00
                                                         DATED 01/04/16, DOC. #393
03/22/16              Transfer                           TRANSFER TO WRITE CHECKS                         9999-000                  161.00                                  161.00
03/22/16     120      STOR-IT COSTA MESA                 APRIL 2016 RENT FOR STORAGE, ORDER               6920-000                                      161.00                 0.00
                                                         DATED 01/04/16, DOC. #393
03/29/16              Transfer                           TRANSFER TO WRITE CHECK                          9999-000                  292.00                                  292.00
03/29/16     121      STOR-IT COSTA MESA                 MAY & JUNE 2016 RENT FOR STORAGE,                6920-000                                      292.00                 0.00
                                                         ORDER DATED 01/04/16, DOC. #393
04/04/16              Transfer                           TRANSFER TO PAY FTB                              9999-000                  800.00                                  800.00
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                               Desc
                                                             Main Document     Page 71 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 8

Case Number:          8:14-BK-11492 ES                                                         Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                  Bank Name:              Rabobank, N.A.
                                                                                               Account:                ******6766 - Todd Neilson, Prior Tte, GENERAL
                                                                                                                       CHECKING
Taxpayer ID#:         **-***1602                                                               Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                 Separate Bond:          N/A

   1             2                    3                                       4                                                 5                  6                     7

 Trans.    Check or                                                                                        Uniform           Receipts        Disbursements           Checking
  Date      Ref. #          Paid To / Received From               Description of Transaction              Tran. Code            $                  $              Account Balance

04/04/16     122      FRANCHISE TAX BOARD                TULVING COMPANY INC., FEIN XX-XXXXXXX,           2820-000                                      800.00                  0.00
                                                         FORM 100-ES, FYE 12/31/2016; 00:00:00;
                                                         Voided on 04/07/2016
04/07/16     122      FRANCHISE TAX BOARD                TULVING COMPANY INC., FEIN XX-XXXXXXX,           2820-000                                      -800.00              800.00
                                                         FORM 100-ES, FYE 12/31/2016; 00:00:00;
                                                         Voided: Check issued on 04/04/2016
04/13/16              Transfer                           TRANSFER TO TURNOVER FUNDS                       9999-000              26,000.00                               26,800.00
04/13/16              Transfer                           TRANSFER TO TURNOVER FUNDS                       9999-000            416,325.32                               443,125.32
04/13/16     123      THE TULVING COMPANY                TRANSFER TOTAL ESTATE FUNDS ON                   9999-000                               443,125.32                     0.00
                                                         BEHALF OF NEWLY APPOINTED TRUSTEE

                                                                             ACCOUNT TOTALS                                  1,152,490.63      1,152,490.63                    $0.00
                                                                                Less: Bank Transfers                         1,017,490.63        993,125.32

                                                                             Subtotal                                         135,000.00         159,365.31
                                                                                Less: Payment to Debtors                                               0.00

                                                                             NET Receipts / Disbursements                    $135,000.00        $159,365.31
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 72 of 157
                                                                      Form 2                                                                                                    Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 9

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Rabobank, N.A.
                                                                                                  Account:                ******6767 - Todd Neilson, Prior Tte, GENERAL FUNDS
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                     7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements           Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $              Account Balance

11/24/14              EAST WEST BANK                     FUND TRANSFER                                       9999-000              15,000.00                               15,000.00
01/15/15     101      INTERNATIONAL SURETIES,            BOND NO. 016030867                                  2300-000                                      773.02          14,226.98
                      LTD.
02/23/15              Transfer                           TRANSFER TO GENERAL FUNDS                           9999-000            550,000.00                               564,226.98
03/17/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      146.00         564,080.98
03/24/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                  1,600.00           562,480.98
03/25/15              Transfer                           TRANSFER TO PAY PROFESSIONALS                       9999-000                               143,430.32            419,050.66
04/14/15              Transfer                           TRANSFER TO GENERAL CHECKING                        9999-000                                      146.00         418,904.66
04/20/15              NEILSON PARTNERS, LLC              REFUND FROM INTERNATIONAL SURETIES                  2300-000                                      -289.88        419,194.54
05/15/15              To Account# 5012086766             Transfer                                            9999-000                                      146.00         419,048.54
06/15/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                       16.67         419,031.87
07/17/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      146.00         418,885.87
08/20/15              Transfer                           Transfer to write checks                            9999-000                                      146.00         418,739.87
09/15/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      146.00         418,593.87
10/19/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      146.00         418,447.87
11/17/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      146.00         418,301.87
12/16/15              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      146.00         418,155.87
01/27/16     102      INTERNATIONAL SURETIES,            BOND NO. 016030867                                  2300-000                                      265.55         417,890.32
                      LTD.
02/16/16              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      156.00         417,734.32
03/14/16              Transfer                           MARCH 2016 RENT FOR STORAGE                         9999-000                                      156.00         417,578.32
03/22/16              Transfer                           TRANSFER TO WRITE CHECKS                            9999-000                                      161.00         417,417.32
03/29/16              Transfer                           TRANSFER TO WRITE CHECK                             9999-000                                      292.00         417,125.32
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                             Main Document     Page 73 of 157
                                                                      Form 2                                                                                                  Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                  Page: 10

Case Number:          8:14-BK-11492 ES                                                        Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                 Bank Name:              Rabobank, N.A.
                                                                                              Account:                ******6767 - Todd Neilson, Prior Tte, GENERAL FUNDS
Taxpayer ID#:         **-***1602                                                              Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                Separate Bond:          N/A

   1             2                    3                                      4                                                 5                     6                    7

 Trans.    Check or                                                                                       Uniform           Receipts          Disbursements           Checking
  Date      Ref. #          Paid To / Received From              Description of Transaction              Tran. Code            $                    $              Account Balance

04/04/16              Transfer                           TRANSFER TO PAY FTB                             9999-000                                         800.00        416,325.32
04/13/16              Transfer                           TRANSFER TO TURNOVER FUNDS                      9999-000                                 416,325.32                     0.00

                                                                            ACCOUNT TOTALS                                   565,000.00           565,000.00                    $0.00
                                                                               Less: Bank Transfers                          565,000.00           564,251.31

                                                                            Subtotal                                                   0.00               748.69
                                                                               Less: Payment to Debtors                                                     0.00

                                                                            NET Receipts / Disbursements                           $0.00                 $748.69
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                 Desc
                                                             Main Document     Page 74 of 157
                                                                      Form 2                                                                                                  Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 11

Case Number:          8:14-BK-11492 ES                                                           Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                    Bank Name:              Rabobank, N.A.
                                                                                                 Account:                ******6768 - Todd Neilson, Prior Tte, ON THE ROCKS
Taxpayer ID#:         **-***1602                                                                 Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                 5                  6                   7

 Trans.    Check or                                                                                          Uniform           Receipts        Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                  $            Account Balance

11/21/14              UNION BANK                         FUND TRANSFER                                      9999-000               9,000.00                                  9,000.00
12/03/14   Asset #3   DESIREA SLOAN & DAVID              On the Rocks - Cash Deposit                        1121-000               3,000.00                             12,000.00
                      HALPIN
12/19/14   Asset #3   Desirea Sloan                      Payment of Accounts Recevable                      1121-000               3,000.00                             15,000.00
01/05/15   Asset #3   Desirea Sloan                      Payment of Account Receivable                      1121-000               3,000.00                             18,000.00
02/20/15   Asset #3   Desirea Sloan                      Payment of Account Receivables                     1121-000               3,000.00                             21,000.00
03/06/15   Asset #3   Desirea Sloan                      Payment of Account Receivables                     1121-000               3,000.00                             24,000.00
03/23/15   Asset #3   Desirea Sloan                      Payment of Account Receivables                     1121-000               2,000.00                             26,000.00
04/13/16              Transfer                           TRANSFER TO TURNOVER FUNDS                         9999-000                                 26,000.00                   0.00

                                                                               ACCOUNT TOTALS                                     26,000.00          26,000.00                  $0.00
                                                                                  Less: Bank Transfers                             9,000.00          26,000.00

                                                                               Subtotal                                           17,000.00                0.00
                                                                                  Less: Payment to Debtors                                                 0.00

                                                                               NET Receipts / Disbursements                     $17,000.00                $0.00
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                             Main Document     Page 75 of 157
                                                                      Form 2                                                                                                    Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 12

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                    7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                  $             Account Balance

04/15/16              R. Todd Neilson, Trustee            Turnover of funds from predecessor Chapter 7        9999-002            443,125.32                              443,125.32
                                                          Trustee
04/29/16              Signature Bank                      Bank and Technology Services Fee                    2600-000                                      233.06        442,892.26
05/31/16              Signature Bank                      Bank and Technology Services Fee                    2600-000                                      677.65        442,214.61
06/02/16     1001     State of California Franchise Tax   PAYMENT OF 2016 CORPORATION TAX                     6820-000                                      800.00        441,414.61
                      Board                               (100-ES) ALLOWED PER ORDER ENTERED
                                                          ON 05/25/16 DOCKET #585
06/14/16     1002     STOR-IT COSTA MESA                  PAYMENT OF JULY 2016 DOCUMENT                       6920-000                                      146.00        441,268.61
                                                          STORAGE FEES PER ORDER ENTERED ON
                                                          01/04/16. DOCKET #393
06/30/16              Signature Bank                      Bank and Technology Services Fee                    2600-000                                      633.48        440,635.13
07/01/16   Asset #2   Heritage Capital Corporation        Proceeds from 6/10/16 auction sale of               1229-000            385,314.00                              825,949.13
                                                          approximately 175,000 coins, authorized per
                                                          Court order docket no. 450; auctioneer report
                                                          filed as docket no 600
07/15/16     1003     STOR-IT COSTA MESA                  Payment of August 2016 Storage fees per             6920-000                                      146.00        825,803.13
                                                          order entered on 01/04/16. Docket No. 393
07/26/16   Asset #5   STATE OF CALIFORNIA                 BANK & CORP TAX REFUND TAX YEAR 2012 1290-000                             14,784.00                             840,587.13
07/29/16              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,128.23          839,458.90
08/31/16              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,703.00          837,755.90
09/09/16     1004     INTERNATIONAL SURETIES,             Bond #016030867 premium increase for period         2300-000                                       51.06        837,704.84
                      LTD.                                01/04/16 - 01-04/17, effective 7/28/16
09/30/16              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,545.04          836,159.80
10/28/16     1005     State of California Franchise Tax   PAYMENT OF TAX YEAR END: 12/14                      6820-000                                       67.91        836,091.89
                      Board                               PENALTIES ENTITY 1488964; NOTICE
                                                          NUMBER 5517154160712
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 76 of 157
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 13

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                    7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $             Account Balance

10/28/16     1006     State of California Franchise Tax   PAYMENT OF TAX YEAR END: 12/14 SOS                 6820-000                                      250.00        835,841.89
                      Board                               CERTIFICATION PENALTY; ENTITY ID CORP
                                                          1488964
10/31/16              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,593.51          834,248.38
11/08/16     1007     INTERNATIONAL SURETIES,             Bond #016030867 premium increase for period        2300-000                                        7.78        834,240.60
                      LTD.                                01/04/16 - 01-04/17, effective 10/4/16
11/08/16     1008     GreatCollections.com, LLC           Preliminary payment per Court Order entered        2420-000                                 20,000.00          814,240.60
                                                          October 12, 2016, for fees and expenses of
                                                          shipping, handling, inventorying and valuing
                                                          coins.
11/22/16     1009     Weneta M.A. Kosmala                 REIMBURSEMENT OF TRUSTEE'S                         2200-000                                  1,430.73          812,809.87
                                                          EXPENSES FOR DALLAS AUCTION PER
                                                          ORDER ENTERED 7/20/16
11/28/16     1010     BERKELEY RESEARCH GROUP, Remaining balance outstanding for Chapter 7                                                            53,605.41          759,204.46
                      LLC                      fees and expenses allowed to be paid per
                                               Court Order entered March 24, 2015.
11/28/16              BERKELEY RESEARCH GROUP,                                                     5,601.55 3420-000                                                     759,204.46
                      LLC
11/28/16              BERKELEY RESEARCH GROUP, Remaining balance                                  48,003.86 3410-000                                                     759,204.46
                      LLC                      outstanding for Chapter 7
                                               fees and expenses allowed to
                                               be paid per Court Order
                                               entered March 24, 2015.
11/30/16              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,519.03          757,685.43
12/30/16              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,461.92          756,223.51
01/12/17     1011     PACHULSKI STANG ZIEHL &             Payment of Trustee attorney expenses in full       3220-000                                 25,312.05          730,911.46
                      JONES LLP                           per Court Order entered January 11, 2017,
                                                          Docket 650.
01/12/17     1012     BERKELEY RESEARCH GROUP, Payment of Trustee accountant expenses in full                3420-000                                  9,025.44          721,886.02
                      LLC                      per Court Order entered January 11, 2017,
                                               Docket 649.
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 77 of 157
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 14

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                    7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $             Account Balance

01/31/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,466.07          720,419.95
02/08/17     1013     INTERNATIONAL SURETIES,             Bond #016030867 premium for period 01/04/17        2300-000                                      407.08        720,012.87
                      LTD.                                - 01/04/18
02/28/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,243.11          718,769.76
03/09/17     1014     FRANCHISE TAX BOARD                 FEIN XX-XXXXXXX, Form 100-ES, FYE                  6820-000                                      800.00        717,969.76
                                                          12/31/2017; PAYMENT OF TAX YEAR END:
                                                          12/17 ADMINISTRATIVE ESTATE TAXES
03/31/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,373.54          716,596.22
04/28/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,237.21          715,359.01
05/31/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,455.22          713,903.79
06/30/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,320.23          712,583.56
07/13/17     1015     GreatCollections.com, LLC           Full and final payment of Invoice #Q1857 per       2420-000                                 79,885.00          632,698.56
                                                          Court Order entered June 28, 2017, for fees
                                                          and expenses of shipping, handling,
                                                          inventorying and valuing coins.
07/31/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,219.70          631,478.86
08/31/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,284.73          630,194.13
09/29/17              Signature Bank                      Bank and Technology Services Fee                   2600-000                                  1,126.58          629,067.55
10/16/17     1016     State of California Franchise Tax   PAYMENT OF FTB 2016 TAX ESTIMATE        7300-000                                                  57.41        629,010.14
                      Board                               PENALTY OF $3.41 AND LATE FILING
                                                          PENALTY OF $54.00 FOR A TOTAL OF $57.41
                                                          PER FTB NOTICE NO.: 8005068170714 FOR
                                                          ENTITY ID: CORP 1488964 AND ALLOWED
                                                          PER ORDER ENTERED ON 08/23/2017
                                                          (DOCKET NO. 706)
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                             Main Document     Page 78 of 157
                                                                      Form 2                                                                                               Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                               Page: 15

Case Number:          8:14-BK-11492 ES                                                          Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                   Bank Name:              Signature Bank
                                                                                                Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                        Checking
Taxpayer ID#:         **-***1602                                                                Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                  Separate Bond:          N/A

   1             2                    3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                         Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                  $           Account Balance

10/16/17     1017     PACHULSKI STANG ZIEHL &            PAYMENT OF FUNDS ADVANCED FOR                     3120-000                                  3,600.00        625,410.14
                      JONES LLP                          MEDIATION FEES SPLIT BETWEEN
                                                         DEFENDANTS AND CH 7 TRUSTEE AND
                                                         APPROVED PER ORDER ENTERED ON
                                                         10/10/2017 (DOCKET NO. 713)
10/20/17              The Tulving Company                475 Coins @ $120.00 each                                             2,842,026.00                         3,467,436.14
10/20/17   Asset #2   Buchanan PCGS(504251) 2010         2 Coins @ $100.00 each                    200.00 1229-000                                                 3,467,436.14
                      MEL Grade 64
10/20/17   Asset #2   Buchanan PCGS(504251) 2010         5 Coins @ $125.00 each                    625.00 1229-000                                                 3,467,436.14
                      MEL Grade 65
10/20/17   Asset #2   Buchanan PCGS(504251) 2010         1 Coin @ $175.00                          175.00 1229-000                                                 3,467,436.14
                      MEL Grade 66
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 89 Coins @ $110.00 each                      9,790.00 1229-000                                                3,467,436.14
                      Grade 64
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 828 Coins @ $125.00 each                   103,500.00 1229-000                                                3,467,436.14
                      Grade 65
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 1 Coin @ $70.00                                70.00 1229-000                                                 3,467,436.14
                      Grade 62
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 17 Coins @ $85.00 each                       1,445.00 1229-000                                                3,467,436.14
                      Grade 63
10/20/17   Asset #2   Adams PCGS(151051) 2007            407 Coins @ $42.00 each                 17,094.00 1229-000                                                3,467,436.14
                      ODEL Grade 64
10/20/17   Asset #2   Adams PCGS(151051) 2007            174 Coins @ $30.00 each                  5,220.00 1229-000                                                3,467,436.14
                      ODEL Grade 63
10/20/17   Asset #2   Adams PCGS(151051) 2007            284 Coins @ $75.00 each                 21,300.00 1229-000                                                3,467,436.14
                      ODEL Grade 65
10/20/17   Asset #2   Adams PCGS(151052) 2007-P          557 Coins @ $30.00 each                 16,710.00 1229-000                                                3,467,436.14
                      IDEL Grade 64
10/20/17   Asset #2   Adams PCGS(151052) 2007-P          161 Coins @ $50.00 each                  8,050.00 1229-000                                                3,467,436.14
                      IDEL Grade 65
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                             Main Document     Page 79 of 157
                                                                      Form 2                                                                                             Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                             Page: 16

Case Number:          8:14-BK-11492 ES                                                          Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                   Bank Name:              Signature Bank
                                                                                                Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                        Checking
Taxpayer ID#:         **-***1602                                                                Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                  Separate Bond:          N/A

   1             2                    3                                        4                                                 5                  6                7

 Trans.    Check or                                                                                         Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                  $         Account Balance

10/20/17   Asset #2   Adams PCGS(151052) 2007-P          97 Coins @ $20.00 each                   1,940.00 1229-000                                              3,467,436.14
                      IDEL Grade 63
10/20/17   Asset #2   Adams PCGS(151052) 2007-P          1 Coin @ $17.00                            17.00 1229-000                                               3,467,436.14
                      IDEL Grade 62
10/20/17   Asset #2   Adams PCGS(151053) 2007 MEL 1 Coin @ $100.00                                 100.00 1229-000                                               3,467,436.14
                      Grade 63
10/20/17   Asset #2   Adams PCGS(151053) 2007 MEL 2 Coins @ $115.00 each                           230.00 1229-000                                               3,467,436.14
                      Grade 64
10/20/17   Asset #2   Adams PCGS(151053) 2007 MEL 2 Coins @ $170.00 each                           340.00 1229-000                                               3,467,436.14
                      Grade 65
10/20/17   Asset #2   Adams PCGS(151053) 2007 MEL 1 Coin @ $475.00                                 475.00 1229-000                                               3,467,436.14
                      Grade 66
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 2263 Coins @ $175.00 each                  396,025.00 1229-000                                              3,467,436.14
                      Grade 66
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 747 Coins @ $550.00 each                   410,850.00 1229-000                                              3,467,436.14
                      Grade 67
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 1 Coin @ $5500.00                            5,500.00 1229-000                                              3,467,436.14
                      Grade 69
10/20/17   Asset #2   Fillmore PCGS(504102) 2010 MEL 75 Coins @ $700.00 each                     52,500.00 1229-000                                              3,467,436.14
                      Grade 68
10/20/17   Asset #2   Harrison PCGS(410855) 2009         434 Coins @ $200.00 each                86,800.00 1229-000                                              3,467,436.14
                      MEL Grade 67
10/20/17   Asset #2   Harrison PCGS(410855) 2009         236 Coins @ $130.00 each                30,680.00 1229-000                                              3,467,436.14
                      MEL Grade 66
10/20/17   Asset #2   Jackson PCGS(410853) 2008          6 Coins @ $150.00 each                    900.00 1229-000                                               3,467,436.14
                      MELSF Grade 66
10/20/17   Asset #2   Jackson PCGS(410853) 2008          8 Coins @ $175.00 each                   1,400.00 1229-000                                              3,467,436.14
                      MELSF Grade 67
10/20/17   Asset #2   Jackson PCGS(410853) 2008          3 Coins @ $225.00 each                    675.00 1229-000                                               3,467,436.14
                      MELSF Grade 68
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                             Main Document     Page 80 of 157
                                                                      Form 2                                                                                             Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                             Page: 17

Case Number:          8:14-BK-11492 ES                                                          Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                   Bank Name:              Signature Bank
                                                                                                Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                        Checking
Taxpayer ID#:         **-***1602                                                                Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                  Separate Bond:          N/A

   1             2                    3                                        4                                                 5                  6                7

 Trans.    Check or                                                                                         Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                  $         Account Balance

10/20/17   Asset #2   Jackson PCGS(410853) 2008          1 Coin @ $55.00                            55.00 1229-000                                               3,467,436.14
                      MELSF Grade 65
10/20/17   Asset #2   Harrison PCGS(410855) 2009         2 Coins @ $80.00 each                     160.00 1229-000                                               3,467,436.14
                      MEL Grade 64
10/20/17   Asset #2   Harrison PCGS(410855) 2009         37 Coins @ $950.00 each                35,150.00 1229-000                                               3,467,436.14
                      MEL Grade 68
10/20/17   Asset #2   Harrison PCGS(410855) 2009         69 Coins @ $90.00 each                  6,210.00 1229-000                                               3,467,436.14
                      MEL Grade 65
10/20/17   Asset #2   Madison PCGS(103355) 2007          380 Coins @ $130.00 each               49,400.00 1229-000                                               3,467,436.14
                      MELSF Grade 66
10/20/17   Asset #2   Madison PCGS(403355) 2007          73 Coins @ $110.00 each                 8,030.00 1229-000                                               3,467,436.14
                      MELSF Grade 65
10/20/17   Asset #2   Madison PCGS(403355) 2007          148 Coins @ $215.00 each               31,820.00 1229-000                                               3,467,436.14
                      MELSF Grade 67
10/20/17   Asset #2   Madison PCGS(396507) 2007          7 Coins @ $375.00 each                  2,625.00 1229-000                                               3,467,436.14
                      MEL Grade 65
10/20/17   Asset #2   Madison PCGS(396507) 2007          6 Coins @ $650.00 each                  3,900.00 1229-000                                               3,467,436.14
                      MEL Grade 66
10/20/17   Asset #2   Madison PCGS(396507) 2007          1 Coin @ $4000.00                       4,000.00 1229-000                                               3,467,436.14
                      MEL Grade 67
10/20/17   Asset #2   Van Buren PCGS(410854) 2008        36 Coins @ $70.00 each                  2,520.00 1229-000                                               3,467,436.14
                      MEL Grade 65
10/20/17   Asset #2   Taylor PCGS(504100) 2009 MEL       27 Coins @ $90.00 each                  2,430.00 1229-000                                               3,467,436.14
                      Grade 64
10/20/17   Asset #2   Taylor PCGS(504100) 2009 MEL       475 Coins @ $120.00 each               57,000.00 1229-000                                               3,467,436.14
                      Grade 65
10/20/17   Asset #2   Van Buren PCGS(410854) 2008        191 Coins @ $85.00 each                16,235.00 1229-000                                               3,467,436.14
                      MEL Grade 66
10/20/17   Asset #2   Tyler PCGS(410856) 2009 MEL        2 Coins @ $115.00 each                    230.00 1229-000                                               3,467,436.14
                      Grade 65
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                Desc
                                                             Main Document     Page 81 of 157
                                                                      Form 2                                                                                             Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                             Page: 18

Case Number:          8:14-BK-11492 ES                                                          Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                   Bank Name:              Signature Bank
                                                                                                Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                        Checking
Taxpayer ID#:         **-***1602                                                                Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                  Separate Bond:          N/A

   1             2                    3                                        4                                                 5                  6                7

 Trans.    Check or                                                                                         Uniform           Receipts        Disbursements      Checking
  Date      Ref. #          Paid To / Received From                Description of Transaction              Tran. Code            $                  $         Account Balance

10/20/17   Asset #2   Van Buren PCGS(410854) 2008        6 Coins @ $60.00 each                     360.00 1229-000                                               3,467,436.14
                      MEL Grade 64
10/20/17   Asset #2   Taylor PCGS(504100) 2009 MEL       3060 Coins @ $150.00 each              459,000.00 1229-000                                              3,467,436.14
                      Grade 66
10/20/17   Asset #2   Taylor PCGS(504100) 2009 MEL       1259 Coins @ $425.00 each              535,075.00 1229-000                                              3,467,436.14
                      Grade 67
10/20/17   Asset #2   Pierce PCGS(504101) 2010 MEL       5 Coins @ $150.00 each                    750.00 1229-000                                               3,467,436.14
                      Grade 65
10/20/17   Asset #2   Pierce PCGS(504101) 2010 MEL       2 Coins @ $100.00 each                    200.00 1229-000                                               3,467,436.14
                      Grade 64
10/20/17   Asset #2   Pierce PCGS(504101) 2010 MEL       1 Coin @ $275.00                          275.00 1229-000                                               3,467,436.14
                      Grade 66
10/20/17   Asset #2   Sacajawea PCGS(408373) 2009        401 Coins @ $105.00 each                42,105.00 1229-000                                              3,467,436.14
                      MEL Grade 65
10/20/17   Asset #2   Sacajawea PCGS(408374) 2009        2 Coins @ $300.00 each                    600.00 1229-000                                               3,467,436.14
                      MELSF Grade 66
10/20/17   Asset #2   Sacajawea PCGS(408374) 2009        5 Coins @ $850.00 each                   4,250.00 1229-000                                              3,467,436.14
                      MELSF Grade 68
10/20/17   Asset #2   Sacajawea PCGS(408373) 2009        51 Coins @ $90.00 each                   4,590.00 1229-000                                              3,467,436.14
                      MEL Grade 64
10/20/17   Asset #2   Sacajawea PCGS(408373) 2009        7 Coins @ $1050.00 each                  7,350.00 1229-000                                              3,467,436.14
                      MEL Grade 68
10/20/17   Asset #2   Sacajawea PCGS(408373) 2009        5 Coins @ $550.00 each                   2,750.00 1229-000                                              3,467,436.14
                      MELSF Grade 67
10/20/17   Asset #2   Sacajawea PCGS(408373) 2009        1771 Coins @ $130.00 each              230,230.00 1229-000                                              3,467,436.14
                      MEL Grade 66
10/20/17   Asset #2   Sacajawea PCGS(408373) 2009        457 Coins @ $310.00 each               141,670.00 1229-000                                              3,467,436.14
                      MEL Grade 67
10/20/17   Asset #2   Washington PCGS(149317) 2007       1 Coin @ $50.00                            50.00 1229-000                                               3,467,436.14
                      MEL Grade 64
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 82 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 19

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17   Asset #2   Washington PCGS(149317) 2007       3 Coins @ $65.00 each                       195.00 1229-000                                                 3,467,436.14
                      MEL Grade 65
10/20/17   Asset #2   Van Buren PCGS(410854) 2008        101 Coins @ $200.00 each                 20,200.00 1229-000                                                 3,467,436.14
                      MEL Grade 67
10/20/17              Rusimovic, Radovan                 Claim # 001-1 Paid 18.75% of $175,158.00 Per        7100-000                                 32,841.00      3,434,595.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Pearsall, Kendra                   Claim # 002-1 Paid 18.75% of $130,140.00 Per        7100-000                                 24,399.00      3,410,196.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Conner, Kelly                      Claim # 003-1 Paid 18.74% of $27,076.00 Per         7100-000                                  5,075.00      3,405,121.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Manant, Michael                    Claim # 004-1 Paid 18.75% of $25,283.00 Per         7100-000                                  4,740.00      3,400,381.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 83 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 20

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Leffel, Rick A.                     Claim # 005-1 Paid 18.74% of $11,100.00 Per         7100-000                                  2,080.00      3,398,301.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Barrett, Jerry                      Claim # 006-1 Paid 18.76% of $30,573.00 Per         7100-000                                  5,735.00      3,392,566.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Duke, David E.                      Claim # 007-1 Paid 18.74% of $26,468.00 Per         7100-000                                  4,960.00      3,387,606.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Shook, Danny                        Claim # 008-1 Paid 18.75% of $58,125.00 Per         7100-000                                 10,897.00      3,376,709.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Trahan, Cherri                      Claim # 009-1 Paid 18.75% of $23,150.00 Per         7100-000                                  4,340.00      3,372,369.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 84 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 21

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Dezelski, Anne                      Claim # 010-1 Paid 18.74% of $20,070.00 Per         7100-000                                  3,762.00      3,368,607.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Luu, Kieu                           Claim # 011-1 Paid 18.75% of $27,362.00 Per         7100-000                                  5,130.00      3,363,477.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Bone, Robert                        Claim # 013-1 Paid 18.75% of $24,680.00 Per         7100-000                                  4,627.00      3,358,850.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Waters, Paul                        Claim # 014-1 Paid 18.75% of $21,252.00 Per         7100-000                                  3,984.00      3,354,866.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Harris, Betty                       Claim # 015-1 Paid 18.77% of $11,590.00 Per         7100-000                                  2,175.00      3,352,691.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 85 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 22

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Grunwald, Ben                       Claim # 016-1 Paid 18.74% of $12,380.00 Per         7100-000                                  2,320.00      3,350,371.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Hoang, Thoa                         Claim # 017-1 Paid 18.75% of $28,261.00 Per         7100-000                                  5,300.00      3,345,071.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Daudert, Scott                      Claim # 018-1 Paid 18.75% of $49,186.00 Per         7100-000                                  9,222.00      3,335,849.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Perrotti, Kaela                     Claim # 019-1 Paid 18.74% of $16,069.00 Per         7100-000                                  3,012.00      3,332,837.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Berry, William C                    Claim # 020-1 Paid 18.75% of $103,860.00 Per        7100-000                                 19,475.00      3,313,362.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 86 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 23

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                        3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Moller, Kim                         Claim # 021-1 Paid 18.75% of $11,895.00 Per         7100-000                                  2,230.00      3,311,132.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Chevako, Robert                     Claim # 022-1 Paid 18.75% of $103,280.00 Per        7100-000                                 19,363.00      3,291,769.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Espinosa, Robert                    Claim # 023-1 Paid 18.75% of $25,952.00 Per         7100-000                                  4,865.00      3,286,904.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Roth, Jeff                          Claim # 024-1 Paid 18.74% of $56,551.00 Per         7100-000                                 10,600.00      3,276,304.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Cafarelli, Robert                   Claim # 025-1 Paid 18.75% of $53,348.00 Per         7100-000                                 10,002.00      3,266,302.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 87 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 24

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Lepard, Amy                        Claim # 026-1 Paid 18.76% of $26,338.00 Per         7100-000                                  4,940.00      3,261,362.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              McGaff, Jade P                     Claim # 027-1 Paid 18.75% of $24,480.00 Per         7100-000                                  4,589.00      3,256,773.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Ziemke, Scott                      Claim # 028-1 Paid 18.75% of $36,765.00 Per         7100-000                                  6,895.00      3,249,878.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Ivey, Michael D                    Claim # 029-1 Paid 18.76% of $11,325.00 Per         7100-000                                  2,125.00      3,247,753.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Michalak, David P.                 Claim # 030-1 Paid 18.74% of $32,340.00 Per         7100-000                                  6,062.00      3,241,691.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 88 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 25

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Cole, Frederick                    Claim # 031-1 Paid 18.75% of $12,170.00 Per         7100-000                                  2,282.00      3,239,409.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Jacquot, William & Madeline        Claim # 033-1 Paid 18.75% of $39,584.00 Per         7100-000                                  7,421.00      3,231,988.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Sullivan, Redgy                    Claim # 034-1 Paid 18.74% of $12,270.00 Per         7100-000                                  2,300.00      3,229,688.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schaffenacker, Dale                Claim # 035-1 Paid 18.75% of $83,415.00 Per         7100-000                                 15,639.00      3,214,049.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Christman, Kenneth D.              Claim # 036-1 Paid 18.75% of $21,230.00 Per         7100-000                                  3,980.00      3,210,069.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 89 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 26

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Amlie, Tom                         Claim # 037-1 Paid 18.75% of $36,845.00 Per         7100-000                                  6,907.00      3,203,162.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Walchli, Richard M.                Claim # 038-1 Paid 18.76% of $26,844.00 Per         7100-000                                  5,035.00      3,198,127.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Jones, Jarrod & Jerald             Claim # 039-1 Paid 18.73% of $12,411.00 Per         7100-000                                  2,325.00      3,195,802.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Shultz, Gale E.                    Claim # 040-1 Paid 18.74% of $10,805.00 Per         7100-000                                  2,025.00      3,193,777.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Bellinger, John                    Claim # 041-1 Paid 18.75% of $15,965.00 Per         7100-000                                  2,994.00      3,190,783.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 90 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 27

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Silver, Linda Marie                 Claim # 042-1 Paid 18.75% of $40,320.00 Per         7100-000                                  7,560.00      3,183,223.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              De Witt, Bracken J                  Claim # 043-1 Paid 18.75% of $33,033.00 Per         7100-000                                  6,195.00      3,177,028.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Glovak, Dan W.                      Claim # 044-1 Paid 18.75% of $49,854.00 Per         7100-000                                  9,349.00      3,167,679.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Trueblood, Don R                    Claim # 045-1 Paid 18.75% of $26,809.00 Per         7100-000                                  5,027.00      3,162,652.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Taylor, Jerry L.                    Claim # 046-1 Paid 18.75% of $12,265.00 Per         7100-000                                  2,300.00      3,160,352.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 91 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 28

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Ferg, Thomas Eugene                Claim # 047-1 Paid 18.75% of $80,562.00 Per         7100-000                                 15,105.00      3,145,247.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Bates, Jeffrey                     Claim # 048-1 Paid 18.75% of $27,169.00 Per         7100-000                                  5,095.00      3,140,152.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Zofchak, John                      Claim # 050-1 Paid 18.75% of $73,675.00 Per         7100-000                                 13,815.00      3,126,337.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Boyle, Jim T.                      Claim # 052-1 Paid 18.75% of $11,600.00 Per         7100-000                                  2,175.00      3,124,162.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Dycus, Fred M                      Claim # 053-1 Paid 18.75% of $68,408.00 Per         7100-000                                 12,825.00       3,111,337.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 92 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 29

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              D'Elia, Jack J                      Claim # 055-1 Paid 18.75% of $24,926.00 Per         7100-000                                  4,673.00      3,106,664.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Meneses, Gershon                    Claim # 056-1 Paid 18.75% of $54,866.00 Per         7100-000                                 10,285.00      3,096,379.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Wilson, Charles W III & Melinda A. Claim # 057-1 Paid 18.75% of $44,520.00 Per          7100-000                                  8,347.00      3,088,032.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Nagengast, Judith E.                Claim # 058-1 Paid 18.75% of $40,685.00 Per         7100-000                                  7,627.00      3,080,405.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Okita, Craig                        Claim # 059-1 Paid 18.74% of $14,515.00 Per         7100-000                                  2,720.00      3,077,685.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 93 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 30

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Hollenkamp, Gerald                 Claim # 060-1 Paid 18.75% of $10,040.00 Per         7100-000                                  1,882.00      3,075,803.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hopp, Gerald L                     Claim # 061-1 Paid 18.75% of $74,618.00 Per         7100-000                                 13,990.00      3,061,813.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Paidi, Ramachandra                 Claim # 062-1 Paid 18.75% of $103,600.00 Per        7100-000                                 19,423.00      3,042,390.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Harpster, Jerry                    Claim # 063-1 Paid 18.75% of $121,986.00 Per        7100-000                                 22,872.00      3,019,518.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Stutzman (Sr.), David J.           Claim # 064-1 Paid 18.75% of $11,240.00 Per         7100-000                                  2,107.00      3,017,411.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 94 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 31

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Carlson, John C                     Claim # 065-1 Paid 18.75% of $23,455.00 Per         7100-000                                  4,397.00      3,013,014.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Smith, Homer L.                     Claim # 066-1 Paid 18.75% of $51,010.00 Per         7100-000                                  9,562.00      3,003,452.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Olivier, Curtis                     Claim # 067-1 Paid 18.74% of $20,460.00 Per         7100-000                                  3,835.00      2,999,617.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Sullivan, John G                    Claim # 069-1 Paid 18.74% of $11,630.00 Per         7100-000                                  2,180.00      2,997,437.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Porad, Kenneth D.                   Claim # 070-1 Paid 18.74% of $10,595.00 Per         7100-000                                  1,985.00      2,995,452.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 95 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 32

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Debro, Stan                        Claim # 071-1 Paid 18.75% of $83,603.00 Per         7100-000                                 15,677.00      2,979,775.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Personal Liberty LLC               Claim # 072-1 Paid 18.75% of $24,437.00 Per         7100-000                                  4,582.00      2,975,193.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Orenstein, Edward                  Claim # 073-1 Paid 18.75% of $129,370.00 Per        7100-000                                 24,255.00      2,950,938.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Quinn, Jack                        Claim # 074-1 Paid 18.75% of $12,129.00 Per         7100-000                                  2,274.00      2,948,664.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Wires, John                        Claim # 075-1 Paid 18.77% of $8,020.00 Per          7100-000                                  1,505.00      2,947,159.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document     Page 96 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 33

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Caldwell, Edna                      Claim # 078-1 Paid 18.75% of $50,846.00 Per         7100-000                                  9,535.00      2,937,624.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Buege, Stephen J                    Claim # 079-1 Paid 18.74% of $14,250.00 Per         7100-000                                  2,670.00      2,934,954.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Taylor, Eric P.                     Claim # 080-1 Paid 18.76% of $10,660.00 Per         7100-000                                  2,000.00      2,932,954.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Carl, Andrew                        Claim # 082-1 Paid 18.75% of $26,207.00 Per         7100-000                                  4,915.00      2,928,039.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Speena, Anthony                     Claim # 083-1 Paid 18.75% of $10,275.00 Per         7100-000                                  1,927.00      2,926,112.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 97 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 34

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Eshbaugh (Jr.), Willis G           Claim # 084-1 Paid 18.75% of $53,041.00 Per         7100-000                                  9,945.00      2,916,167.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hertel, Geoff                      Claim # 085-1 Paid 18.75% of $420,285.00 Per        7100-000                                 78,800.00      2,837,367.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Maurer, David L.                   Claim # 086-1 Paid 18.74% of $10,860.00 Per         7100-000                                  2,035.00      2,835,332.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Forsman, Ernest                    Claim # 087-1 Paid 18.75% of $63,000.00 Per         7100-000                                 11,811.00      2,823,521.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Stetson, Peter                     Claim # 088-1 Paid 18.75% of $67,986.00 Per         7100-000                                 12,745.00      2,810,776.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 98 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 35

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Hickman, James                     Claim # 089-1 Paid 18.75% of $72,906.00 Per         7100-000                                 13,670.00      2,797,106.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Nagem, Edmund                      Claim # 090-1 Paid 18.75% of $25,887.00 Per         7100-000                                  4,855.00      2,792,251.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Mages, John & Violet               Claim # 091-1 Paid 18.75% of $33,891.00 Per         7100-000                                  6,355.00      2,785,896.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Grinsted, Jonathan                 Claim # 092-1 Paid 18.76% of $20,470.00 Per         7100-000                                  3,840.00      2,782,056.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Zhao, Jun                          Claim # 093-1 Paid 18.75% of $36,713.00 Per         7100-000                                  6,885.00      2,775,171.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document     Page 99 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 36

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Kodesch, Fred                      Claim # 094-1 Paid 18.75% of $52,775.00 Per         7100-000                                  9,895.00      2,765,276.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Truchelut, Ryan                    Claim # 096-1 Paid 18.74% of $25,211.00 Per         7100-000                                  4,725.00      2,760,551.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Helfrich, Andrew                   Claim # 097-1 Paid 18.75% of $50,926.00 Per         7100-000                                  9,550.00      2,751,001.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Lowe, Jack E                       Claim # 098-1 Paid 18.75% of $112,693.00 Per        7100-000                                 21,130.00      2,729,871.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Wilson, David D MD                 Claim # 099-1 Paid 18.75% of $22,305.00 Per         7100-000                                  4,182.00      2,725,689.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 100 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 37

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Winter, Norman                      Claim # 100-1 Paid 18.77% of $12,310.00 Per         7100-000                                  2,310.00      2,723,379.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Weeber, Winton L.                   Claim # 101-1 Paid 18.74% of $25,877.00 Per         7100-000                                  4,850.00      2,718,529.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Ponto, Robert A                     Claim # 102-1 Paid 18.75% of $28,806.00 Per         7100-000                                  5,400.00      2,713,129.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Berner, Doug                        Claim # 103-1 Paid 18.75% of $25,169.00 Per         7100-000                                  4,719.00      2,708,410.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Preuit, Terry                       Claim # 104-1 Paid 18.73% of $10,555.00 Per         7100-000                                  1,977.00      2,706,433.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 101 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 38

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Johnson, Derek                      Claim # 106-1 Paid 18.75% of $24,370.00 Per         7100-000                                  4,570.00      2,701,863.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Cicia, William (Bill)               Claim # 107-1 Paid 18.75% of $11,225.00 Per         7100-000                                  2,105.00      2,699,758.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Nichols, John                       Claim # 108-1 Paid 18.74% of $25,768.00 Per         7100-000                                  4,830.00      2,694,928.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Ryan, Mark                          Claim # 109-1 Paid 18.75% of $51,485.00 Per         7100-000                                  9,653.00      2,685,275.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Reynolds, Albert Gordon             Claim # 110-1 Paid 18.75% of $26,101.00 Per         7100-000                                  4,893.00      2,680,382.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 102 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 39

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Fuss, Eugene                       Claim # 111-1 Paid 18.75% of $24,889.00 Per         7100-000                                  4,667.00      2,675,715.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Bengen, William                    Claim # 112-1 Paid 18.74% of $25,905.00 Per         7100-000                                  4,855.00      2,670,860.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Espiritu, Nelson                   Claim # 113-1 Paid 18.75% of $166,726.00 Per        7100-000                                 31,260.00      2,639,600.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schein, Alan                       Claim # 115-1 Paid 18.75% of $25,479.00 Per         7100-000                                  4,777.00      2,634,823.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Andreas, Thomas                    Claim # 116-1 Paid 18.75% of $25,050.00 Per         7100-000                                  4,697.00      2,630,126.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 103 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 40

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Wheeler, Tracey                    Claim # 117-1 Paid 18.75% of $11,435.00 Per         7100-000                                  2,144.00      2,627,982.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Reilly, Michael M.                 Claim # 118-1 Paid 18.75% of $67,503.00 Per         7100-000                                 12,655.00      2,615,327.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Stocking, Paul                     Claim # 119-1 Paid 18.75% of $53,119.00 Per         7100-000                                  9,960.00      2,605,367.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Sipes, Ken                         Claim # 120-1 Paid 18.76% of $10,715.00 Per         7100-000                                  2,010.00      2,603,357.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Ilse, Friedhelm                    Claim # 121-1 Paid 18.75% of $54,614.00 Per         7100-000                                 10,240.00      2,593,117.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 104 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 41

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Petersen, Gary Lee                 Claim # 122-1 Paid 18.75% of $104,066.00 Per        7100-000                                 19,510.00      2,573,607.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Veselik, Susan                     Claim # 123-1 Paid 18.76% of $11,355.00 Per         7100-000                                  2,130.00      2,571,477.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Kinnamon, Terry E                  Claim # 124-1 Paid 18.75% of $24,812.00 Per         7100-000                                  4,653.00      2,566,824.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Gubbels, Jeffrey                   Claim # 125-1 Paid 18.75% of $78,561.00 Per         7100-000                                 14,730.00      2,552,094.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Stewart, Andrew D.                 Claim # 126-1 Paid 18.75% of $18,750.00 Per         7100-000                                  3,515.00      2,548,579.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 105 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 42

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Lyles, James C                     Claim # 127-1 Paid 18.77% of $10,365.00 Per         7100-000                                  1,945.00      2,546,634.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Proctor, Harold                    Claim # 128-1 Paid 18.74% of $47,485.00 Per         7100-000                                  8,901.00      2,537,733.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Anderson, Roger                    Claim # 129-1 Paid 18.75% of $53,738.00 Per         7100-000                                 10,075.00      2,527,658.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Herbert, Richard A.                Claim # 130-1 Paid 18.75% of $12,515.00 Per         7100-000                                  2,346.00      2,525,312.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hetz, Stephen                      Claim # 131-1 Paid 18.76% of $25,779.00 Per         7100-000                                  4,835.00      2,520,477.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 106 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 43

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Hughes, Eamonn (Room 358)          Claim # 132-1 Paid 18.75% of $52,928.00 Per         7100-000                                  9,922.00      2,510,555.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Misja, John                        Claim # 133-1 Paid 18.75% of $11,265.00 Per         7100-000                                  2,112.00      2,508,443.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Cendrowski, Ron                    Claim # 134-1 Paid 18.75% of $25,525.00 Per         7100-000                                  4,785.00      2,503,658.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Beckerle, James D                  Claim # 135-1 Paid 18.75% of $230,840.00 Per        7100-000                                 43,280.00      2,460,378.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Pasquale, James J                  Claim # 136-1 Paid 18.75% of $32,029.00 Per         7100-000                                  6,005.00      2,454,373.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 107 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 44

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Schilling, Brent                    Claim # 137-1 Paid 18.74% of $25,827.00 Per         7100-000                                  4,840.00      2,449,533.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Limberg, Allen                      Claim # 138-1 Paid 18.75% of $48,855.00 Per         7100-000                                  9,160.00      2,440,373.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Peters, Chris P                     Claim # 139-1 Paid 18.74% of $11,645.00 Per         7100-000                                  2,182.00      2,438,191.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Tieman, Dennis & Johnathan          Claim # 140-1 Paid 18.75% of $30,144.00 Per         7100-000                                  5,652.00      2,432,539.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Glenn, Arnold                       Claim # 141-1 Paid 18.74% of $46,783.00 Per         7100-000                                  8,769.00      2,423,770.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 108 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 45

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Stach, Kenneth W.                   Claim # 142-2 Paid 18.75% of $318,932.00 Per        7100-000                                 59,795.00      2,363,975.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Deslattes, Melvin J.                Claim # 143-1 Paid 18.75% of $26,130.00 Per         7100-000                                  4,899.00      2,359,076.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Quigley, William J.                 Claim # 144-1 Paid 18.75% of $50,802.00 Per         7100-000                                  9,527.00      2,349,549.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Barnes, Don M                       Claim # 145-1 Paid 18.74% of $12,195.00 Per         7100-000                                  2,285.00      2,347,264.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Keller, Eric                        Claim # 146-1 Paid 18.75% of $113,207.00 Per        7100-000                                 21,225.00      2,326,039.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 109 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 46

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Minuti, Giuseppe                   Claim # 147-1 Paid 18.75% of $227,141.00 Per        7100-000                                 42,587.00      2,283,452.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Bahl, Amarjit                      Claim # 148-1 Paid 18.75% of $25,739.00 Per         7100-000                                  4,825.00      2,278,627.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Seward, Keith A                    Claim # 149-1 Paid 18.75% of $27,583.00 Per         7100-000                                  5,171.00      2,273,456.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Mencarow, William                  Claim # 151-1 Paid 18.74% of $24,686.00 Per         7100-000                                  4,627.00      2,268,829.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Chan, Samantha                     Claim # 152-1 Paid 18.75% of $11,945.00 Per         7100-000                                  2,240.00      2,266,589.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 110 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 47

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                        3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Williams, William                   Claim # 153-1 Paid 18.75% of $23,735.00 Per         7100-000                                  4,450.00      2,262,139.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Hannan, Victor                      Claim # 155-1 Paid 18.75% of $46,500.00 Per         7100-000                                  8,719.00      2,253,420.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Riegel, Carl D.                     Claim # 156-1 Paid 18.75% of $28,263.00 Per         7100-000                                  5,300.00      2,248,120.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Bell (Jr.), William E.              Claim # 157-1 Paid 18.75% of $50,815.00 Per         7100-000                                  9,527.00      2,238,593.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Swigert, William                    Claim # 158-1 Paid 18.75% of $21,060.00 Per         7100-000                                  3,948.00      2,234,645.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 111 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 48

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Minasian, Tom                      Claim # 159-1 Paid 18.75% of $50,918.00 Per         7100-000                                  9,545.00      2,225,100.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Engstrom, Barbara                  Claim # 160-1 Paid 18.75% of $31,394.00 Per         7100-000                                  5,885.00      2,219,215.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Teal, Fred T.                      Claim # 161-1 Paid 18.76% of $11,890.00 Per         7100-000                                  2,230.00      2,216,985.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Crowley, David                     Claim # 162-1 Paid 18.75% of $40,728.00 Per         7100-000                                  7,635.00      2,209,350.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Taubenslag, Donna                  Claim # 163-1 Paid 18.75% of $25,758.00 Per         7100-000                                  4,830.00      2,204,520.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 112 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 49

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              MacGregor, Doug                    Claim # 164-1 Paid 18.75% of $122,379.00 Per        7100-000                                 22,944.00      2,181,576.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Clark, Charles R.                  Claim # 165-1 Paid 18.75% of $22,190.00 Per         7100-000                                  4,160.00      2,177,416.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hammond, Keith                     Claim # 166-1 Paid 18.73% of $10,650.00 Per         7100-000                                  1,995.00      2,175,421.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Payne, Milton                      Claim # 167-1 Paid 18.75% of $25,358.00 Per         7100-000                                  4,755.00      2,170,666.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Horelick, Jeremy                   Claim # 168-1 Paid 18.73% of $11,405.00 Per         7100-000                                  2,136.00      2,168,530.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 113 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 50

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Reedy, Jennifer                    Claim # 169-1 Paid 18.75% of $10,215.00 Per         7100-000                                  1,915.00      2,166,615.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Huskinson, Don                     Claim # 170-1 Paid 18.74% of $10,505.00 Per         7100-000                                  1,969.00      2,164,646.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Larsen, Max                        Claim # 171-1 Paid 18.75% of $24,726.00 Per         7100-000                                  4,635.00      2,160,011.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Workman, Linda                     Claim # 172-1 Paid 18.75% of $118,607.00 Per        7100-000                                 22,238.00      2,137,773.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Haller, John                       Claim # 173-1 Paid 18.74% of $37,854.00 Per         7100-000                                  7,095.00      2,130,678.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 114 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 51

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Campbell, Leslie Adrian             Claim # 174-1 Paid 18.75% of $27,445.00 Per         7100-000                                  5,145.00      2,125,533.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              O'Brien, Jeff                       Claim # 175-1 Paid 18.74% of $50,830.00 Per         7100-000                                  9,527.00      2,116,006.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Shute, Tom                          Claim # 176-1 Paid 18.75% of $23,970.00 Per         7100-000                                  4,495.00       2,111,511.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Rusty Penny, LLC                    Claim # 177-1 Paid 18.75% of $22,160.00 Per         7100-000                                  4,155.00      2,107,356.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Roberts, Michael P                  Claim # 178-1 Paid 18.75% of $26,661.00 Per         7100-000                                  5,000.00      2,102,356.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 115 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 52

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Latall, Allan                       Claim # 179-1 Paid 18.74% of $11,955.00 Per         7100-000                                  2,240.00      2,100,116.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Bowersox, Robert H.                 Claim # 180-1 Paid 18.74% of $24,871.00 Per         7100-000                                  4,661.00      2,095,455.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Persky, Stephen L                   Claim # 181-1 Paid 18.74% of $26,064.00 Per         7100-000                                  4,885.00      2,090,570.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Raia, Raymond                       Claim # 182-1 Paid 18.76% of $11,005.00 Per         7100-000                                  2,065.00      2,088,505.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Barnett, Brian                      Claim # 183-1 Paid 18.75% of $18,663.00 Per         7100-000                                  3,500.00      2,085,005.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 116 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 53

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                        3                                      4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Azzolini, Michael                  Claim # 184-1 Paid 18.74% of $10,815.00 Per         7100-000                                  2,027.00      2,082,978.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Moss, Jonathan                     Claim # 185-1 Paid 18.75% of $40,505.00 Per         7100-000                                  7,594.00      2,075,384.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Chinn, Anthony                     Claim # 186-1 Paid 18.74% of $23,180.00 Per         7100-000                                  4,345.00      2,071,039.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Weingart, Heidi                    Claim # 187-1 Paid 18.75% of $26,075.00 Per         7100-000                                  4,890.00      2,066,149.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Kopecky (Jr.), Raymond H.          Claim # 189-1 Paid 18.75% of $43,584.00 Per         7100-000                                  8,170.00      2,057,979.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 117 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 54

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Cosby, William J.                  Claim # 190-1 Paid 18.74% of $23,180.00 Per         7100-000                                  4,345.00      2,053,634.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Christensen, Donald                Claim # 191-1 Paid 18.75% of $44,490.00 Per         7100-000                                  8,340.00      2,045,294.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Piantes, Jon                       Claim # 192-1 Paid 18.74% of $15,744.00 Per         7100-000                                  2,950.00      2,042,344.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Busick, Louis                      Claim # 193-1 Paid 18.75% of $26,511.00 Per         7100-000                                  4,970.00      2,037,374.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Malone, Joe                        Claim # 194-1 Paid 18.75% of $123,100.00 Per        7100-000                                 23,080.00      2,014,294.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 118 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 55

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Jeffrey D. Newburg Living Trust    Claim # 195-1 Paid 18.75% of $127,800.00 Per        7100-000                                 23,962.00      1,990,332.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Cutler, Mark                       Claim # 196-1 Paid 18.75% of $68,842.00 Per         7100-000                                 12,910.00      1,977,422.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Wysochanski, Peter                 Claim # 197-1 Paid 18.75% of $15,094.00 Per         7100-000                                  2,830.00      1,974,592.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Wysochanski, Peter                 Claim # 198-1 Paid 18.74% of $23,744.00 Per         7100-000                                  4,450.00      1,970,142.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Crosland, Shawn                    Claim # 199-1 Paid 18.74% of $11,100.00 Per         7100-000                                  2,080.00      1,968,062.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 119 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 56

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Graef, William                      Claim # 200-1 Paid 18.77% of $12,310.00 Per         7100-000                                  2,310.00      1,965,752.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Rubrecht, Roger                     Claim # 201-1 Paid 18.75% of $24,675.00 Per         7100-000                                  4,627.00      1,961,125.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Liang, Jeffrey                      Claim # 202-1 Paid 18.75% of $22,515.00 Per         7100-000                                  4,222.00      1,956,903.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Mokhtarzada, Zeki                   Claim # 203-1 Paid 18.75% of $28,427.00 Per         7100-000                                  5,331.00      1,951,572.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Scott, Claude H.                    Claim # 204-1 Paid 18.74% of $56,175.00 Per         7100-000                                 10,530.00      1,941,042.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 120 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 57

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Sayles, Rick                        Claim # 205-1 Paid 18.75% of $38,567.00 Per         7100-000                                  7,230.00      1,933,812.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              VanDokkenburg, Paul                 Claim # 206-1 Paid 18.74% of $25,315.00 Per         7100-000                                  4,745.00      1,929,067.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Liao, Jin Ling                      Claim # 207-1 Paid 18.76% of $21,590.00 Per         7100-000                                  4,050.00      1,925,017.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              LeCompte, Robert                    Claim # 208-1 Paid 18.75% of $72,510.00 Per         7100-000                                 13,595.00      1,911,422.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Chappell Investment Strategies,     Claim # 209-1 Paid 18.74% of $12,165.00 Per         7100-000                                  2,280.00      1,909,142.14
                      LLC                                 Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 121 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 58

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Deroche, Oren                      Claim # 210-1 Paid 18.75% of $22,300.00 Per         7100-000                                  4,182.00      1,904,960.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Padovan, Michael                   Claim # 211-1 Paid 18.75% of $12,615.00 Per         7100-000                                  2,365.00      1,902,595.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Brennan, Cynthia                   Claim # 212-1 Paid 18.75% of $77,578.00 Per         7100-000                                 14,545.00      1,888,050.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hale, Jason H.                     Claim # 213-1 Paid 18.76% of $15,806.00 Per         7100-000                                  2,965.00      1,885,085.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              James Stuart IRV Trust             Claim # 214-1 Paid 18.75% of $73,233.00 Per         7100-000                                 13,730.00      1,871,355.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 122 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 59

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Frankel, John                      Claim # 215-1 Paid 18.75% of $156,138.00 Per        7100-000                                 29,275.00      1,842,080.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hobbs, Charles Matthew             Claim # 216-1 Paid 18.74% of $12,430.00 Per         7100-000                                  2,330.00      1,839,750.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Seely, John                        Claim # 217-1 Paid 18.75% of $26,216.00 Per         7100-000                                  4,915.00      1,834,835.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Weidler, Ralph                     Claim # 218-1 Paid 18.75% of $12,170.00 Per         7100-000                                  2,282.00      1,832,553.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              McDuff, Milton W.                  Claim # 219-1 Paid 18.75% of $10,920.00 Per         7100-000                                  2,047.00      1,830,506.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 123 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 60

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Chen, Celia                        Claim # 220-1 Paid 18.75% of $24,773.00 Per         7100-000                                  4,645.00      1,825,861.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Puterman, Howard                   Claim # 221-1 Paid 18.75% of $25,004.00 Per         7100-000                                  4,687.00      1,821,174.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Taylor, Catherine J.               Claim # 222-2 Paid 18.74% of $42,686.00 Per         7100-000                                  8,000.00      1,813,174.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Weidler, Ralph A.                  Claim # 223-1 Paid 18.75% of $27,311.00 Per         7100-000                                  5,120.00      1,808,054.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Musser, Robert                     Claim # 224-1 Paid 18.76% of $12,420.00 Per         7100-000                                  2,330.00      1,805,724.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                             Main Document    Page 124 of 157
                                                                      Form 2                                                                                                  Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                  Page: 61

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Lindseth, Scott c/o Rich Lindseth   Claim # 225-1 Paid 18.74% of $13,130.00 Per         7100-000                                  2,460.00      1,803,264.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Lenz, Gary                          Claim # 226-1 Paid 18.75% of $87,203.00 Per         7100-000                                 16,349.00      1,786,915.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Neace, Jordan                       Claim # 227-1 Paid 18.76% of $22,975.00 Per         7100-000                                  4,310.00      1,782,605.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Zorthian, Richard                   Claim # 228-1 Paid 18.75% of $27,403.00 Per         7100-000                                  5,137.00      1,777,468.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Mortenson, Darrel                   Claim # 229-1 Paid 18.75% of $12,360.00 Per         7100-000                                  2,317.00      1,775,151.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 125 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 62

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Duddlesten, Karen                   Claim # 231-1 Paid 18.75% of $54,026.00 Per         7100-000                                 10,130.00      1,765,021.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Casey, Robert                       Claim # 232-1 Paid 18.74% of $11,580.00 Per         7100-000                                  2,170.00      1,762,851.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Kempf, Severin                      Claim # 233-1 Paid 18.75% of $15,272.00 Per         7100-000                                  2,864.00      1,759,987.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Bailey (Jr.), Joe S                 Claim # 234-1 Paid 18.75% of $89,673.00 Per         7100-000                                 16,813.00      1,743,174.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              PDM Holdings LLC                    Claim # 235-1 Paid 18.75% of $33,840.00 Per         7100-000                                  6,345.00      1,736,829.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 126 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 63

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Tomberlin, Frank                   Claim # 236-1 Paid 18.75% of $22,720.00 Per         7100-000                                  4,260.00      1,732,569.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hanson, David L.                   Claim # 237-1 Paid 18.75% of $15,358.00 Per         7100-000                                  2,880.00      1,729,689.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Gill, Randolph C.                  Claim # 238-1 Paid 18.74% of $37,591.00 Per         7100-000                                  7,045.00      1,722,644.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Keller, Timothy                    Claim # 239-1 Paid 18.74% of $11,720.00 Per         7100-000                                  2,196.00      1,720,448.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Anderson, Rick                     Claim # 240-1 Paid 18.76% of $21,530.00 Per         7100-000                                  4,039.00      1,716,409.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 127 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 64

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Smith, Jesse E                     Claim # 241-1 Paid 18.76% of $27,031.00 Per         7100-000                                  5,070.00      1,711,339.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Davis, Steven                      Claim # 242-1 Paid 18.75% of $62,362.00 Per         7100-000                                 11,695.00      1,699,644.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Friedman, Adam                     Claim # 243-1 Paid 18.75% of $24,788.00 Per         7100-000                                  4,647.00      1,694,997.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Moritzen, David                    Claim # 244-1 Paid 18.75% of $147,050.00 Per        7100-000                                 27,571.00      1,667,426.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Chang, Leng K.                     Claim # 245-1 Paid 18.74% of $10,885.00 Per         7100-000                                  2,040.00      1,665,386.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 128 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 65

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Harbaugh, Leanne K.                 Claim # 246-1 Paid 18.75% of $25,205.00 Per         7100-000                                  4,725.00      1,660,661.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Graves, Linda                       Claim # 247-1 Paid 18.75% of $36,690.00 Per         7100-000                                  6,879.00      1,653,782.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Sih, Gil                            Claim # 248-1 Paid 18.75% of $107,068.00 Per        7100-000                                 20,075.00      1,633,707.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Emdee, Mark                         Claim # 249-1 Paid 18.74% of $19,479.00 Per         7100-000                                  3,650.00      1,630,057.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Acharya, Swetha                     Claim # 250-1 Paid 18.75% of $50,366.00 Per         7100-000                                  9,445.00      1,620,612.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 129 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 66

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Hanay, Joseph J                     Claim # 251-1 Paid 18.74% of $11,470.00 Per         7100-000                                  2,150.00      1,618,462.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Garner, Steve                       Claim # 252-1 Paid 18.75% of $37,770.00 Per         7100-000                                  7,080.00      1,611,382.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Allen, Jay V.                       Claim # 253-1 Paid 18.75% of $77,253.00 Per         7100-000                                 14,485.00      1,596,897.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Halstead, Nathan & Corrina          Claim # 254-1 Paid 18.76% of $21,260.00 Per         7100-000                                  3,988.00      1,592,909.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Gordon, Ian                         Claim # 255-1 Paid 18.76% of $24,851.00 Per         7100-000                                  4,661.00      1,588,248.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 130 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 67

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Shumaker, Tim                      Claim # 256-1 Paid 18.75% of $25,501.00 Per         7100-000                                  4,782.00      1,583,466.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Chang, Nelson                      Claim # 257-1 Paid 18.75% of $25,571.00 Per         7100-000                                  4,795.00      1,578,671.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Luginbuhl, Lee                     Claim # 258-1 Paid 18.76% of $30,600.00 Per         7100-000                                  5,740.00      1,572,931.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Devens (Jr.), Charles              Claim # 259-1 Paid 18.74% of $28,147.00 Per         7100-000                                  5,275.00      1,567,656.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Barnes, Nellie A                   Claim # 260-1 Paid 18.75% of $42,217.00 Per         7100-000                                  7,915.00      1,559,741.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 131 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 68

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Resnansky, Dasha                   Claim # 261-1 Paid 18.75% of $92,140.00 Per         7100-000                                 17,275.00      1,542,466.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Higgins Property                   Claim # 262-1 Paid 18.75% of $249,888.00 Per        7100-000                                 46,850.00      1,495,616.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Wright, Ronnie P                   Claim # 263-1 Paid 18.75% of $11,680.00 Per         7100-000                                  2,190.00      1,493,426.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Remeika, Michael                   Claim # 264-1 Paid 18.75% of $303,794.00 Per        7100-000                                 56,960.00      1,436,466.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Fox, Bruce                         Claim # 265-1 Paid 18.75% of $11,435.00 Per         7100-000                                  2,144.00      1,434,322.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 132 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 69

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Nicarry, Ray L                      Claim # 266-1 Paid 18.76% of $11,250.00 Per         7100-000                                  2,110.00      1,432,212.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Fletcher, James H.                  Claim # 267-1 Paid 18.75% of $51,102.00 Per         7100-000                                  9,580.00      1,422,632.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Salm, Martin                        Claim # 268-1 Paid 18.75% of $76,091.00 Per         7100-000                                 14,265.00      1,408,367.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              King, Cliff R.                      Claim # 269-1 Paid 18.74% of $15,482.00 Per         7100-000                                  2,902.00      1,405,465.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Mortz, Reginald L                   Claim # 270-1 Paid 18.75% of $40,229.00 Per         7100-000                                  7,542.00      1,397,923.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 133 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 70

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              McCandless, Peter H                Claim # 271-1 Paid 18.75% of $26,013.00 Per         7100-000                                  4,877.00      1,393,046.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Thompson, Kevin                    Claim # 272-1 Paid 18.74% of $10,485.00 Per         7100-000                                  1,965.00      1,391,081.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Shaw, Taylor D.                    Claim # 273-1 Paid 18.75% of $36,300.00 Per         7100-000                                  6,805.00      1,384,276.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Strahm, Chuck                      Claim # 274-1 Paid 18.75% of $133,905.00 Per        7100-000                                 25,106.00      1,359,170.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Foster, Scott                      Claim # 275-1 Paid 18.75% of $33,548.00 Per         7100-000                                  6,290.00      1,352,880.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 134 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 71

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Herman, Wes                        Claim # 276-1 Paid 18.75% of $35,965.00 Per         7100-000                                  6,742.00      1,346,138.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Fields, Jim                        Claim # 277-1 Paid 18.75% of $115,973.00 Per        7100-000                                 21,745.00      1,324,393.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Roth, Ed                           Claim # 278-1 Paid 18.74% of $11,900.00 Per         7100-000                                  2,230.00      1,322,163.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Amy, Deborah                       Claim # 279-1 Paid 18.76% of $10,680.00 Per         7100-000                                  2,004.00      1,320,159.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Maassen, David                     Claim # 280-1 Paid 18.76% of $33,749.00 Per         7100-000                                  6,330.00      1,313,829.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 135 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 72

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Redmann, Gary                      Claim # 281-1 Paid 18.76% of $10,540.00 Per         7100-000                                  1,977.00      1,311,852.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Zirbel, Nancy                      Claim # 282-1 Paid 18.75% of $10,640.00 Per         7100-000                                  1,995.00      1,309,857.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Bozovic, Snezana                   Claim # 283-1 Paid 18.75% of $26,054.00 Per         7100-000                                  4,885.00      1,304,972.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Palko, Michael                     Claim # 284-1 Paid 18.74% of $10,575.00 Per         7100-000                                  1,982.00      1,302,990.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Kennedy, James                     Claim # 285-1 Paid 18.77% of $13,160.00 Per         7100-000                                  2,470.00      1,300,520.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 136 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 73

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                       3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Willit, Garry                       Claim # 286-1 Paid 18.76% of $23,906.00 Per         7100-000                                  4,485.00      1,296,035.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Throgmorton, Thomas J.              Claim # 287-1 Paid 18.76% of $25,671.00 Per         7100-000                                  4,815.00      1,291,220.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Jones Jr, Edward L                  Claim # 288-1 Paid 18.75% of $74,887.00 Per         7100-000                                 14,039.00      1,277,181.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Karpay, Richard                     Claim # 289-1 Paid 18.77% of $10,535.00 Per         7100-000                                  1,977.00      1,275,204.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Blagg, Jeffrey C                    Claim # 290-1 Paid 18.73% of $15,400.00 Per         7100-000                                  2,885.00      1,272,319.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 137 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 74

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Bass, Jim                          Claim # 291-1 Paid 18.75% of $15,272.00 Per         7100-000                                  2,864.00      1,269,455.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              McPadden, Kevin                    Claim # 292-1 Paid 18.75% of $15,272.00 Per         7100-000                                  2,864.00      1,266,591.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Miller, Hans                       Claim # 293-1 Paid 18.75% of $26,371.00 Per         7100-000                                  4,945.00      1,261,646.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Jaworski, Walter C.                Claim # 294-1 Paid 18.75% of $26,191.00 Per         7100-000                                  4,912.00      1,256,734.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Rieker, Scott                      Claim # 295-1 Paid 18.76% of $12,685.00 Per         7100-000                                  2,380.00      1,254,354.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 138 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 75

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Timoshenko, Yevgeniy               Claim # 296-1 Paid 18.74% of $41,345.00 Per         7100-000                                  7,750.00      1,246,604.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Remiger, Jason                     Claim # 297-1 Paid 18.74% of $12,595.00 Per         7100-000                                  2,360.00      1,244,244.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Kaneldis, James                    Claim # 299-1 Paid 18.73% of $12,280.00 Per         7100-000                                  2,300.00      1,241,944.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Shank, Ernest F.                   Claim # 300-1 Paid 18.75% of $194,240.00 Per        7100-000                                 36,419.00      1,205,525.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Chen, Eugene                       Claim # 301-1 Paid 18.75% of $80,175.00 Per         7100-000                                 15,033.00      1,190,492.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 139 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 76

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              McNutt, Preston                    Claim # 302-1 Paid 18.75% of $20,760.00 Per         7100-000                                  3,892.00      1,186,600.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Thompson (Jr.), Jack H.            Claim # 303-1 Paid 18.74% of $13,903.00 Per         7100-000                                  2,605.00      1,183,995.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Anderson, Jeff L                   Claim # 304-1 Paid 18.75% of $65,210.00 Per         7100-000                                 12,227.00      1,171,768.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Fairclough, Douglas                Claim # 305-1 Paid 18.75% of $74,904.00 Per         7100-000                                 14,044.00      1,157,724.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Smith, David                       Claim # 307-1 Paid 18.75% of $12,600.00 Per         7100-000                                  2,362.00      1,155,362.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 140 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 77

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Spounias, Samuel                    Claim # 311-1 Paid 18.75% of $40,398.00 Per         7100-000                                  7,575.00      1,147,787.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Miller, Jack                        Claim # 312-1 Paid 18.75% of $52,460.00 Per         7100-000                                  9,835.00      1,137,952.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Griswold, Linda                     Claim # 313-1 Paid 18.75% of $26,632.00 Per         7100-000                                  4,993.00      1,132,959.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Rifkin, Joyce                       Claim # 315-1 Paid 18.75% of $105,284.00 Per        7100-000                                 19,740.00      1,113,219.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Mehta, Amit                         Claim # 317-1 Paid 18.73% of $11,930.00 Per         7100-000                                  2,235.00      1,110,984.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 141 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 78

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Flowers, Kirk                       Claim # 318-1 Paid 18.75% of $216,189.00 Per        7100-000                                 40,530.00      1,070,454.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Hereau, Mark                        Claim # 319-1 Paid 18.77% of $12,390.00 Per         7100-000                                  2,325.00      1,068,129.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Bakhsh, Jeanette                    Claim # 320-1 Paid 18.76% of $19,032.00 Per         7100-000                                  3,570.00      1,064,559.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              The Estate of David Erwin           Claim # 321-1 Paid 18.75% of $82,896.00 Per         7100-000                                 15,540.00      1,049,019.14
                      Kuykendall                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              c/o Scott and Kristi Kuyendall      Claim # 322-1 Paid 18.74% of $11,705.00 Per         7100-000                                  2,194.00      1,046,825.14
                      Colemna Williams, E                 Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 142 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 79

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Rosen, Michael                     Claim # 323-1 Paid 18.75% of $25,703.00 Per         7100-000                                  4,820.00      1,042,005.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Alluise, Steven                    Claim # 324-1 Paid 18.75% of $12,086.00 Per         7100-000                                  2,266.00      1,039,739.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Langness, Micah A                  Claim # 325-1 Paid 18.76% of $11,060.00 Per         7100-000                                  2,075.00      1,037,664.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Moseley, Charles                   Claim # 326-1 Paid 18.76% of $30,973.00 Per         7100-000                                  5,810.00      1,031,854.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Whitnell, Audrey L NDIRA, Inc      Claim # 327-1 Paid 18.75% of $111,401.00 Per        7100-000                                 20,886.00      1,010,968.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 143 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 80

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                        3                                      4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Fascomp, Inc                       Claim # 328-1 Paid 18.75% of $26,504.00 Per         7100-000                                  4,970.00      1,005,998.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Burghard, Clement                  Claim # 329-1 Paid 18.74% of $12,520.00 Per         7100-000                                  2,346.00      1,003,652.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Erxleben, Brian                    Claim # 331-1 Paid 18.75% of $9,762.00 Per          7100-000                                  1,830.00      1,001,822.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Davidson, Rick and Vickie          Claim # 332-1 Paid 18.76% of $12,792.00 Per         7100-000                                  2,400.00        999,422.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Stolz, Anthony J.                  Claim # 333-1 Paid 18.75% of $51,235.00 Per         7100-000                                  9,606.00        989,816.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 144 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 81

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Sun, Kathy                         Claim # 334-1 Paid 18.74% of $17,900.00 Per         7100-000                                  3,355.00        986,461.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Badgester, LLC                     Claim # 335-1 Paid 18.75% of $69,649.00 Per         7100-000                                 13,059.00        973,402.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Graham, Doug A                     Claim # 337-1 Paid 18.75% of $14,835.00 Per         7100-000                                  2,782.00        970,620.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schultz, Roger                     Claim # 338-1 Paid 18.73% of $10,035.00 Per         7100-000                                  1,880.00        968,740.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Wellman, Charles W.                Claim # 339-1 Paid 18.75% of $26,535.00 Per         7100-000                                  4,975.00        963,765.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 145 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 82

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Dawson, Paula S.                   Claim # 340-1 Paid 18.74% of $27,190.00 Per         7100-000                                  5,095.00        958,670.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Pappas, Mike                       Claim # 341-1 Paid 18.75% of $54,487.00 Per         7100-000                                 10,214.00        948,456.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schnack, Peter G.                  Claim # 342-1 Paid 18.75% of $60,066.00 Per         7100-000                                 11,261.00        937,195.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Palm, Scott R.                     Claim # 343-1 Paid 18.75% of $102,085.00 Per        7100-000                                 19,138.00        918,057.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Sleefe, Andrew                     Claim # 344-1 Paid 18.75% of $63,835.00 Per         7100-000                                 11,968.00        906,089.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 146 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 83

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Egge, Harvey S                     Claim # 345-1 Paid 18.75% of $38,291.00 Per         7100-000                                  7,179.00        898,910.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Rice, Rob                          Claim # 346-1 Paid 18.75% of $97,279.00 Per         7100-000                                 18,239.00        880,671.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Huntsinger, Earl                   Claim # 347-1 Paid 18.75% of $12,920.00 Per         7100-000                                  2,422.00        878,249.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Kirkland, Sue                      Claim # 348-1 Paid 18.74% of $10,990.00 Per         7100-000                                  2,059.00        876,190.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              McKinniss, Richard                 Claim # 349-1 Paid 18.75% of $41,017.00 Per         7100-000                                  7,690.00        868,500.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 147 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 84

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Wertenberger, George F.             Claim # 350-1 Paid 18.75% of $12,195.00 Per         7100-000                                  2,286.00        866,214.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Hall, Jim R.                        Claim # 352-1 Paid 18.75% of $41,540.00 Per         7100-000                                  7,790.00        858,424.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Mcnamee, Randy                      Claim # 354-1 Paid 18.73% of $10,020.00 Per         7100-000                                  1,877.00        856,547.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Anderson, Pamela                    Claim # 355-1 Paid 18.75% of $11,880.00 Per         7100-000                                  2,227.00        854,320.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Logan, Andrew                       Claim # 356-1 Paid 18.75% of $42,860.00 Per         7100-000                                  8,035.00        846,285.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 148 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 85

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Simonson, Eric                     Claim # 357-1 Paid 18.74% of $25,145.00 Per         7100-000                                  4,713.00        841,572.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Dicross, Ken                       Claim # 358-1 Paid 18.76% of $11,310.00 Per         7100-000                                  2,122.00        839,450.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Szmajda, Ryan Z.                   Claim # 359-1 Paid 18.74% of $13,605.00 Per         7100-000                                  2,550.00        836,900.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hancock, James W.                  Claim # 360-1 Paid 18.74% of $37,290.00 Per         7100-000                                  6,990.00        829,910.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Jones, Kendall M.                  Claim # 361-1 Paid 18.74% of $11,100.00 Per         7100-000                                  2,080.00        827,830.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES           Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 149 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 86

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Haindel, Chris                     Claim # 362-1 Paid 18.75% of $115,816.00 Per        7100-000                                 21,715.00        806,115.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Kunimoto, Gladys                   Claim # 363-1 Paid 18.74% of $13,100.00 Per         7100-000                                  2,455.00        803,660.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schmidt, Stella                    Claim # 364-1 Paid 18.75% of $52,874.00 Per         7100-000                                  9,913.00        793,747.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schmidt, Scott                     Claim # 366-1 Paid 18.76% of $13,485.00 Per         7100-000                                  2,530.00        791,217.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Petree (Jr.), Harry W              Claim # 367-1 Paid 18.74% of $22,225.00 Per         7100-000                                  4,166.00        787,051.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 150 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 87

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                      3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Toth, Edward                        Claim # 368-1 Paid 18.75% of $58,344.00 Per         7100-000                                 10,940.00        776,111.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Stern, Israel                       Claim # 369-1 Paid 18.75% of $33,572.00 Per         7100-000                                  6,295.00        769,816.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Schwartz (Jr.), John T.             Claim # 370-1 Paid 18.75% of $41,006.00 Per         7100-000                                  7,690.00        762,126.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Tobiwah, Lohan                      Claim # 371-1 Paid 18.76% of $11,330.00 Per         7100-000                                  2,125.00        760,001.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Batterson, Benn                     Claim # 372-1 Paid 18.75% of $74,820.00 Per         7100-000                                 14,029.00        745,972.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 151 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 88

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                       3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              McCormick, Justin K                Claim # 373-1 Paid 18.74% of $25,878.00 Per         7100-000                                  4,850.00        741,122.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Polley, John W.                    Claim # 374-1 Paid 18.74% of $40,705.00 Per         7100-000                                  7,630.00        733,492.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Greenfield, Paul                   Claim # 375-1 Paid 18.75% of $10,745.00 Per         7100-000                                  2,015.00        731,477.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Ramsey, Matt                       Claim # 376-1 Paid 18.75% of $22,050.00 Per         7100-000                                  4,134.00        727,343.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hirshberg, James                   Claim # 377-1 Paid 18.75% of $67,080.00 Per         7100-000                                 12,580.00        714,763.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 152 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 89

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                     3                                         4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Gibson, Sarri                      Claim # 378-1 Paid 18.74% of $24,931.00 Per         7100-000                                  4,673.00        710,090.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Skaer, William                     Claim # 379-1 Paid 18.74% of $11,635.00 Per         7100-000                                  2,180.00        707,910.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Mainz, Carol                       Claim # 380-1 Paid 18.75% of $98,772.00 Per         7100-000                                 18,517.00        689,393.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Mainz, Peter                       Claim # 381-1 Paid 18.76% of $40,440.00 Per         7100-000                                  7,585.00        681,808.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Mainz, Peter T6 Holdings, LLC      Claim # 382-1 Paid 18.75% of $53,920.00 Per         7100-000                                 10,110.00        671,698.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                             Main Document    Page 153 of 157
                                                                      Form 2                                                                                                 Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                 Page: 90

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                  6                  7

 Trans.    Check or                                                                                           Uniform           Receipts        Disbursements        Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Carey, Brian                       Claim # 383-1 Paid 18.75% of $26,673.00 Per         7200-000                                  5,000.00        666,698.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Hadaegh, Behrouz                   Claim # 384-1 Paid 18.74% of $25,377.00 Per         7200-000                                  4,755.00        661,943.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Eddy, John                         Claim # 386-1 Paid 18.75% of $10,265.00 Per         7200-000                                  1,925.00        660,018.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Schammerhorn, James                Claim # 387-1 Paid 18.74% of $11,340.00 Per         7200-000                                  2,125.00        657,893.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
10/20/17              Longenbach, Jeffrey                Claim # 388-1 Paid 18.74% of $44,685.00 Per         7200-000                                  8,375.00        649,518.14
                                                         Order Entered 7/25/17 Docket #689 according
                                                         to the Approved Coin Valuation and Distribution
                                                         Schedule Entered 6/1/17 Docket #667, and
                                                         Final Distribution Schedule Relating to Order
                                                         Entered 8/1/17 Docket #691
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 154 of 157
                                                                       Form 2                                                                                                 Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                 Page: 91

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                        3                                       4                                                 5                  6                  7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                  $           Account Balance

10/20/17              Dillon, Kevin                       Claim # 389-2 Paid 18.75% of $24,889.00 Per         7200-000                                  4,667.00        644,851.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Ripley, St. Clair                   Claim # 390-1 Paid 18.75% of $20,149.00 Per         7200-000                                  3,777.00        641,074.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Eccher, Mark                        Claim # 391-1 Paid 18.76% of $22,125.00 Per         7200-000                                  4,150.00        636,924.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Hubard, Wiley Dan                   Claim # 392-1 Paid 18.75% of $49,189.00 Per         7200-000                                  9,222.00        627,702.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/20/17              Roquemore, Brian                    Claim # 393-1 Paid 18.74% of $12,230.00 Per         7200-000                                  2,292.00        625,410.14
                                                          Order Entered 7/25/17 Docket #689 according
                                                          to the Approved Coin Valuation and Distribution
                                                          Schedule Entered 6/1/17 Docket #667, and
                                                          Final Distribution Schedule Relating to Order
                                                          Entered 8/1/17 Docket #691
10/31/17              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,239.55        624,170.59
11/28/17   Asset #7   LEVON GUGASIAN                      Gugasian settlement proceeds                        1249-000            423,250.00                          1,047,420.59
                             Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                  Desc
                                                              Main Document    Page 155 of 157
                                                                       Form 2                                                                                                   Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 92

Case Number:          8:14-BK-11492 ES                                                             Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                      Bank Name:              Signature Bank
                                                                                                   Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                           Checking
Taxpayer ID#:         **-***1602                                                                   Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                  6                    7

 Trans.    Check or                                                                                            Uniform           Receipts        Disbursements          Checking
  Date      Ref. #          Paid To / Received From                   Description of Transaction              Tran. Code            $                  $             Account Balance

11/28/17   Asset #7   ARMEN GUGASIAN                      Gugasian settlement proceeds                        1249-000            225,000.00                            1,272,420.59
11/30/17              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,180.38        1,271,240.21
12/05/17              To Account# 1502777234              Transfer of Gugasian settlement proceeds into       9999-000                               648,250.00           622,990.21
                                                          separate account
12/29/17              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,105.46          621,884.75
01/31/18              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,265.07          620,619.68
02/14/18     1019     State of California Franchise Tax   THE TULVING COMPANY, INC., FEIN 33-                 2820-000                                      800.00        619,819.68
                      Board                               0441602, FORM 100-ES, FYE 12/31/2018
                                                          PER ORDER ENTERED ON 08/23/2017
                                                          DOCKET #706
02/15/18     1018     INTERNATIONAL SURETIES,             Bond #016030867 premium for period 01/04/18         2300-000                                      798.89        619,020.79
                      LTD.                                - 01/04/19
02/28/18              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,071.24          617,949.55
03/08/18     1020     Great Collections                   Payment of Invoice dated 11/21/17 for shipping      3610-000                                 10,662.50          607,287.05
                                                          and fulfillment of error coins to creditors per
                                                          Court Order entered October 12, 2016
03/30/18              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,131.00          606,156.05
04/18/18   Asset #2   GreatCollections Coin Auctions      Proceeds from auction sale of remaining error       1229-000              21,656.69                             627,812.74
                                                          coins
04/23/18     1021     Great Collections                   PAYMENT OF INVOICE DATED 04/21/18 FOR 3610-001                                                    702.50        627,110.24
                                                          SHIPPING AND FULFILLMENT OF ERROR
                                                          COINS TO CREDITORS AND
                                                          REIMBURSEMENT OF 40K BOND FOR
                                                          TULVING CONSIGNMENT PER COURT
                                                          ORDER ENTERED ON 10/12/18.
04/30/18              Signature Bank                      Bank and Technology Services Fee                    2600-000                                  1,173.02          625,937.22
06/28/18              From Account# 1502777234            Close second account and transfer to main           9999-000            648,250.00                            1,274,187.22
                                                          cheking account for final distribution.
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                   Desc
                                                             Main Document    Page 156 of 157
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 93

Case Number:          8:14-BK-11492 ES                                                            Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                     Bank Name:              Signature Bank
                                                                                                  Account:                ******1576 - Weneta M.A. Kosmala, Successor Trustee -
                                                                                                                          Checking
Taxpayer ID#:         **-***1602                                                                  Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                    Separate Bond:          N/A

   1             2                      3                                        4                                                  5                  6                   7

 Trans.    Check or                                                                                           Uniform            Receipts       Disbursements          Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code             $                 $             Account Balance

06/29/18   Asset #7   OAK POINT PARTNERS                  Proceeds from sale of remnant assets               1249-000                7,500.00                          1,281,687.22
11/01/18     1022     UNITED STATES BANKRUPTCY Dividend of 100.000000000%                                    2700-000                                      700.00      1,280,987.22
                      COURT
11/01/18     1023     United States Trustee for Central   Dividend of 100.000000000%, Claim No. 76           2950-000                                      325.00      1,280,662.22
                      District of California
11/01/18     1024     BERKELEY RESEARCH GROUP, Dividend of 100.000000000%                                    3420-000                                   2,894.62       1,277,767.60
                      LLC
11/01/18     1025     PACHULSKI STANG ZIEHL &             Dividend of 100.000000000%                         3220-000                                  18,348.33       1,259,419.27
                      JONES LLP
11/01/18     1026     R. Todd Neilson                     Dividend of 100.000000000%, Claim No. TE           2200-000                                      606.86      1,258,812.41

11/01/18     1027     Weneta M.A. Kosmala                 Dividend of 100.000000000%                         2200-000                                   1,859.03       1,256,953.38
11/01/18     1028     BERKELEY RESEARCH GROUP, Dividend of 70.600803179%                                     3410-000                               486,380.36           770,573.02
                      LLC
11/01/18     1029     PACHULSKI STANG ZIEHL &             Dividend of 70.600803179%                          3210-000                               649,634.46           120,938.56
                      JONES LLP
11/01/18     1030     R. Todd Neilson                     Dividend of 70.600803179%, Claim No. AE            2100-000                                  60,122.16          60,816.40

11/01/18     1031     WENETA M.A. KOSMALA                 Dividend of 70.600803179%                          2100-000                                  60,816.40                  0.00

                                                                                ACCOUNT TOTALS                                   5,010,906.01     5,010,906.01                   $0.00
                                                                                   Less: Bank Transfers                          1,091,375.32       648,250.00

                                                                                Subtotal                                         3,919,530.69     4,362,656.01
                                                                                   Less: Payment to Debtors                                               0.00

                                                                                NET Receipts / Disbursements                    $3,919,530.69    $4,362,656.01
                            Case 8:14-bk-11492-ES            Doc 783 Filed 12/14/18 Entered 12/14/18 10:48:59                                     Desc
                                                             Main Document    Page 157 of 157
                                                                      Form 2                                                                                                     Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                     Page: 94

Case Number:          8:14-BK-11492 ES                                                           Trustee:                WENETA M.A. KOSMALA
Case Name:            The Tulving Company Inc                                                    Bank Name:              Signature Bank
                                                                                                 Account:                ******7234 - Checking
Taxpayer ID#:         **-***1602                                                                 Blanket Bond:           $3,250,000.00 (per case limit)
Period Ending:        12/05/18                                                                   Separate Bond:          N/A

   1             2                      3                                       4                                                  5                     6                   7

 Trans.    Check or                                                                                          Uniform            Receipts          Disbursements          Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code             $                    $             Account Balance

12/05/17              From Account# 1502231576           Transfer of Gugasian settlement proceeds into      9999-000             648,250.00                                648,250.00
                                                         separate account
06/28/18              To Account# 1502231576             Close second account and transfer to main          9999-000                                  648,250.00                    0.00
                                                         cheking account for final distribution.

                                                                               ACCOUNT TOTALS                                    648,250.00           648,250.00                   $0.00
                                                                                  Less: Bank Transfers                           648,250.00           648,250.00

                                                                               Subtotal                                                    0.00                0.00
                                                                                  Less: Payment to Debtors                                                     0.00

                                                                               NET Receipts / Disbursements                            $0.00                  $0.00


                       Net Receipts:           $4,524,623.98                                                                         Net               Net                  Account
                                                                                    TOTAL - ALL ACCOUNTS                           Receipts       Disbursements             Balances
                          Net Estate:          $4,524,623.98
                                                                                    Checking # ******1576                       3,919,530.69        4,362,656.01                    0.00
                                                                                    Checking # ******7234                                  0.00                0.00                 0.00
                                                                                    Checking # ******0498                        453,093.29              1,853.97                   0.00
                                                                                    Checking # ******0506                                  0.00                0.00                 0.00
                                                                                    Checking # ******0514                                  0.00                0.00                 0.00
                                                                                    Checking # ******6766                        135,000.00           159,365.31                    0.00
                                                                                    Checking # ******6767                                  0.00              748.69                 0.00
                                                                                    Checking # ******6768                          17,000.00                   0.00                 0.00
                                                                                                                               $4,524,623.98       $4,524,623.98                   $0.00
